 

Exhibit 10.1

THE SHORE AT SIERRA POINT

 

LEASE

 

This Lease (the "Lease"), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the "Summary"), below, is made by and
between HCP LS BRISBANE, LLC, a Delaware limited liability company ("Landlord"),
and MYOKARDIA, INC., a Delaware corporation ("Tenant").

 

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASEDESCRIPTION

 

 

1.

Date: September 13,    2018

 

 

2.

Premises (Article 1).

 

2.1Building: That certain four-story building containing approximately 135,295
rentable square feet of space ("RSF"), known as Building D, located at: 1000
Sierra Point Boulevard Brisbane, California 94005

2.2Premises: Approximately 129,846 RSF in the aggregate, comprised of all of the
rentable area on the 1st, 2nd, 3rd and 4th floors of the Building, as further
set forth in Exhibit A to the Lease.

 

 

3.

Lease Term (Article 2).

 

3.1Length of Term: Ten (10) years.

3.2Lease Commencement Date: The date that the Premises are "Ready
for  Occupancy" as defined in the Tenant Work Letter attached hereto as Exhibit
B.

3.3Lease Expiration Date: The day prior to the tenth (10th) anniversary of the
Lease Commencement Date.

 

 

4.

Base Rent (Article 3):

 

 

 

Lease Year

 

 

Annualized

Base Rent

 

Monthly Installment

of Base Rent

 

Approximate Monthly Base

Rent per RSF

 

1 (months 1 – 8)

 

N/A

 

$340,845.75

 

$5.250

 

1 (months 9 – 12)

 

N/A

 

$681,691.50

 

$5.250

 

2

 

$8,460,765.36

 

$705,063.78

 

$5.430

 



1

--------------------------------------------------------------------------------

 

 

3

 

$8,756,892.15

 

$729,741.01

 

$5.620

 

4

 

$9,063,383.37

 

$755,281.95

 

$5.817

 

5

 

$9,380,601.79

 

$781,716.82

 

$6.020

 

6

 

$9,708,922.85

 

$809,076.90

 

$6.231

 

7

 

$10,048,735.15

 

$837,394.60

 

$6.449

 

8

 

$10,400,440.88

 

$866,703.41

 

$6.675

 

9

 

$10,764,456.31

 

$897,038.03

 

$6.908

 

10

 

$11,141,212.29

 

$928,434.36

 

$7.150

 

*Note that for the first eight (8) months of the Lease Term, Tenant’s Base Rent
obligation has been calculated as if the Premises contained only 50% of the
rentable square feet of the Premises. Such calculation shall not affect Tenant’s
right to use the entire Premises, or Tenant’s obligations under this Lease with
respect to the entire Premises, including without limitation, Tenant’s
obligation to pay Tenant’s Share of Direct Expenses with respect to the Premises
which shall be as provided in Section 6 of this Summary, all in accordance with
the terms and conditions of this Lease.

 

Address for Payment of Rent:

 

If by check, remittances should be mailed to:

HCP Life Sciences REIT File 51142

Los Angeles, CA 90074-1142

 

If by ACH, remit to:

HCP Life Sciences REIT Bank of America ABA: 121000358

Acct: 1235928034

 

If by Wire, remit to:

HCP Life Sciences REIT Bank of America ABA: 026009593

Acct: 1235928034

 

If by overnight mail, remit to:

Bank of America Lockbox Services Lockbox 51142

2706 Media Center Drive

Los Angeles, CA 90065-1733

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

 

5.

Tenant Improvement Allowance (Exhibit B): $150.00 per RSF of the Premises (i.e.,
$19,476,900.00 for the 129,846 RSF of the Premises).

 

6.

Tenant's Share (Article 4): 95.97% (i.e., not including the ground floor fitness
center that is provide for use of Tenant and other tenants of the Project).

 

7.

Permitted Use (Article 5): The Premises shall be used only for general office,
research and development, engineering, lab scale manufacturing and laboratory
and vivarium uses, including, but not limited to, administrative offices and
other lawful uses reasonably related to or incidental to such specified uses,
all (i) consistent with first class life sciences projects in Brisbane,
California ("First Class Life Sciences Projects"), and (ii) in compliance with,
and subject to, applicable laws and the terms of this Lease.

 

8.

Letter of Credit (Article 21): $1,856,868.71.

 

9.

Parking (Article 28): The right to use up to 2.83 on-site parking spaces at the
Project for each 1,000 RSF of the Premises, on an unreserved basis, subject to
the terms of Article 28 of the Lease.

 

10.

Address of Tenant (Section 29.18): Before the commencement of the Lease:

MyoKardia, Inc.

333 Allerton Avenue

South San Francisco, California 94080 Attention:  General Counsel

After the commencement of the Lease:

MyoKardia, Inc.

1000 Sierra Point Boulevard

Brisbane, California 94005

Attention: General Counsel

 

11.

Address of Landlord (Section 29.18):See Section 29.18 of the Lease.

 

12.

Broker(s) (Section 29.24):CBRE, Inc.

 

3

--------------------------------------------------------------------------------

 

1.PREMISES, BUILDING, PROJECT, AND COMMON AREAS.

 

1.1Premises, Building, Project and Common Areas.

 

1.1.1The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises"). The outline of the Premises is set forth in Exhibit A attached
hereto. The outline of the "Building" and the "Project," as those terms are
defined in Section 1.1.2 below, are further depicted on the Site Plan attached
hereto as Exhibit A. The parties hereto agree that the lease of the Premises is
upon and subject to the terms, covenants and conditions herein set forth, and
Tenant covenants as a material part of the consideration for this Lease to keep
and perform each and all of such terms, covenants and conditions by it to be
kept and performed. The parties hereto hereby acknowledge that the purpose of
Exhibit A is to show the approximate location of the Premises only, and such
Exhibit is not meant to constitute an agreement, representation or warranty as
to the construction of the Premises, the precise area thereof or the specific
location of the "Common Areas," as that term is defined in Section 1.1.3, below,
or the elements thereof or of the accessways to the Premises or the "Project,"
as that term is defined in Section 1.1.2, below, and that the square footage of
the Premises shall be as set forth in Section 2.1 of the Summary of Basic Lease
Information. Except as specifically set forth in this Lease and in the Tenant
Work Letter attached hereto as Exhibit B (the "Tenant Work Letter"), Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Premises. Tenant also acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Tenant's business, except as specifically set forth in this Lease and the Tenant
Work Letter. Landlord shall deliver the Premises to Tenant in good, vacant,
broom clean condition, in compliance with all laws, with the roof water-tight
and shall cause the plumbing, electrical systems, fire sprinkler system,
lighting, and all other building systems serving the Premises, including the
Generator, in good operating condition and repair on or before the Lease
Commencement Date, or such earlier date as Landlord and Tenant mutually agree.
Landlord will be responsible for causing the exterior of the Building, the
existing Building entrances, and all exterior Common Areas (including required
striping and handicapped spaces in the parking areas) to be in compliance with
ADA and parking requirements, to the extent required to allow the legal
occupancy of the Premises or completion of the Tenant Improvements.
Notwithstanding anything in this Lease to the contrary, in connection with the
foregoing Landlord shall, at Landlord's sole cost and expense (which shall not
be deemed an "Operating Expense," as that term is defined in Section 4.2.4),
repair or replace any failed or inoperable portion of the HVAC and other
mechanical, plumbing, electrical or other building systems serving the Premises
during the first twelve (12) months of the initial Lease Term ("Warranty
Period"), provided that the need to repair or replace was not caused by the
misuse, misconduct, damage, destruction, omissions, and/or negligence of Tenant,
its subtenants and/or assignees, if any, or any company which is acquired, sold
or merged with Tenant (collectively, "Tenant Damage"), or by any modifications,
Alterations or improvements constructed by or on behalf of Tenant (which shall
not include the Tenant Improvements). Landlord shall coordinate such work with
Tenant and shall utilize commercially reasonable efforts to perform the same in
a manner designed to minimize interference with Tenant's use of the Premises. To
the extent repairs which Landlord is required to make pursuant to this Section
1.1.1 are necessitated in part by Tenant Damage, then Tenant shall reimburse
Landlord for an equitable proportion of the cost of such repair.

 

1.1.2The Building and The Project. The Premises constitutes the space set forth
in Section 2.1 of the Summary (the "Building"). The Building is part of an
office/laboratory project currently known as "The Shore at Sierra Point." The
term "Project," as used in this Lease, shall mean (i) the Building and the
Common Areas, (ii) the land (which is improved with landscaping, parking
facilities and other improvements) upon which the Building and the Common Areas
are located, (iii) the other office/laboratory buildings located at the Sierra
Point complex, and the land upon which such adjacent office/laboratory buildings
are located, and (iv) at Landlord's discretion, any additional real property,
areas, land, buildings or other improvements added thereto outside of the
Project (provided that any such additions do not increase Tenant's obligations
under this Lease).

 

1.1.3Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project, which shall include the shipping and receiving area in
the Building (such areas, together with such other

 

4

--------------------------------------------------------------------------------

 

portions of the Project designated by Landlord, in its discretion, are
collectively referred to herein as the "Common Areas"). Landlord shall maintain
and operate the Common Areas, including all sprinkler and other systems serving
the Common Areas, in a first class manner, and the use thereof shall be subject
to such rules, regulations and restrictions as Landlord may reasonably make from
time to time. Landlord reserves the right to close temporarily, make alterations
or additions to, or change the location of elements of the Project and the
Common Areas, provided that in connection therewith Landlord will use
commercially reasonable efforts to minimize any interference with Tenant's use
of and access to the Premises and parking areas. Landlord hereby acknowledges
that as of the date of this Lease Landlord is planning to operate an amenities
center in the Project for use by the tenants of the Project during the Lease
Term, and in connection therewith Landlord agrees to utilize commercially
reasonable efforts to operate and maintain such amenities center (which
amenities center shall include a café) throughout the Lease Term; provided,
however, Tenant nevertheless acknowledges herby that if despite such
commercially reasonable efforts Landlord is unable for any reason to maintain
continuous operation of the amenities center during the Lease Term, in no event
shall such failure be deemed a default of the Lease, nor shall such failure
impact the validity of this Lease and Landlord shall not be subject to any
liability for such failure, provided that in such event Landlord shall utilize
commercially reasonable efforts to provide replacement food services to Tenant
(e.g., an on-site café in a different location or the routine scheduling of food
trucks to the Project). Landlord shall take all commercially reasonable measures
to prevent, to the extent practicable, any intrusion of odors, noise, or
vibrations from the Common Area on the first floor of the Building to the
Premises.

 

1.2Rentable Square Feet of Premises. Tenant hereby acknowledges and agrees that
Landlord shall have the one-time right during the Lease Term to remeasure the
rentable square footage of the Premises and/or Building in accordance with the
terms of this Section 1.2. Any such remeasurement shall be determined in
accordance with the standards set forth in ANSI Z65.1-2010, as promulgated by
the Building Owners and Managers Association (the "BOMA Standard"), and subject
to related guidelines applicable thereto. Landlord's space planner/architect
shall certify any such remeasurement and shall provide reasonable documentation
to Tenant for Tenant's review following such remeasurement. In the event that
Landlord's space planner/architect determines that the rentable square footage
of the Premises and/or Building are different from those set forth in this
Lease, all amounts, percentages and figures appearing or referred to in this
Lease based upon such amounts (including, without limitation, the amount of the
Base Rent, Tenant Improvement Allowance, Additional Tenant Improvement
Allowance, and Tenant's Share) shall be modified in accordance with such
determination, provided that Landlord and Tenant hereby acknowledge and agree
that the rentable square footage of the Premises shall not increase by more than
one percent (1%) from the rentable square footage set forth in Section 2.2 of
the Summary. If such determination is made, it will be confirmed in writing by
Landlord to Tenant.

 

 

1.3

Right of First Offer.

 

1.3.1Right of First Offer. Subject to the terms and conditions of this Section
1.3, Landlord hereby grants to Tenant, commencing on the date of this Lease, an
on-going right of first offer during the initial Lease Term with respect to any
space in the last building to be constructed in the Project, which is currently
anticipated to be Building A at the Project, with the address of 1800 Sierra
Point Boulevard, if and when such building is completed by Landlord (the “First
Offer Space”). Such right of first offer shall be subject and subordinate to the
terms of any renewal right contained in any lease of the First Offer Space
entered into by Landlord with a third party after Tenant's failure to exercise
its right of first offer as provided in this Section 1.3 (the "Intervening
Leases"). All such tenants under Intervening Leases, are collectively referred
to as the "Superior Right Holders".

 

1.3.2Procedure for Lease.

 

1.3.2.1Procedure for Offer. Subject to the terms hereof, Landlord shall notify
Tenant (the “First Offer Notice”) prior to entering into any lease with a third
party for the First Offer Space, which notice shall outline the base rent,
allowance amounts if any, length of term, and other economic terms on which
Landlord would be willing to lease the First Offer Space (as set forth in such
proposal) to Tenant (the "Fundamental Terms"). Pursuant to such First Offer
Notice, Landlord shall offer to lease to Tenant the applicable First Offer Space
on the Fundamental Terms.

 

5

--------------------------------------------------------------------------------

 

1.3.2.2Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first offer with respect to the First Offer Space described in the First Offer
Notice, then within seven (7) business days after delivery of the First Offer
Notice to Tenant, Tenant shall deliver notice to Landlord of Tenant’s
irrevocable exercise of its right of first offer with respect to all of the
First Offer Space described in the First Offer Notice on the Fundamental Terms
provided for therein. If Tenant does not so notify Landlord within such seven
(7) business day period of Tenant’s exercise of its first offer right, then
Landlord shall be free to negotiate and enter into a lease for the First Offer
Space to anyone whom it desires on any terms that Landlord desires, provided
that, if Landlord has not entered into any such lease within one hundred eighty
(180) days after the date of delivery of the First Offer Notice, then, prior to
entering into any lease of such First Offer Space, Landlord shall first again
offer such space to Tenant in accordance with the terms of this Section 1.3,
provided that, prior to the entering into a lease of such space on terms that
are more than 10% more favorable to the tenant than those set forth in the First
Offer Notice (as determined on a net effective present value basis), Landlord
shall first deliver any other First Officer Notice to Tenant offering such space
to Tenant on such reduced terms. Tenant shall respond to any such “re-offer”
within five (5) days after delivery of such “re-offer” notice.

 

1.3.2.3Construction In First Offer Space. Unless the Fundamental Terms provided
to Tenant for the First Offer Space otherwise specify, Tenant shall take the
First Offer Space in its "as is" condition, and Landlord shall not be obligated
to provide or pay for any improvement of the First Offer Space. For the
avoidance of doubt, if the Fundamental Terms include a tenant improvement
allowance or a turn-key build out, Tenant shall receive the same allowance or
turn-key build out, as applicable.

 

1.3.2.4Lease of First Offer Space. If Tenant timely exercises Tenant’s right of
first offer to lease First Offer Space as set forth herein, Tenant shall within
fifteen (15) days after receipt of Landlord’s first draft of an amendment
accurately setting forth the Fundamental Terms and not containing any new
material terms, enter an amendment to this Lease (the “First Offer Space
Amendment”) for such First Offer Space pursuant to this Section 1.3. Tenant’s
lease of such First Offer Space shall be upon the express terms set forth in the
First Offer Notice, but otherwise upon the same general terms and conditions set
forth in this Lease and this Section 1.3. The First Offer Space Lease shall not
contain the rights set forth in Section 2.2, below, unless such rights were set
forth in the First Offer Notice. The term of Tenant's lease of the First Offer
Space shall commence on the date set forth in the First Offer Notice (provided
that such commencement date shall in no event be earlier than the date of
Landlord's delivery of the applicable First Offer Space to Tenant), and shall
expire on the applicable date set forth in the First Offer Notice (the "First
Offer Space Expiration Date").

 

1.3.2.5Limitation of Exercise of First Offer Right. The right to lease First
Offer Space as provided in this Section 1.3 may not be exercised if, as of the
date of the attempted exercise of the expansion option by Tenant, Tenant is in
default under this Lease, beyond any applicable notice and cure period. The
terms of this Section 1.3 shall be personal to the originally named Tenant
hereunder (the "Original Tenant") or a Permitted Transferee, and may not be
exercised by any assignee, subtenant, or other Transferee of Original Tenant's
interest in this Lease other than a Permitted Transferee. Tenant’s right of
first offer shall be continuous during the initial Lease Term. Tenant’s
rejection of any particular offer shall not relieve Landlord of its obligation
to again offer the First Offer Space to Tenant any time the First Offer Space
subsequently becomes available (provided that Tenant’s rights under this Section
1.3 shall be subject and subordinate to the renewal rights of any tenant under a
lease entered into by Landlord after Tenant has declined or failed to respond to
a First Offer Notice).

 

1.4Right of Notice and Negotiation. Landlord is currently intending to construct
up to three (3) additional buildings at the Project, known as Buildings A, B and
C, to be located at 1800, 1600 and 1400, respectively, Sierra Point Boulevard
consisting of approximately 100,000 square feet (Building A) and 140,000 square
feet (each of Building B and C) (the "New Buildings"). Landlord agrees that
prior to the earlier of (i) Landlord commencing construction of any New
Building, or (ii) Landlord entering into a lease of space in any New Building,
Landlord will provide Tenant written notice that either Landlord is intending to
commence construction, or that Landlord is intending to enter into a lease, as
applicable, which notice shall state the proposed approximate location,
configuration and rentable square footage of the space and the date upon which
it is expected to become available (the "New Building Notice"). For a period of
fifteen (15) business days following the New Building Notice (the "Negotiation
Period"), Landlord shall not enter into any lease of the applicable New Building
(unless Tenant has indicated in writing that Tenant is not interested in leasing
space in the New Building), and shall, upon Tenant's written request, negotiate
in

 

6

--------------------------------------------------------------------------------

 

good faith with Tenant with respect to a possible lease of the New Building, or
a portion thereof, by Tenant. Notwithstanding the foregoing, Landlord's
determination as to whether to lease any New Building or portion thereof to
Tenant shall be made in Landlord's sole and absolute, but good faith,
discretion. If Tenant indicates that it is not interested in leasing space in
the New Building, or if Landlord and Tenant do not reach an agreement within the
Negotiation Period, Landlord shall be free to lease space in the New Building to
anyone Landlord desires, on any terms Landlord desires. Notwithstanding the
foregoing, if Landlord has not commenced construction, or entered into a lease,
of the New Building, as applicable, within six (6) months after the date of the
New Building Notice, Landlord shall again be required to deliver a New Building
Notice to Tenant on the terms of this Section 1.4 prior to commencing
construction or leasing space in such New Building.

 

2.LEASE TERM; OPTION TERM.

 

2.1Lease Term. The terms and provisions of this Lease shall be effective as of
the date of this Lease. The term of this Lease (the "Lease Term") shall be as
set forth in Section 3.1 of the Summary, shall commence on the date set forth in
Section 3.2 of the Summary (the "Lease Commencement Date"), and shall terminate
on the date set forth in Section 3.3 of the Summary (the "Lease Expiration
Date") unless this Lease is sooner terminated as hereinafter provided. For
purposes of this Lease, the term "Lease Year" shall mean each consecutive twelve
(12) month period during the Lease Term. At any time during the Lease Term,
Landlord may deliver to Tenant a notice in the form as set forth in Exhibit C,
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within five (5) days of
receipt thereof. Notwithstanding the foregoing, if Landlord has not delivered
possession of the Premises in the condition required by Section 1.1.1, above,
(1) on or before March 31, 2020, then, as Tenant’s sole remedy for such delay,
the date Tenant is otherwise obligated to commence payment of rent shall be
delayed by one day for each day that the delivery date is delayed beyond such
date, or (2) June 30, 2020, then, Tenant shall also have the right to terminate
this Lease by written notice thereof to Landlord, whereupon any monies
previously paid by Tenant to Landlord shall be reimbursed to Tenant. The
foregoing dates shall be extended to the extent of any delays in delivery of
possession caused by (i) Tenant Delay, as provided in Section 1(j) of the Tenant
Work Letter, or (ii) war, terrorism, acts of God, natural disaster, civil
unrest, governmental strike or area-wide or industry-wide labor disputes,
inability to obtain services, labor, or materials or reasonable substitutes
therefor, or delays due to utility companies that are not the result of any
action or inaction of Landlord (provided that any such delay in this item (ii)
shall not extend any such date by more than ninety (90) days).

 

 

2.2

Option Term.

 

2.2.1Option Right. Landlord hereby grants to the Original Tenant, and its
"Permitted Assignees", as that term is defined in Section 14.8, below, one (1)
option to extend the Lease Term for a period of ten

(10) years (the "Option Term"), which option shall be irrevocably exercised only
by written notice delivered by Tenant to Landlord not more than twelve (12)
months nor less than nine (9) months prior to the expiration of the initial
Lease Term, provided that the following conditions (the "Option Conditions") are
satisfied: (i) as of the date of delivery of such notice, Tenant is not in
default under this Lease, after the expiration of any applicable notice and cure
period; (ii) Tenant has not previously been in default under this Lease, after
the expiration of any applicable notice and cure period, more than twice in the
twelve (12) month period prior to the date of Tenant's attempted exercise; and

(iii) the Lease then remains in full force and effect. Landlord may, at
Landlord's option, exercised in Landlord's sole and absolute discretion, waive
any of the Option Conditions in which case the option, if otherwise properly
exercised by Tenant, shall remain in full force and effect. Upon the proper
exercise of such option to extend, and provided that Tenant satisfies all of the
Option Conditions (except those, if any, which are waived by Landlord), the
Lease Term, as it applies to the Premises, shall be extended for a period of ten
(10) years. The rights contained in this Section 2.2 shall be personal to
Original Tenant and any Permitted Assignees, and may be exercised by Original
Tenant or such Permitted Assignees (and not by any assignee, sublessee or other
"Transferee," as that term is defined in Section 14.1 of this Lease, of Tenant's
interest in this Lease).

 

2.2.2Option Rent. The annual Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the "Fair Rental Value," as that term is
defined below, for the Premises as of the commencement date of the Option Term.
The "Fair Rental Value," as used in this Lease, shall be equal to the annual
rent per rentable square foot (including additional rent and considering any
"base year" or "expense stop" applicable thereto), including all escalations, at
which tenants (pursuant to leases consummated within the twelve (12) month

 

7

--------------------------------------------------------------------------------

 

period preceding the first day of the Option Term), are leasing non-sublease,
non-encumbered, non-equity space which is not significantly greater or smaller
in size than the subject space, with a comparable level of improvements
(excluding any property that Tenant would be allowed to remove from the Premises
at the termination of the Lease), for a comparable lease term, in an arm's
length transaction, which comparable space is located in the "Comparable
Buildings," as that term is defined in this Section 2.2.2, below (transactions
satisfying the foregoing criteria shall be known as the "Comparable
Transactions"), taking into consideration the following concessions (the
"Concessions"):

(a) rental abatement concessions, if any, being granted such tenants in
connection with such comparable space; (b) tenant improvements or allowances
provided or to be provided for such comparable space, and taking into account
the value, if any, of the existing improvements in the subject space, such value
to be based upon the age, condition, design, quality of finishes and layout of
the improvements and the extent to which the same can be utilized by a general
office/lab user other than Tenant; and (c) other reasonable monetary concessions
being granted such tenants in connection with such comparable space; provided,
however, that in calculating the Fair Rental Value, no consideration shall be
given to the fact that Landlord is or is not required to pay a real estate
brokerage commission in connection with Tenant's exercise of its right to extend
the Lease Term, or the fact that landlords are or are not paying real estate
brokerage commissions in connection with such comparable space. The Concessions
shall be reflected in the effective rental rate (which effective rental rate
shall take into consideration the total dollar value of such Concessions as
amortized on a straight-line basis over the applicable term of the Comparable
Transaction (in which case such Concessions evidenced in the effective rental
rate shall not be granted to Tenant)) payable by Tenant. The term “Comparable
Buildings” shall mean the Building and those other life sciences buildings which
are comparable to the Building in terms of age (based upon the date of
completion of construction or major renovation of to the building), quality of
construction, level of services and amenities, size and appearance, and are
located in Brisbane, California and the surrounding commercial area.

 

2.2.3Determination of Option Rent. In the event Tenant timely and appropriately
exercises an option to extend the Lease Term, Landlord shall notify Tenant of
Landlord's determination of the Option Rent within thirty (30) days thereafter.
If Tenant, on or before the date which is ten (10) days following the date upon
which Tenant receives Landlord's determination of the Option Rent, in good faith
objects to Landlord's determination of the Option Rent, then Landlord and Tenant
shall attempt to agree upon the Option Rent using their best good-faith efforts.
If Landlord and Tenant fail to reach agreement within ten (10) days following
Tenant's objection to the Option Rent (the "Outside Agreement Date"), then
Tenant shall have the right to withdraw its exercise of the option by delivering
written notice thereof to Landlord within five (5) days thereafter, in which
event Tenant's right to extend the Lease pursuant to this Section 2.2 shall be
of no further force or effect. If Tenant does not withdraw its exercise of the
extension option, each party shall make a separate determination of the Option
Rent, as the case may be, within ten (10) days after the Outside Agreement Date,
and such determinations shall be submitted to arbitration in accordance with
Sections 2.2.3.1 through 2.2.3.7, below. If Tenant fails to object to Landlord's
determination of the Option Rent within the time period set forth herein, then
Tenant shall be deemed to have objected to Landlord's determination of Option
Rent.

 

2.2.3.1Landlord and Tenant shall each appoint one arbitrator who shall be a real
estate appraiser who shall have been active over the five (5) year period ending
on the date of such appointment in the appraisal of other class A life sciences
buildings located in the Brisbane market area. The determination of the
arbitrators shall be limited solely to the issue of whether Landlord's or
Tenant's submitted Option Rent is the closest to the actual Option Rent, taking
into account the requirements of Section 2.2.2 of this Lease, as determined by
the arbitrators. Each such arbitrator shall be appointed within fifteen (15)
days after the Outside Agreement Date. Landlord and Tenant may consult with
their selected arbitrators prior to appointment and may select an arbitrator who
is favorable to their respective positions. The arbitrators so selected by
Landlord and Tenant shall be deemed "Advocate Arbitrators."

 

2.2.3.2The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator ("Neutral Arbitrator") who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that neither the Landlord or Tenant or either parties'
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance. The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord's
counsel and Tenant’s counsel.

 

8

--------------------------------------------------------------------------------

 

2.2.3.3The three arbitrators shall, within thirty (30) days of the appointment
of the Neutral Arbitrator, reach a decision as to whether the parties shall use
Landlord's or Tenant's submitted Option Rent, and shall notify Landlord and
Tenant thereof.

 

2.2.3.4The  decision  of  the  majority  of  the  three  arbitrators  shall  be  binding
upon

Landlord and Tenant.

 

2.2.3.5If either Landlord or Tenant fails to appoint an Advocate Arbitrator
within fifteen

(15) days after the Outside Agreement Date, then either party may petition the
presiding judge of the Superior Court of San Mateo County to appoint such
Advocate Arbitrator subject to the criteria in Section 2.2.3.1 of this Lease, or
if he or she refuses to act, either party may petition any judge having
jurisdiction over the parties to appoint such Advocate Arbitrator.

 

2.2.3.6If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator, then either party may petition the presiding judge of the
Superior Court of San Mateo County to appoint the Neutral Arbitrator, subject to
criteria in Section 2.2.3.1 of this Lease, or if he or she refuses to act,
either party may petition any judge having jurisdiction over the parties to
appoint such arbitrator.

 

2.2.3.7The cost of the arbitration shall be paid by Landlord and Tenant equally.

 

2.2.3.8In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay the Option Rent initially provided by Landlord to Tenant, and
upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts of Option Rent due, and the
appropriate party shall make any corresponding payment to the other party.

 

3.BASE RENT. Tenant shall pay, without prior notice or demand, to Landlord at
the address set forth in Section 4 of the Summary, or, at Landlord's option, at
such other place as Landlord may from time to time designate in writing, by a
check for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent ("Base Rent") as set
forth in Section 4 of the Summary, payable in equal monthly installments as set
forth in Section 4 of the Summary in advance on or before the first day of each
and every calendar month during the Lease Term, without any setoff or deduction
whatsoever. The Base Rent for the first full month of the Lease Term shall be
paid six (6) months prior to the estimated Lease Commencement Date. If any Rent
payment date (including the Lease Commencement Date) falls on a day of the month
other than the first day of such month or if any payment of Rent is for a period
which is shorter than one month, the Rent for any fractional month shall accrue
on a daily basis for the period from the date such payment is due to the end of
such calendar month or to the end of the Lease Term at a rate per day which is
equal to 1/365 of the applicable annual Rent. All other payments or adjustments
required to be made under the terms of this Lease that require proration on a
time basis shall be prorated on the same basis.

 

4.ADDITIONAL RENT.

 

4.1General Terms.

 

4.1.1Direct Expenses; Additional Rent. In addition to paying the Base Rent
specified in Article 3 of this Lease, Tenant shall pay "Tenant's Share" of the
annual "Direct Expenses," as those terms are defined in Sections 4.2.6 and 4.2.2
of this Lease, respectively, allocable to the Building as described in Section
4.3. Such payments by Tenant, together with any and all other amounts payable by
Tenant to Landlord pursuant to the terms of this Lease, are hereinafter
collectively referred to as the "Additional Rent", and the Base Rent and the
Additional Rent are herein collectively referred to as "Rent." All amounts due
under this Article 4 as Additional Rent shall be payable for the same periods
and in the same manner as the Base Rent. Without limitation on other obligations
of Tenant which survive the expiration of the Lease Term, the obligations of
Tenant to pay the Additional Rent provided for in this Article 4 shall survive
the expiration of the Lease Term.

 

9

--------------------------------------------------------------------------------

 

4.1.2Triple Net Lease. Landlord and Tenant acknowledge that, to the extent
provided in this Lease, it is their intent and agreement that this Lease be a
"TRIPLE NET" lease and that as such, the provisions contained in this Lease are
intended to pass on to Tenant or reimburse Landlord for the costs and expenses
reasonably associated with this Lease, the Building and the Project, and
Tenant's operation therefrom to the extent provided in this Lease. To the extent
such costs and expenses payable by Tenant cannot be charged directly to, and
paid by, Tenant, such costs and expenses shall be paid by Landlord but
reimbursed by Tenant as Additional Rent.

 

4.2Definitions of Key Terms Relating to Additional Rent. As used in this Article
4, the following terms shall have the meanings hereinafter set forth:

 

4.2.1Intentionally Deleted.

 

4.2.2"Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."

 

4.2.3"Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

 

4.2.4"Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, restoration or operation of the Project, or any portion
thereof. Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following: (i) the cost of
supplying all utilities, the cost of operating, repairing and maintaining the
utility, telephone, mechanical, sanitary, storm drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith; (ii)
the cost of licenses, certificates, permits and inspections and the cost of
contesting any governmental enactments which are reasonably likely to increase
Operating Expenses during the Lease Term, and the costs incurred in connection
with a governmentally mandated transportation system management program or
similar program; (iii) the cost of all insurance carried by Landlord in
connection with the Project and Premises as reasonably determined by Landlord;
(iv) the cost of landscaping, relamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
portion thereof; (v) the cost of parking area operation, repair, restoration,
and maintenance; (vi) management and/or incentive fees, consulting fees, legal
fees and accounting fees, of all contractors and consultants in connection with
the management, operation, maintenance and repair of the Project; (vii) payments
under any equipment rental agreements; (viii) subject to item (f), below, wages,
salaries and other compensation and benefits, including taxes levied thereon, of
all persons engaged in the operation, maintenance and security of the Project;
(ix) costs under any easement pertaining to the sharing of costs by the Project;
(x) operation, repair, maintenance and replacement of all systems and equipment
and components thereof of the Project; (xi) the cost of janitorial, alarm,
security and other services, replacement of wall and floor coverings, ceiling
tiles and fixtures in Common Areas, maintenance and replacement of curbs and
walkways, repair to roofs and re-roofing; (xii) amortization (including interest
on the unamortized cost) over such period of time as Landlord shall reasonably
determine, of the cost of acquiring or the rental expense of personal property
used in the maintenance, operation and repair of the Project, or any portion
thereof; (xiii) the cost of capital improvements or other costs incurred in
connection with the Project (A) which are intended to effect economies in the
operation or maintenance of the Project, or any portion thereof, or to reduce
current or future Operating Expenses or to enhance the safety or security of the
Project or its occupants, (B) which are required to comply with present or
anticipated conservation programs, (C) which are replacements or modifications
of nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, or (D) which are required under any
governmental law or regulation; provided, however, that any capital expenditure
shall be amortized (including reasonable interest on the amortized cost) over
the reasonable useful life of such capital item; and (xiv) costs, fees, charges
or assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute "Tax
Expenses" as that term is defined in Section 4.2.5, below, and (xv) payments
under any easement, license, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the sharing of costs by the Building,
including, without limitation, any covenants, conditions and restrictions
affecting the property, and reciprocal easement agreements affecting the
property, any

 

10

--------------------------------------------------------------------------------

 

parking licenses, and any agreements with transit agencies affecting the
Property (collectively, "Underlying Documents"). Notwithstanding the foregoing,
for purposes of this Lease, Operating Expenses shall not, however, include:

 

(a)costs, including legal fees, space planners' fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Lease Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any common areas of
the Project or parking facilities);

 

(b)except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest;

 

(c)costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant's carrier or by anyone
else, electric power costs for which any tenant directly contracts with the
local public service company and costs of utilities and services provided to
other tenants that are not provided to Tenant;

 

(d)any bad debt loss, rent loss, or reserves for bad debts or rent loss or other
reserves to the extent not used in the same year;

 

(e)costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord's interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants;

 

(f)the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;

 

(g)amount paid as ground rental for the Project by the Landlord;

 

(h)except for a property management fee not to exceed three percent (3%) of
gross revenues, overhead and profit increment paid to the Landlord, and any
amounts paid to the Landlord or to subsidiaries or affiliates of the Landlord
for services in the Project to the extent the same exceeds the costs of such
services rendered by qualified, first-class unaffiliated third parties on a
competitive basis;

 

(i)any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord (other than as direct reimbursement for
costs which, if incurred directly by Landlord, would properly be included in
Operating Expenses);

 

(j)rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing engineering, janitorial or
similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project;

(a)

11

--------------------------------------------------------------------------------

 

(k)all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;

 

(l)any costs expressly excluded from Operating Expenses elsewhere in this Lease;

 

(m)rent for the amenities center or for any office space occupied by Project
management personnel;

 

(n)costs arising from the gross negligence or willful misconduct of Landlord or
its agents, employees or contractors in connection with this Lease;

 

(o)costs incurred to comply with laws relating to the removal or remediation of
hazardous material (as defined under applicable law), and any costs of fines or
penalties relating to the presence of hazardous material, in each case to the
extent not brought into the Building or Premises by Tenant or any Tenant
Parties;

 

(p)costs to correct any construction defect in the Project or to remedy any
violation of a covenant, condition, restriction, underwriter's requirement or
law that exists as of the Lease Commencement Date;

 

(q)capital costs occasioned by casualties or condemnation.

 

(r)legal fees, accountants’ fees (other than normal bookkeeping expenses) and
other expenses incurred in connection with disputes of tenants or other
occupants of the Project or associated with the enforcement of the terms of any
leases with tenants or the defense of Landlord’s title to or interest in the
Project or any part thereof;

 

(s)costs incurred due to a violation by Landlord or any other tenant of the
Project of the terms and conditions of a lease; and

 

(t)self-insurance retentions and premiums for insurance coverage not customarily
paid by tenants of similar projects in the vicinity of the Premises.

 

4.2.5Taxes.

 

4.2.5.1"Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

 

4.2.5.2Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax; (iii) Any assessment, tax,
fee, levy, or charge allocable to or measured by the area of the Premises or the
Rent payable hereunder, including, without limitation, any business or gross
income tax or excise tax with respect to the receipt of such rent, or upon or
with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises or the improvements thereon.

 

12

--------------------------------------------------------------------------------

 

 

4.2.5.3Any costs and expenses (including, without limitation, reasonable
attorneys' and consultants' fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are incurred. Tax refunds shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Additional Rent under this Article 4 for such Expense Year. If Tax
Expenses for any period during the Lease Term or any extension thereof are
increased after payment thereof for any reason, including, without limitation,
error or reassessment by applicable governmental or municipal authorities,
Tenant shall pay Landlord upon demand Tenant's Share of any such increased Tax
Expenses. Notwithstanding anything to the contrary contained in this Section
4.2.5, there shall be excluded from Tax Expenses (i) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, transfer taxes, estate taxes, federal and state income taxes, and other
taxes to the extent applicable to Landlord's net income (as opposed to rents,
receipts or income attributable to operations at the Project), (ii) any items
included as Operating Expenses, (iii) any items paid by Tenant under Section 4.5
of this Lease, (iv) assessments in excess of the amount which would be payable
if such assessment expense were paid in installments over the longest permitted
term; (v) taxes imposed on land and improvements other than the Project; and
(vi) tax increases resulting from the improvement of any of the Project for the
sole use of other occupants.

 

4.2.6"Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary.

 

4.3Allocation of Direct Expenses. The parties acknowledge that the Building is a
part of a multi- building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the Building and the other buildings in the Project. Accordingly, as set forth
in Section 4.2 above, Direct Expenses (which consist of Operating Expenses and
Tax Expenses) are determined annually for the Project as a whole, and a portion
of the Direct Expenses, which portion shall be determined by Landlord on an
equitable basis, shall be allocated to the Building (as opposed to other
buildings in the Project). Such portion of Direct Expenses allocated to the
Building shall include all Direct Expenses attributable solely to the Building
and a pro rata portion of the Direct Expenses attributable to the Project as a
whole, and shall not include Direct Expenses attributable solely to other
buildings in the Project; provided, however, common amenities, such as the
fitness center in the Building, shall be allocated to the Project as a whole
(and not to the Building).

 

4.4Calculation and Payment of Additional Rent. Commencing on the Lease
Commencement Date, Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, Tenant's Share of Direct Expenses
for each Expense Year during the Lease Term.

 

4.4.1Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
give to Tenant within five (5) months following the end of each Expense Year, a
statement (the "Statement") which shall state the Direct Expenses incurred or
accrued for such preceding Expense Year, and which shall indicate the amount of
Tenant's Share of Direct Expenses. Upon receipt of the Statement for each
Expense Year commencing or ending during the Lease Term, Tenant shall pay, with
its next installment of Base Rent due that is at least thirty (30) days
thereafter, the full amount of Tenant's Share of Direct Expenses for such
Expense Year, less the amounts, if any, paid during such Expense Year as
"Estimated Direct Expenses," as that term is defined in Section 4.4.2, below,
and if Tenant paid more as Estimated Direct Expenses than the actual Tenant's
Share of Direct Expenses, Tenant shall receive a credit in the amount of
Tenant's overpayment against Rent next due under this Lease. The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant's Share of Direct Expenses for the
Expense Year in which this Lease terminates, Tenant shall immediately pay to
Landlord such amount, and if Tenant paid more as Estimated Direct Expenses than
the actual Tenant's Share of Direct Expenses, Landlord shall, within thirty (30)
days, deliver a check payable to Tenant in the amount of the overpayment. The
provisions of this Section 4.4.1 shall survive the expiration or earlier
termination of the Lease Term. Notwithstanding the immediately preceding
sentence, Tenant shall not be responsible for Tenant’s Share of any Direct
Expenses attributable to any Expense Year which are first billed to Tenant more
than two (2) calendar years after the earlier of the expiration of the
applicable Expense Year or the Lease Expiration Date,

 

13

--------------------------------------------------------------------------------

 

provided that in any event Tenant shall be responsible for Tenant’s Share of
Direct Expenses levied by any governmental authority or by any public utility
companies at any time following the Lease Expiration Date which are attributable
to any Expense Year (provided that Landlord delivers Tenant a bill for such
amounts within two (2) years following Landlord’s receipt of the bill therefor).

 

4.4.2Statement of Estimated Direct Expenses. In addition, Landlord shall give
Tenant a yearly expense estimate statement (the "Estimate Statement") which
shall set forth Landlord's reasonable estimate (the "Estimate") of what the
total amount of Direct Expenses for the then-current Expense Year shall be and
the estimated Tenant's Share of Direct Expenses (the "Estimated Direct
Expenses"). The failure of Landlord to timely furnish the Estimate Statement for
any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Estimated Direct Expenses under this Article 4, nor shall Landlord
be prohibited from revising any Estimate Statement or Estimated Direct Expenses
theretofore delivered to the extent necessary. Thereafter, Tenant shall pay,
with its next installment of Base Rent due that is at least thirty (30) days
thereafter, a fraction of the Estimated Direct Expenses for the then-current
Expense Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator. Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Direct Expenses set
forth in the previous Estimate Statement delivered by Landlord to Tenant.

 

4.5Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall be liable for and shall pay ten (10) days before delinquency, taxes levied
against Tenant's equipment, furniture, fixtures and any other personal property
located in or about the Premises. If any such taxes on Tenant's equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord's property or if the assessed value of Landlord's property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof but only under proper protest if
requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.

 

4.6Landlord's Books and Records. Within one hundred twenty (120) days after
receipt by Tenant of a Statement, if Tenant disputes the amount of Additional
Rent set forth in the Statement, a member of Tenant's finance department, or an
independent certified public accountant (which accountant is a member of a
nationally recognized accounting firm and is not working on a contingency fee
basis) ("Tenant's Accountant"), designated and paid for by Tenant, may, after
reasonable notice to Landlord and at reasonable times, inspect Landlord's
records with respect to the Statement at Landlord's offices, provided that there
is no existing Event of Default and Tenant has paid all amounts required to be
paid under the applicable Estimate Statement and Statement, as the case may be.
In connection with such inspection, Tenant and Tenant's agents must agree in
advance to follow Landlord's reasonable rules and procedures regarding
inspections of Landlord's records, and shall execute a commercially reasonable
confidentiality agreement regarding such inspection. Tenant's failure to dispute
the amount of Additional Rent set forth in any Statement within one hundred
twenty (120) days of Tenant's receipt of such Statement shall be deemed to be
Tenant's approval of such Statement and Tenant, thereafter, waives the right or
ability to dispute the amounts set forth in such Statement. If after such
inspection, Tenant still disputes such Additional Rent, a determination as to
the proper amount shall be made, at Tenant's expense, by an independent
certified public accountant (the "Accountant") selected by Landlord and subject
to Tenant's reasonable approval; provided that if such Accountant determines
that Direct Expenses were overstated by more than five percent (5%), then the
cost of the Accountant and the cost of such determination shall be paid for by
Landlord, and Landlord shall reimburse Tenant's the cost of the Tenant's
Accountant (provided that such cost shall be a reasonable market cost for such
services). Tenant hereby acknowledges that Tenant's sole right to inspect
Landlord's books and records and to contest the amount of Direct Expenses
payable by Tenant shall be as set forth in this Section 4.6, and Tenant hereby
waives any and all other rights pursuant to applicable law to inspect such books
and records and/or to contest the amount of Direct Expenses payable by Tenant.

 

14

--------------------------------------------------------------------------------

 

5.USE OF PREMISES.

 

5.1Permitted Use. Tenant shall use the Premises solely for the Permitted Use set
forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.

 

5.2Prohibited Uses. Tenant further covenants and agrees that Tenant shall not
use or permit any person or persons to use, the Premises or any part thereof for
any use or purpose in violation of the laws of the United States of America, the
State of California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project) including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect. Landlord shall have the right to impose reasonable, nondiscriminatory
and customary rules and regulations regarding the use of the Project that do not
unreasonably interfere with Tenant’s use of the Premises, as reasonably deemed
necessary by Landlord with respect to the orderly operation of the Project, and
Tenant shall comply with such reasonable rules and regulations. Tenant shall not
do or permit anything to be done in or about the Premises which will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Building, or injure or annoy them or use or allow the Premises to be used for
any improper, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises. Tenant shall
comply with, and Tenant's rights and obligations under the Lease and Tenant's
use of the Premises shall be subject and subordinate to, all recorded easements,
covenants, conditions, and restrictions now or hereafter affecting the Project,
so long as the same do not unreasonably interfere with Tenant’s use of the
Premises or parking rights or materially increase Tenant’s obligations or
decrease Tenant’s rights under this Lease.

 

 

5.3

Hazardous Materials.

 

5.3.1Tenant's Obligations.

 

5.3.1.1Prohibitions. As a material inducement to Landlord to enter into this
Lease with Tenant, Tenant has fully and accurately completed Landlord’s
Pre-Leasing Environmental Exposure Questionnaire (the "Environmental
Questionnaire"), which is attached as Exhibit E. Tenant agrees that except for
those chemicals or materials, and their respective quantities, specifically
listed on the Environmental Questionnaire (as the same may be updated from time
to time as provided below), neither Tenant nor Tenant’s employees, contractors
and subcontractors of any tier, entities with a contractual relationship with
Tenant (other than Landlord), or any entity acting as an agent or sub-agent of
Tenant (collectively, "Tenant's Agents") will produce, use, store or generate
any "Hazardous Materials," as that term is defined below, on, under or about the
Premises, nor cause any Hazardous Material to be brought upon, placed, stored,
manufactured, generated, blended, handled, recycled, used or "Released," as that
term is defined below, on, in, under or about the Premises. If any information
provided to Landlord by Tenant on the Environmental Questionnaire, or otherwise
relating to information concerning Hazardous Materials is intentionally false,
incomplete, or misleading in any material respect, the same shall be deemed a
default by Tenant under this Lease. Upon Landlord's request, or in the event of
any material change in Tenant's use of Hazardous Materials in the Premises,
Tenant shall deliver to Landlord an updated Environmental Questionnaire at least
once a year. Tenant shall notify Landlord prior to using any Hazardous Materials
in the Premises not described on the initial Environmental Questionnaire, and,
to the extent such use would, in Landlord's reasonable judgment, cause a
material increase in the risk of liability compared to the uses previously
allowed in the Premises, such additional use shall be subject to Landlord's
prior consent, which may be withheld in Landlord’s reasonable discretion. Tenant
shall not install or permit Tenant's Agents to install any underground storage
tank on the Premises. For purposes of this Lease, "Hazardous Materials" means
all flammable explosives, petroleum and petroleum products, waste oil, radon,
radioactive materials, toxic pollutants, asbestos, polychlorinated biphenyls
("PCBs"), medical waste, chemicals known to cause cancer or reproductive
toxicity, pollutants, contaminants, hazardous wastes, toxic substances or
related materials, including without limitation any chemical, element, compound,
mixture, solution, substance, object, waste or any combination thereof, which is
or may be hazardous to human health, safety or to the environment due to its
radioactivity, ignitability, corrosiveness, reactivity, explosiveness, toxicity,
carcinogenicity, infectiousness or other harmful or potentially harmful
properties or effects, or defined as, regulated as or included in, the
definition of "hazardous substances," "hazardous wastes," "hazardous materials,"
or "toxic substances" under any Environmental

 

15

--------------------------------------------------------------------------------

 

Laws. For purposes of this Lease, "Release" or "Released" or "Releases" shall
mean any release, deposit, discharge, emission, leaking, spilling, seeping,
migrating, injecting, pumping, pouring, emptying, escaping, dumping, disposing,
or other movement of Hazardous Materials into the environment. Landlord
acknowledges that Tenant will be installing and using fume hoods in the Premises
and that emissions of Hazardous Materials into the air in compliance with all
Environmental Laws shall not be considered Releases.

 

5.3.1.2Notices to Landlord. Tenant shall notify Landlord in writing as soon as
possible but in no event later than five (5) days after (i) the occurrence of
any actual, alleged or threatened Release of any Hazardous Material in, on,
under, from, about or in the vicinity of the Premises (whether past or present),
regardless of the source or quantity of any such Release, or (ii) Tenant becomes
aware of any regulatory actions, inquiries, inspections, investigations,
directives, or any cleanup, compliance, enforcement or abatement proceedings
(including any threatened or contemplated investigations or proceedings)
relating to or potentially affecting the Premises, or

(iii) Tenant becomes aware of any claims by any person or entity relating to any
Hazardous Materials in, on, under, from, about or in the vicinity of the
Premises, whether relating to damage, contribution, cost recovery, compensation,
loss or injury. Collectively, the matters set forth in clauses (i), (ii) and
(iii) above are hereinafter referred to as "Hazardous Materials Claims". Tenant
shall promptly forward to Landlord copies of all orders, notices, permits,
applications and other communications and reports in connection with any
Hazardous Materials Claims. Additionally, Tenant shall promptly advise Landlord
in writing of Tenant’s discovery of any occurrence or condition on, in, under or
about the Premises that could subject Tenant or Landlord to any liability, or
restrictions on ownership, occupancy, transferability or use of the Premises
under any "Environmental Laws," as that term is defined below. Tenant shall not
enter into any legal proceeding or other action, settlement, consent decree or
other compromise with respect to any Hazardous Materials Claims without first
notifying Landlord of Tenant’s intention to do so and affording Landlord the
opportunity to join and participate, as a party if Landlord so elects, in such
proceedings and in no event shall Tenant enter into any agreements which are
binding on Landlord or the Premises without Landlord’s prior written consent.
Landlord shall have the right to appear at and participate in, any and all legal
or other administrative proceedings concerning any Hazardous Materials Claim.
For purposes of this Lease, "Environmental Laws" means all applicable present
and future laws relating to the protection of human health, safety, wildlife or
the environment, including, without limitation, (i) all requirements pertaining
to reporting, licensing, permitting, investigation and/or remediation of
emissions, discharges, Releases, or threatened Releases of Hazardous Materials,
whether solid, liquid, or gaseous in nature, into the air, surface water,
groundwater, or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling of Hazardous
Materials; and (ii) all requirements pertaining to the health and safety of
employees or the public. Environmental Laws include, but are not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
USC § 9601, et seq., the Hazardous Materials Transportation Authorization Act of
1994, 49 USC § 5101, et seq., the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976, and Hazardous and Solid Waste
Amendments of 1984, 42 USC § 6901, et seq., the Federal Water Pollution Control
Act, as amended by the Clean Water Act of 1977, 33 USC § 1251, et seq., the
Clean Air Act of 1966, 42 USC § 7401, et seq., the Toxic Substances Control Act
of 1976, 15 USC § 2601, et seq., the Safe Drinking Water Act of 1974, 42 USC §§
300f through 300j, the Occupational Safety and Health Act of 1970, as amended,
29 USC § 651 et seq., the Oil Pollution Act of 1990, 33 USC

§ 2701 et seq., the Emergency Planning and Community Right-To-Know Act of 1986,
42 USC § 11001 et seq., the National Environmental Policy Act of 1969, 42 USC §
4321 et seq., the Federal Insecticide, Fungicide and Rodenticide Act of 1947, 7
USC § 136 et seq., California Carpenter-Presley-Tanner Hazardous Substance
Account Act, California Health & Safety Code §§ 25300 et seq., Hazardous
Materials Release Response Plans and Inventory Act, California Health & Safety
Code, §§ 25500 et seq., Underground Storage of Hazardous Substances provisions,
California Health & Safety Code, §§ 25280 et seq., California Hazardous Waste
Control Law, California Health & Safety Code, §§ 25100 et seq., and any other
state or local law counterparts, as amended, as such applicable laws, are in
effect as of the Lease Commencement Date, or thereafter adopted, published, or
promulgated.

 

5.3.1.3Releases of Hazardous Materials. If any Release of any Hazardous Material
in, on, under, from or about the Premises shall occur at any time during the
Lease by Tenant or Tenant's Agents, in addition to notifying Landlord as
specified above, Tenant, at its own sole cost and expense, shall (i) immediately
comply with any and all reporting requirements imposed pursuant to any and all
Environmental Laws, (ii) provide a written certification to Landlord indicating
that Tenant has complied with all applicable reporting requirements,

(iii) take any and all necessary investigation, corrective and remedial action
in accordance with any and all applicable Environmental Laws, utilizing an
environmental consultant approved by Landlord, all in accordance with the

 

16

--------------------------------------------------------------------------------

 

provisions and requirements of this Section 5.3, including, without limitation,
Section 5.3.4, and (iv) take any such additional investigative, remedial and
corrective actions as Landlord shall in its reasonable discretion deem necessary
such that the Premises are remediated to the condition existing prior to such
Release.

 

 

5.3.1.4

Indemnification.

 

5.3.1.4.1In General. Without limiting in any way Tenant’s obligations under any
other provision of this Lease, Tenant shall be solely responsible for and shall
protect, defend, indemnify and hold the Landlord Parties harmless from and
against any and all claims, judgments, losses, damages, costs, expenses,
penalties, enforcement actions, taxes, fines, remedial actions, liabilities
(including, without limitation, actual attorneys’ fees, litigation, arbitration
and administrative proceeding costs, expert and consultant fees and laboratory
costs) including, without limitation, consequential damages and sums paid in
settlement of claims, which arise during or after the Lease Term, whether
foreseeable or unforeseeable, that arise during or after the Lease Term in whole
or in part, foreseeable or unforeseeable, directly or indirectly arising out of
or attributable to the Release of Hazardous Materials in, on, under or about the
Premises by Tenant or Tenant's Agents.

 

5.3.1.4.2Limitations. Notwithstanding anything in Section 5.3.1.4, above, to the
contrary, Tenant's indemnity of Landlord as set forth in Section 5.3.1.4, above,
shall not be applicable to claims based upon Hazardous Materials not Released by
Tenant or Tenant's Agents.

 

5.3.1.4.3Landlord Indemnity. Under no circumstance shall Tenant be liable for,
and Landlord shall indemnify, defend, protect and hold harmless Tenant and
Tenant's Agents from and against, all losses, costs, claims, liabilities and
damages (including attorneys’ and consultants’ fees) arising out of any
Hazardous Materials that exist in, on or about the Project as of the date
hereof, or Hazardous Material Released by Landlord or any Landlord Parties.
Landlord will provide Tenant with any Hazardous Material reports relating to the
Building that Landlord has in its immediate possession. The provision of such
reports shall be for informational purposes only, and Landlord does not make any
representation or warranty as to the correctness or completeness of any such
reports.

 

5.3.1.5Compliance with Environmental Laws. Without limiting the generality of
Tenant’s obligation to comply with applicable laws as otherwise provided in this
Lease, Tenant shall, at its sole cost and expense, comply with all Environmental
Laws related to the use of Hazardous Materials by Tenant and Tenant’s Agents.
Tenant shall obtain and maintain any and all necessary permits, licenses,
certifications and approvals appropriate or required for the use, handling,
storage, and disposal of any Hazardous Materials used, stored, generated,
transported, handled, blended, or recycled by Tenant on the Premises. Landlord
shall have a continuing right, without obligation, to require Tenant to obtain,
and to review and inspect any and all such permits, licenses, certifications and
approvals, together with copies of any and all Hazardous Materials management
plans and programs, any and all Hazardous Materials risk management and
pollution prevention programs, and any and all Hazardous Materials emergency
response and employee training programs respecting Tenant’s use of Hazardous
Materials. Upon request of Landlord, Tenant shall deliver to Landlord a
narrative description explaining the nature and scope of Tenant’s activities
involving Hazardous Materials and showing to Landlord’s satisfaction compliance
with all Environmental Laws and the terms of this Lease.

 

 

5.3.2

Assurance of Performance.

 

5.3.2.1Environmental Assessments In General. Landlord may, but shall not be
required to, engage from time to time such contractors as Landlord determines to
be appropriate (and which are reasonably acceptable to Tenant) to perform
environmental assessments of a scope reasonably determined by Landlord (an
"Environmental Assessment") to ensure Tenant’s compliance with the requirements
of this Lease with respect to Hazardous Materials.

 

5.3.2.2Costs of Environmental Assessments. All costs and expenses incurred by
Landlord in connection with any such Environmental Assessment initially shall be
paid by Landlord; provided that if any such Environmental Assessment shows that
Tenant has failed to comply with the provisions of this Section 5.3,then all of
the costs and expenses of such Environmental Assessment shall be reimbursed by
Tenant as Additional Rent within thirty (30) days after receipt of written
demand therefor.

 

17

--------------------------------------------------------------------------------

 

5.3.3Tenant’s Obligations upon Surrender. At the expiration or earlier
termination of the Lease Term, Tenant, at Tenant’s sole cost and expense, shall:
(i) cause an Environmental Assessment of the Premises to be conducted in
accordance with Section 15.3; (ii) cause all Hazardous Materials brought onto
the Premises by Tenant or Tenant's Agents to be removed from the Premises and
disposed of in accordance with all Environmental Laws and as necessary to allow
the Premises to be used for the purposes allowed as of the date of this Lease;
and

(iii) cause to be removed all containers installed or used by Tenant or Tenant’s
Agents to store any Hazardous Materials on the Premises, and cause to be
repaired any damage to the Premises caused by such removal.

 

5.3.4Clean-up.

 

5.3.4.1Environmental Reports; Clean-Up. If any written report, including any
report containing results of any Environmental Assessment (an "Environmental
Report") shall indicate (i) the presence of any Hazardous Materials as to which
Tenant has a removal or remediation obligation under this Section 5.3, and

(ii) that as a result of same, the investigation, characterization, monitoring,
assessment, repair, closure, remediation, removal, or other clean-up (the
"Clean-up") of any Hazardous Materials is required, Tenant shall immediately
prepare and submit to Landlord within thirty (30) days after receipt of the
Environmental Report a comprehensive plan, subject to Landlord’s written
approval, specifying the actions to be taken by Tenant to perform the Clean-up
so that the Premises are restored to the conditions required by this Lease. Upon
Landlord’s approval of the Clean-up plan, Tenant shall, at Tenant’s sole cost
and expense, without limitation on any rights and remedies of Landlord under
this Lease, immediately implement such plan with a consultant reasonably
acceptable to Landlord and proceed to Clean-Up Hazardous Materials in accordance
with all applicable laws. If, within thirty (30) days after receiving a copy of
such Environmental Report, Tenant fails either (a) to complete such Clean-up, or
(b) with respect to any Clean-up that cannot be completed within such thirty-day
period, fails to proceed with diligence to prepare the Clean-up plan and
complete the Clean-up as promptly as practicable, then Landlord shall have the
right, but not the obligation, and without waiving any other rights under this
Lease, to carry out any Clean-up recommended by the Environmental Report or
required by any governmental authority having jurisdiction over the Premises,
and recover all of the costs and expenses thereof from Tenant as Additional
Rent, payable within ten (10) days after receipt of written demand therefor.

 

5.3.4.2No Rent Abatement. Tenant shall continue to pay all Rent due or accruing
under this Lease during any Clean-up, and shall not be entitled to any
reduction, offset or deferral of any Base Rent or Additional Rent due or
accruing under this Lease during any such Clean-up.

 

5.3.4.3Surrender of Premises. Tenant shall complete any Clean-up prior to
surrender of the Premises upon the expiration or earlier termination of this
Lease.  Tenant shall obtain and deliver to Landlord a letter or other written
determination from the overseeing governmental authority confirming that the
Clean-up has been completed in accordance with all requirements of such
governmental authority and that no further response action of any kind is
required for the unrestricted use of the Premises ("Closure Letter"). Upon the
expiration or earlier termination of this Lease, Tenant shall also be obligated
to close all permits obtained in connection with Hazardous Materials used by
Tenant or Tenant's Agents in accordance with applicable laws.

 

5.3.4.4Failure to Timely Clean-Up. Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
and any governmental approvals required under Environmental Laws in conjunction
with such Clean-up prior to the expiration or earlier termination of this Lease,
then, commencing on the later of the termination of this Lease and three (3)
business days after Landlord's delivery of notice of such failure and that it
elects to treat such failure as a holdover, Tenant shall be liable to Landlord
as a holdover tenant (as more particularly provided in Article 16) until Tenant
has fully complied with its obligations under this Section 5.3.

 

5.3.5Confidentiality. Unless compelled to do so by applicable law, Tenant agrees
that Tenant shall not disclose, discuss, disseminate or copy any information,
data, findings, communications, conclusions and reports regarding the
environmental condition of the Premises to any Person (other than Tenant’s
consultants,

 

18

--------------------------------------------------------------------------------

 

attorneys, property managers, employees, shareholders and potential and actual
investors, lenders, business and merger partners, subtenants and assignees that
have a need to know such information), including any governmental authority,
without the prior written consent of Landlord. In the event Tenant reasonably
believes that disclosure is compelled by applicable law, it shall provide
Landlord ten (10) days’ advance notice of disclosure of confidential information
so that Landlord may attempt to obtain a protective order. Tenant may
additionally release such information to bona fide prospective purchasers or
lenders, subject to any such parties’ written agreement to be bound by the terms
of this Section 5.3.

 

5.3.6Copies of Environmental Reports. Within thirty (30) days of receipt
thereof, Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports regarding Tenant’s activities with
respect to the Premises, or ground water beneath the Land, or the environmental
condition or Clean-up thereof. Tenant shall be obligated to provide Landlord
with a copy of such materials without regard to whether such materials are
generated by Tenant or prepared for Tenant, or how Tenant comes into possession
of such materials.

 

5.3.7Signs, Response Plans, Etc. Tenant shall be responsible for posting on the
Premises any signs required under applicable Environmental Laws with respect to
the use of Hazardous Materials by Tenant or Tenant's Agents. Tenant shall also
complete and file any business response plans or inventories required by any
applicable laws. Tenant shall concurrently file a copy of any such business
response plan or inventory with Landlord.

 

5.3.8Survival. Each covenant, agreement, representation, warranty and
indemnification made by Tenant set forth in this Section 5.3 shall survive the
expiration or earlier termination of this Lease and shall remain effective until
all of Tenant’s obligations under this Section 5.3 have been completely
performed and satisfied.

 

6.SERVICES AND UTILITIES.

 

6.1In General. Landlord will be responsible, at Tenant's sole cost and expense
(subject to the terms  of Section 4.2.4, above), for the furnishing of heating,
ventilation and air-conditioning, electricity, and water services to the
Premises. Landlord shall not provide janitorial or telephone services for the
Premises. Tenant shall be solely responsible for performing all janitorial
services and other cleaning of the Premises, all in compliance with applicable
laws. The janitorial and cleaning of the Premises shall be adequate to maintain
the Premises in a manner consistent with First Class Life Sciences Projects.

 

Tenant shall cooperate fully with Landlord at all times and abide by all
reasonable regulations and requirements that Landlord may reasonably prescribe
for the proper functioning and protection of the HVAC, electrical, mechanical
and plumbing systems. Provided that Landlord agrees to provide and maintain and
keep in continuous service utility connections to the Project, including
electricity, water and sewage connections, Landlord shall have no obligation to
provide any services or utilities (including process utilities) to the Building,
including, but not limited to heating, ventilation and air-conditioning,
electricity, water, telephone, janitorial and interior Building security
services, except as set forth in this Section 6.1, above.

 

6.2Tenant Payment of Utilities Costs. After the Lease Commencement Date to the
extent that any utilities (including without limitation, electricity, gas, sewer
and water) to the Building are separately metered or sub- metered to the
Premises, such utilities shall either be contracted for and paid directly by
Tenant to the applicable utility provider, or reimbursed by Tenant to Landlord
within thirty (30) days after billing. After the Lease Commencement Date, to the
extent that any utilities (including without limitation, electricity, gas, sewer
and water) to the Building are not separately metered to the Premises, then
Tenant shall pay to Landlord, within thirty (30) days after billing, an
equitable portion of the Building utility costs, based on Tenant's proportionate
use thereof. The majority of utilities to the Building will be separately
metered (or sub-metered) in the Premises. To the extent any utilities are not
separately metered, Tenant shall be responsible for its equitable share of such
utility costs.

 

6.3Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service or utility (including, without limitation, telephone and
telecommunication services, UPS services, or other laboratory services or
utilities), or for any diminution in the quality or quantity thereof, when such
failure or delay or diminution is occasioned, in whole or   in

 

19

--------------------------------------------------------------------------------

 

part, by breakage, repairs, replacements, or improvements, by any strike,
lockout or other labor trouble, by inability to secure electricity, gas, water,
or other fuel at the Building or Project after reasonable effort to do so, by
any riot or other dangerous condition, emergency, accident or casualty
whatsoever, by act or default of Tenant or other parties, or by any other cause;
and such failures or delays or diminution shall never be deemed to constitute an
eviction or disturbance of Tenant's use and possession of the Premises or
relieve Tenant from paying Rent or performing any of its obligations under this
Lease. Notwithstanding the foregoing, Landlord may be liable for damages to the
extent caused by the negligence or willful misconduct of Landlord or the
Landlord Parties, provided that Landlord shall not be liable under any
circumstances for injury to, or interference with, Tenant's business, including,
without limitation, loss of profits, however occurring, through or in connection
with or incidental to a failure to furnish any of the services or utilities as
set forth in this Article 6.

 

6.4Energy Performance Disclosure Information. Tenant hereby acknowledges that
Landlord may be required to disclose certain information concerning the energy
performance of the Building pursuant to California Public Resources Code Section
25402.10 and the regulations adopted pursuant thereto (collectively the "Energy
Disclosure Requirements"). Tenant hereby acknowledges prior receipt of the Data
Verification Checklist, as defined in the Energy Disclosure Requirements (the
"Energy Disclosure Information"), and agrees that Landlord has timely complied
in full with Landlord’s obligations under the Energy Disclosure Requirements.
Tenant acknowledges and agrees that (i) Landlord makes no representation or
warranty regarding the energy performance of the Building or the accuracy or
completeness of the Energy Disclosure Information, (ii) the Energy Disclosure
Information is for the current occupancy and use of the Building and that the
energy performance of the Building may vary depending on future occupancy and/or
use of the Building, and (iii) Landlord shall have no liability to Tenant for
any errors or omissions in the Energy Disclosure Information. If and to the
extent not prohibited by applicable laws, Tenant hereby waives any right Tenant
may have to receive the Energy Disclosure Information, including, without
limitation, any right Tenant may have to terminate this Lease as a result of
Landlord’s failure to disclose such information. Further, Tenant hereby releases
Landlord from any and all losses, costs, damages, expenses and/or liabilities
relating to, arising out of and/or resulting from the Energy Disclosure
Requirements, including, without limitation, any liabilities arising as a result
of Landlord’s failure to disclose the Energy Disclosure Information to Tenant
prior to the execution of this Lease. Tenant’s acknowledgment of the AS-IS
condition of the Premises pursuant to the terms of this Lease shall be deemed to
include the energy performance of the Building. Tenant further acknowledges that
pursuant to the Energy Disclosure Requirements, Landlord may be required in the
future to disclose information concerning Tenant’s energy usage to certain third
parties, including, without limitation, prospective purchasers, lenders and
tenants of the Building (the "Tenant Energy Use Disclosure"). Tenant hereby (A)
consents to all such Tenant Energy Use Disclosures, and

(B) acknowledges that Landlord shall not be required to notify Tenant of any
Tenant Energy Use Disclosure. Further, Tenant hereby releases Landlord from any
and all losses, costs, damages, expenses and liabilities relating to, arising
out of and/or resulting from any Tenant Energy Use Disclosure. The terms of this
Section 6.3 shall survive the expiration or earlier termination of this Lease.

 

6.5Generator. Commencing on the Lease Commencement Date, Tenant shall have the
right to connect to the Building back-up generator, which Landlord shall install
as part of Landlord’s Work (the "Generator"), for Tenant’s Share of the
Generator’s capacity (after accounting for Building Common Area requirements) to
provide back-up generator services to the Premises. During the Lease Term,
Landlord shall maintain the Generator in good condition and repair, and Tenant
shall be responsible for a share of the costs of such maintenance and repair
based on the proportion of the Generator capacity allocated to the Premises.
Notwithstanding the foregoing, Landlord shall not be liable for any damages
whatsoever resulting from any failure in operation of the Generator, or the
failure of the Generator to provide suitable or adequate back-up power to the
Premises, including but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use, in each
case, however occurring, or loss to inventory, scientific research, scientific
experiments, laboratory animals, products, specimens, samples, and/or
scientific, business, accounting and other records of every kind and description
kept at the Premises and any and all income derived or derivable therefrom.

 

6.6Storage Room. Tenant shall have the right to utilize storage space in the
storage room to be constructed by Landlord in the Building pursuant to Schedule
1 to Exhibit B (the "Storage Room"), for up to Tenant’s Share of the Storage
Room's storage capacity, provided that Tenant shall be responsible for providing
any equipment or modifications (e.g., (self-contained bunkers, dedicated
exhaust, additional fire rating, etc.) to support Tenant's specific usage and
Landlord shall demise by chain link fence Tenant's Share of the usable space of
the Storage Room.

 

20

--------------------------------------------------------------------------------

 

During the Lease Term, Landlord shall maintain the Storage Room in good
condition and repair, and Tenant shall be responsible for a share of the costs
of such maintenance and repair based on the proportion of the capacity of the
Storage Room allocated to Tenant's use (subject to the provisions of Section
4.2.4 above). Notwithstanding the foregoing, Landlord shall not be liable for
any damages whatsoever resulting from any failure in operation of the Storage
Room, or the failure of the Storage Room to provide suitable or adequate storage
of Tenant's chemicals, including but not limited to, loss of profits, loss of
rents or other revenues, loss of business opportunity, loss of goodwill or loss
of use, in each case, however occurring, or loss to inventory, scientific
research, scientific experiments, laboratory animals, products, specimens,
samples, and/or scientific, business, accounting and other records of every kind
and description kept at the Storage Room or the Premises and any and all income
derived or derivable therefrom.

 

7.REPAIRS.

 

7.1Tenant Repair Obligations. Tenant shall, throughout the Term, at its sole
cost and expense, maintain, repair or replace as required, the Premises in a
good standard of maintenance, repair and replacement as required, and in good
and sanitary condition, all in accordance with the standards of First Class Life
Sciences Projects, except for the Landlord Repair Obligations, whether or not
such maintenance, repair, replacement or improvement is required in order to
comply with applicable Laws ("Tenant's Repair Obligations"), including without
limitation, all electrical facilities and equipment, including lighting
fixtures, lamps, fans and any exhaust equipment and systems, electrical motors
and all other appliances and equipment of every kind and nature located in the
Premises; all communications systems serving the Premises; all of Tenant's
security systems in or about or serving the Premises; Tenant's signage; interior
demising walls and partitions (including painting and wall coverings),
equipment, floors. Tenant shall additionally be responsible, at Tenant’s sole
cost and expense, to furnish all expendables, including light bulbs, paper goods
and soaps, used in the Premises.

 

7.2Landlord Repair Obligations. Landlord shall be responsible, as a part of
Operating Expenses, for repairs to and routine maintenance of the Building
including without limitation: (1) exterior windows, window frames, window
casements (including the repairing, resealing, cleaning and replacing of
exterior windows); (2) exterior doors, door frames and door closers; (3) the
Building (as opposed to the Premises) and Project plumbing, sewer, drainage,
electrical, fire protection, life safety and security systems and equipment,
existing heating, ventilation and air- conditioning systems, and all other
mechanical and HVAC systems and equipment (collectively, the "Building
Systems"), (4) the exterior glass, exterior walls, foundation and roof of the
Building, the structural portions of the floors of the Building, including,
without limitation, any painting, sealing, patching and waterproofing of
exterior walls, and (5) repairs to the elevator in the Building and underground
utilities, except to the extent that any such repairs are required due to the
negligence or willful misconduct of Tenant (the "Landlord Repair Obligations");
provided, however, that if such repairs are due to the negligence or willful
misconduct of Tenant, Landlord shall nevertheless make such repairs at Tenant's
expense, or, if covered by Landlord's insurance, Tenant shall only be obligated
to pay any deductible in connection therewith. Costs expended by Landlord in
connection with the Landlord Repair Obligations shall be included in Operating
Expenses to the extent allowed pursuant to the terms of Article 4, above.
Landlord shall cooperate with Tenant to enforce any warranties that Landlord
holds that could reduce Tenant's maintenance obligations under this Lease.

 

7.3Tenant's Right to Make Repairs. Notwithstanding any provision to the contrary
contained in this Lease, if Tenant provides written notice to Landlord of an
event or circumstance which requires the action of Landlord under this Lease
with respect to repair and/or maintenance required in the Premises, including
repairs to the portions of the Building located within the Premises that are
Landlord’s responsibility under Section 7.4 (the "Base Building"), which event
or circumstance with respect to the Base Building materially and adversely
affects the conduct of Tenant’s business from the Premises, and Landlord fails
to commence corrective action within a reasonable period of time, given the
circumstances, after the receipt of such notice, but in any event not later than
thirty (30) days after receipt of said notice (unless Landlord’s obligation
cannot reasonably be performed within thirty (30) days, in which event Landlord
shall be allowed additional time as is reasonably necessary to perform the
obligation so long as Landlord begins performance within the initial thirty (30)
days and diligently pursues performance to completion), or, in the event of an
Emergency (as defined below), not later than five (5) business days after
receipt of such notice, then Tenant shall have the right to undertake such
actions as may be reasonably necessary to make such repairs if Landlord
thereafter fails to commence corrective action within five (5) business days
following Landlord's receipt of a second

 

21

--------------------------------------------------------------------------------

 

written notice from Tenant specifying that Tenant will undertake such actions if
Landlord fails to timely do so (provided that such notice shall include the
following language in bold, capitalized text: "IF LANDLORD FAILS TO COMMENCE THE
REPAIRS DESCRIBED IN THIS LETTER WITHIN FIVE (5) BUSINESS DAYS FROM LANDLORD'S
RECEIPT OF THIS LETTER, TENANT WILL PERFORM SUCH REPAIRS AT

LANDLORD'S EXPENSE"; provided, however, that in no event shall Tenant undertake
any actions that could materially or adversely affect the Base Building.
Notwithstanding the foregoing, in the event of an Emergency, no second written
notice shall be required as long as Tenant advises Landlord in the first written
notice of Tenant's intent to perform such Emergency repairs if Landlord does not
commence the same within such five (5) business day period, utilizing the
language required in second notices. If such action was required under the terms
of this Lease to be taken by Landlord and was not commenced by Landlord within
such five (5) business day period and thereafter diligently pursued to
completion, then Tenant shall be entitled to prompt reimbursement by Landlord of
the reasonable out-of- pocket third-party costs and expenses actually incurred
by Tenant in taking such action. If Tenant undertakes such corrective actions
pursuant to this Section 7.3, then (a) the insurance and indemnity provisions
set forth in this Lease shall apply to Tenant's performance of such corrective
actions, (b) Tenant shall proceed in accordance with all applicable laws, (c)
Tenant shall retain to perform such corrective actions only such reputable
contractors and suppliers as are duly licensed and qualified, (d) Tenant shall
effect such repairs in a good and workmanlike and commercially reasonable
manner, (e) Tenant shall use new or like new materials, and (f) Tenant shall
take reasonable efforts to minimize any material interference or impact on the
other tenants and occupants of the Building. Promptly following completion of
any work taken by Tenant pursuant to the terms of this Section 7.5, Tenant shall
deliver a detailed invoice of the work completed, the materials used and the
costs relating thereto, and Landlord shall reimburse Tenant the amounts expended
by Tenant in connection with such work, provided that Landlord shall have the
right to object if Landlord claims that such action did not have to be taken by
Landlord pursuant to the terms of this Lease or that the charges are excessive
(in which case Landlord shall pay the amount it contends would not have been
excessive). For purposes of this Section 7.5, an "Emergency" shall mean an event
threatening immediate and material danger to people located in the Building or
immediate, material damage to the Building, Base Building, or creating a
realistic possibility of an immediate and material interference with, or
immediate and material interruption of a material aspect of Tenant's business
operations.

 

8.ADDITIONS AND ALTERATIONS.

 

8.1Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) business days prior to the commencement thereof, and which consent shall
not be unreasonably withheld by Landlord, provided it shall be deemed reasonable
for Landlord to withhold its consent to any Alteration which adversely affects
the structural portions or the systems or equipment of the Building or is
visible from the exterior of the Building. Notwithstanding the foregoing, Tenant
shall be permitted to make Alterations following ten (10) business days' notice
to Landlord (as to Alterations costing more than $10,000 only), but without
Landlord's prior consent, to the extent that such Alterations

(i) do not affect the building systems or equipment (other than minor changes
such as adding or relocating electrical outlets and thermostats), (ii) are not
visible from the exterior of the Building, and (iii) cost less than $100,000.00
for a particular job of work. The construction of the Tenant Improvements to the
Premises shall be governed by the terms of the Tenant Work Letter and not the
terms of this Article 8.

 

8.2Manner of Construction. Landlord may impose, as a condition of its consent to
any and all Alterations or repairs of the Premises or about the Premises, such
requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that upon Landlord's request,
Tenant shall, at Tenant's expense, remove such Alterations upon the expiration
or any early termination of the Lease Term. Tenant shall construct such
Alterations and perform such repairs in a good and workmanlike manner, in
conformance with any and all applicable federal, state, county or municipal
laws, rules and regulations and pursuant to a valid building permit, issued by
the city in which the Building is located (or other applicable governmental
authority). Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord's reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. Upon completion of any Alterations, Tenant shall
deliver to Landlord final lien waivers from all contractors, subcontractors and
materialmen

 

22

--------------------------------------------------------------------------------

 

who performed such work. In addition to Tenant's obligations under Article 9 of
this Lease, upon completion of any Alterations, Tenant agrees to cause a Notice
of Completion to be recorded in the office of the Recorder of the County of San
Mateo in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and Tenant shall deliver to the Project
construction manager a reproducible copy of the "as built" drawings of the
Alterations as well as all permits, approvals and other documents issued by any
governmental agency in connection with the Alterations.

 

8.3Payment for Improvements. In connection with any Alterations that affect the
Building systems (other than minor changes such as adding or relocating
electrical outlets and thermostats), or which have a cost in excess of $100,000,
Tenant shall reimburse Landlord for Landlord's reasonable, actual, out-of-pocket
costs and expenses actually incurred in connection with Landlord's review of
such work.

 

8.4Construction Insurance. In addition to the requirements of Article 10 of this
Lease, in the event that Tenant makes any Alterations, prior to the commencement
of such Alterations, Tenant shall provide Landlord with evidence that Tenant or
Tenant's contractor carries "Builder's All Risk" insurance (to the extent that
the cost of such work shall exceed $100,000) in an amount approved by Landlord
covering the construction of such Alterations, and such other insurance as
Landlord may reasonably require, it being understood and agreed that all of such
Alterations shall be insured by Landlord pursuant to Article 10 of this Lease
immediately upon completion thereof. In addition, Tenant's contractors and
subcontractors shall be required to carry Commercial General Liability Insurance
in an amount approved by Landlord and otherwise in accordance with the
requirements of Article 10 of this Lease. In connection with Alterations with a
cost in excess of $250,000, Landlord may, in its reasonable discretion, require
Tenant to obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of such Alterations and naming Landlord as a co-obligee.

 

8.5Landlord's Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and all Alterations and
improvements, shall be and become the property of Landlord and remain in place
at the Premises following the expiration or earlier termination of this Lease.
Notwithstanding the foregoing, Landlord may, by written notice to Tenant given
at the time it consents to an Alteration, require Tenant, at Tenant's expense,
to remove any Alterations within the Premises and to repair any damage to the
Premises and Building caused by such removal. If Tenant fails to complete such
removal and/or to repair any damage caused by the removal of any Alterations,
Landlord may do so and may charge the cost thereof to Tenant. Tenant hereby
protects, defends, indemnifies and holds Landlord harmless from any liability,
cost, obligation, expense or claim of lien in any manner relating to the
installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease. Notwithstanding the foregoing, except to the extent the same are
paid for by the Tenant Improvement Allowance, the items set forth in Exhibit F
attached hereto (the "Tenant's Property") shall at all times be and remain
Tenant's property. Exhibit F may be updated from time to time by agreement of
the parties. Tenant may remove the Tenant's Property from the Premises at any
time, provided that Tenant repairs all damage caused by such removal. Landlord
shall have no lien or other interest in the Tenant's Property.

 

9.COVENANT AGAINST LIENS. Tenant shall keep the Project and Premises free from
any liens or encumbrances arising out of the work performed, materials furnished
or obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any claims, liabilities,
judgments or costs (including, without limitation, reasonable attorneys' fees
and costs) arising out of same or in connection therewith. Except as to
Alterations as to which no notice is required under the second sentence of
Section 8.1, Tenant shall give Landlord notice at least ten (10) business days
prior to the commencement of any such work on the Premises (or such additional
time as may be necessary under applicable laws) to afford Landlord the
opportunity of posting and recording appropriate notices of non-responsibility
(to the extent applicable pursuant to then applicable laws). Tenant shall remove
any such lien or encumbrance by bond or otherwise within ten (10) business days
after notice by Landlord, and if Tenant shall fail to do so, Landlord may pay
the amount necessary to remove such lien or encumbrance, without being
responsible for investigating the validity thereof.

 

23

--------------------------------------------------------------------------------

 

10.INSURANCE.

 

10.1Indemnification and Waiver. Except as provided in Section 10.5 or to the
extent due to the negligence, willful misconduct or violation of this Lease by
Landlord or the Landlord Parties, Tenant hereby assumes all risk of damage to
property in, upon or about the Premises from any cause whatsoever (including,
but not limited to, any personal injuries resulting from a slip and fall in,
upon or about the Premises) and agrees that Landlord, its partners, subpartners
and their respective officers, agents, servants, employees, and independent
contractors (collectively, "Landlord Parties") shall not be liable for, and are
hereby released from any responsibility for, any damage either to person or
property or resulting from the loss of use thereof, which damage is sustained by
Tenant or by other persons claiming through Tenant. Tenant shall indemnify,
defend, protect, and hold harmless the Landlord Parties from any and all loss,
cost, damage, expense and liability (including without limitation court costs
and reasonable attorneys' fees) incurred in connection with or arising from any
cause in, on or about the Premises (including, but not limited to, a slip and
fall), any acts, omissions or negligence of Tenant or of any person claiming by,
through or under Tenant, or of the contractors, agents, servants, employees,
invitees, guests or licensees of Tenant or any such person, in, on or about the
Project or any breach of the terms of this Lease, either prior to, during, or
after the expiration of the Lease Term, provided that the terms of the foregoing
indemnity and release shall not apply to the negligence or willful misconduct of
Landlord or its agents, employees, contractors, licensees or invitees, or
Landlord's violation of this Lease. Should Landlord be named as a defendant in
any suit brought against Tenant in connection with or arising out of Tenant's
occupancy of the Premises, Tenant shall pay to Landlord its costs and expenses
incurred in such suit, including without limitation, its actual professional
fees such as reasonable appraisers', accountants' and attorneys' fees.
Notwithstanding anything to the contrary in this Lease, Landlord shall not be
released or indemnified from, and shall indemnify, defend, protect and hold
harmless Tenant from, all losses, damages, liabilities, claims, attorneys’ fees,
costs and expenses arising from the gross negligence or willful misconduct of
Landlord or its agents, contractors, licensees or invitees, or a violation of
Landlord’s obligations or representations under this Lease. The provisions of
this Section 10.1 shall survive the expiration or sooner termination of this
Lease with respect to any claims or liability arising in connection with any
event occurring prior to such expiration or termination.

 

10.2Tenant's Compliance With Landlord's Property Insurance. Landlord shall
insure the Building, Tenant Improvements and any Alterations during the Lease
Term against loss or damage under an "all risk" property insurance policy. Such
coverage shall be in such amounts, from such companies, and on such other terms
and conditions, as Landlord may from time to time reasonably determine.
Additionally, at the option of Landlord, such insurance coverage may include the
risks of earthquakes and/or flood damage and additional hazards, a rental loss
endorsement and one or more loss payee endorsements in favor of the holders of
any mortgages or deeds of trust encumbering the interest of Landlord in the
Building or the ground or underlying lessors of the Building, or any portion
thereof. The costs of such insurance shall be included in Operating Expenses,
subject to the terms of Section 4.2.4. Tenant shall, at Tenant's expense, comply
with all insurance company requirements pertaining to the use of the Premises.
If Tenant's conduct or use of the Premises causes any increase in the premium
for such insurance policies then Tenant shall reimburse Landlord for any such
increase. Tenant, at Tenant's expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body. Notwithstanding
anything to the contrary in this Lease, Tenant shall not be required to comply
with or cause the Premises to comply with any laws, rules, regulations or
insurance requirements requiring the construction of alterations unless such
compliance is necessitated solely due to Tenant's particular use of the
Premises.

 

10.3Tenant's Insurance. Tenant shall maintain the following coverages in the
following amounts during the Lease Term (except Tenant shall carry the insurance
described in Section 10.3.1 during any period in which it enters the Premises).

 

10.3.1Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury and property damage (including loss of
use thereof) arising out of Tenant's operations, and contractual liabilities
including a contractual coverage for limits of liability (which limits may be
met together with umbrella liability insurance) of not less than:

 

Bodily Injury and Property Damage Liability

$4,000,000 each occurrence

$4,000,000 annual aggregate

Personal Injury Liability

$4,000,000 annual aggregate

 

 

 

24

--------------------------------------------------------------------------------

 

 

10.3.2Property Insurance covering all office furniture, business and trade
fixtures, office and lab equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant. Such insurance shall be written
on a special form causes of loss form, for the full replacement cost value
(subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage (excluding flood),
including sprinkler leakage, bursting or stoppage of pipes, and explosion, and
providing business interruption coverage for a period of ninety (90) days.

 

10.3.3Business Income Interruption in an amount not less than $500,000.00.

 

10.3.4Worker's Compensation and Employer's Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations. The policy
shall include a waiver of subrogation in favor of Landlord, its employees,
Lenders and any property manager or partners.

 

10.4Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, its subsidiaries and
affiliates, its property manager (if any) and any other party the Landlord so
specifies, as an additional insured on the liability insurance, including
Landlord's managing agent, if any; (ii) be issued by an insurance company having
a rating of not less than A-:VII in Best's Insurance Guide or which is otherwise
acceptable to Landlord and authorized to do business in the State of California;
and (iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance required of Tenant. Tenant shall not cause said insurance to be
canceled unless thirty (30) days' prior written notice shall have been given to
Landlord and any mortgagee of Landlord (unless such cancellation is the result
of non-payment of premiums, in which case note less than five (5) days' notice
shall be provided). Tenant shall deliver said policy or policies or certificates
thereof to Landlord on or before the Lease Commencement Date before the
expiration dates thereof. In the event Tenant shall fail to procure such
insurance, or to deliver such policies or certificate, Landlord may, at its
option, procure such policies for the account of Tenant, and the cost thereof
shall be paid to Landlord within five (5) days after delivery to Tenant of bills
therefor.

 

10.5Subrogation. Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property or business interruption loss to the extent that such coverage is
agreed to be provided hereunder, notwithstanding the negligence of either party.
Notwithstanding anything to the contrary in this Lease, the parties each hereby
waive all rights and claims against each other for such losses, and waive all
rights of subrogation of their respective insurers. The parties agree that their
respective insurance policies do now, or shall, contain the waiver of
subrogation.

 

10.6Additional Insurance Obligations. Tenant shall carry and maintain during the
entire Lease Term, at Tenant's sole cost and expense, increased amounts of the
insurance required to be carried by Tenant pursuant to this Article 10 and such
other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord or Landlord's lender, but in no event in excess of the
amounts and types of insurance then being required by landlords of buildings
comparable to and in the vicinity of the Building.

 

10.7Construction Period. The term "Construction Period" shall mean the period
from the date of this Lease to the date that Landlord completes construction of
the Landlord's Work (including any "Additional Base Building Items", as defined
in Section 3(f) of the Tenant Work Letter), and Common Areas, regardless of the
occurrence of any Tenant Delay and without regard to the effect of any provision
of this Lease pursuant to which the Premises are deemed to be Ready for
Occupancy in advance of its actual occurrence. Notwithstanding any provision of
this Lease to the contrary (including Exhibit B), during the Construction Period
only, the following provisions shall be applicable:

 

25

--------------------------------------------------------------------------------

 

10.7.1with respect to any indemnity obligation of Tenant arising at any time
during the Construction Period only, (A) the term "Landlord Parties" shall mean
and shall be limited to HCP LS Brisbane LLC, a Delaware limited liability
company (or any entity that that succeeds to HCP LS Brisbane LLC's interest as
Landlord under the Lease) and shall not include any other person or entity;
provided, however, that Landlord may include in any claim owed by Tenant to it
any amount which Landlord shall pay or be obligated to indemnify any other
person or entity, and (B) any indemnity obligation shall be limited to losses
caused by, or arising as a result of any act or failure to act of, Tenant or
Tenant's employees, agents or contractors; and

 

10.7.2during the Construction Period only, Tenant's liability under this Lease
for Tenant's actions or failures to act under the Lease during the Construction
Period, including, without limitation, (A) Tenant's indemnity obligations, plus
(B) Base Rent and Additional Rent (as a consequence of Tenant Delay), plus (C)
any and all other costs payable to Landlord or otherwise payable by Tenant under
this Lease, which amount shall calculated to include

(i)the accreted value of any payments previously made by Tenant plus (ii) the
present value of the maximum amount that Tenant could be required to pay as of
that point in time (whether or not construction is completed) discounted at
Tenant's incremental borrowing rate used to classify the Lease under ASC 840
(FAS 13), shall be limited to 89.9% of Landlord's Project Costs determined as of
the date of Landlord's claim for such amount owed by Tenant. As used herein,
"Landlord's Project Costs" shall mean the amount capitalized in the Project by
Landlord in accordance with GAAP, plus other costs related to the Project
(including related site improvements and other Project costs) paid by Landlord
to third parties other than lenders or owners of Landlord (excluding land
acquisition costs and "Force Majeure Costs," as that term is defined below, but
including land carrying costs, such as interest or ground rent incurred during
the Construction Period, and including all other costs incurred by Landlord in
connection with the development and construction of the Project);

 

10.7.3"Force Majeure Costs" means the sum of (a) all costs and expenses that are
incurred because the Building is damaged by a fire or other casualty event
(including capitalized interest on such costs and expenses), less the amount of
all insurance proceeds applied to restore the Building, and (b) any loss in fair
market value of the Premises to the extent the same are not restored following a
fire or other casualty event; and

 

10.7.4the provisions of Section 21.1(H) of the Lease shall not apply during the
Construction

Period.

 

 

10.8

For the avoidance of doubt, Landlord and Tenant agree that:

 

10.8.1no claim by Landlord for Tenant's repudiation of this Lease at any time
shall be limited under this section; and

 

10.8.2for any claim other than under Section 10.8.1 above, if during the
Construction Period Landlord makes any claim for any anticipatory breach by
Tenant of any obligation under this Lease owed to Landlord for any period after
the Construction Period and the amount payable by Tenant for such claim is
limited by the provisions of Section 10.7.2 above, the entire amount (to the
extent not theretofore paid) shall be payable promptly after the Construction
Period; and

 

10.8.3following the end of the Construction Period, the terms of Section 10.7
shall be of no further force or effect.

 

11.DAMAGE AND DESTRUCTION.

 

11.1Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Premises and such Common Areas. Such restoration
shall be to substantially the same condition of the Premises and the Common
Areas prior to the casualty, except for modifications required by zoning and
building codes and other laws or any other modifications to the Common Areas
deemed desirable by

26

--------------------------------------------------------------------------------

 

Landlord, which are consistent with the character of the Project, provided that
access to the Premises shall not be materially impaired. Landlord shall not be
liable for any inconvenience or annoyance to Tenant or its visitors, or injury
to Tenant's business resulting in any way from such damage or the repair
thereof; provided however, that if such fire or other casualty shall have
damaged the Premises or Common Areas necessary to Tenant's occupancy, and the
damaged portions of the Premises are not occupied by Tenant as a result thereof,
then during the time and to the extent the Premises are unfit for occupancy, the
Rent shall be abated in proportion to the ratio that the amount of rentable
square feet of the Premises which is unfit for occupancy for the purposes
permitted under this Lease bears to the total rentable square feet of the
Premises.

 

11.2Landlord's Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building shall be damaged by fire or other casualty or cause, and one or more of
the following conditions is present: (i) in Landlord's reasonable judgment,
repairs cannot reasonably be completed within one (1) year after the date of
discovery of the damage (when such repairs are made without the payment of
overtime or other premiums);

(ii)the damage is due to a risk that Landlord is not required to insure under
this Lease, and the cost of restoration exceed five percent (5%) of the
replacement cost of the Building (unless Tenant agrees to pay any uninsured
amount in excess of such five percent (5%)); or (iii) the damage occurs during
the last twelve (12) months of the Lease Term and will take more than sixty (60)
days to restore; provided, however, that if Landlord does not elect to terminate
this Lease pursuant to Landlord's termination right as provided above, and the
repairs cannot, in the reasonable opinion of Landlord, be completed within six
(6) months days after the date of discovery of the damage (or are not in fact
completed within seven (7) months after the date of discovery of the damage),
Tenant may elect, no earlier than sixty

(60) days after the date of the damage and not later than ninety (90) days after
the date of such damage, or within thirty (30) days after such repairs are not
timely completed, to terminate this Lease by written notice to Landlord
effective as of the date specified in the notice, which date shall not be less
than thirty (30) days nor more than   sixty

(60) days after the date such notice is given by Tenant.

 

11.3Waiver of Statutory Provisions. The provisions of this Lease, including this
Article 11, constitute an express agreement between Landlord and Tenant with
respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

 

12.NONWAIVER. No provision of this Lease shall be deemed waived by either party
hereto unless expressly waived in a writing signed thereby. The waiver by either
party hereto of any breach of any term, covenant or condition herein contained
shall not be deemed to be a waiver of any subsequent breach of same or any other
term, covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

 

27

--------------------------------------------------------------------------------

 

13.CONDEMNATION. If the whole or any part of the Premises shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use or reconstruction of any part of the Premises, or
if Landlord shall grant a deed or other instrument in lieu   of such taking by
eminent domain or condemnation, Landlord shall have the option to terminate this
Lease effective as of the date possession is required to be surrendered to the
authority. Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, for moving expenses, for the unamortized
value of any improvements paid for by Tenant and for the Lease “bonus value”, so
long as such claims are payable separately to Tenant. All Rent shall be
apportioned as of the date of such termination. If any part of the Premises
shall be taken, and this Lease shall not be so terminated, the Rent shall be
proportionately abated. Tenant hereby waives any and all rights it might
otherwise have pursuant to Section 1265.130 of The California Code of Civil
Procedure. Notwithstanding anything to the contrary contained in this Article
13, in the event of a temporary taking of all or any portion of the Premises for
a period of one hundred and eighty (180) days or less, then this Lease shall not
terminate but the Base Rent and the Additional Rent shall be abated for the
period of such taking in proportion to the ratio that the amount of rentable
square feet of the Premises taken bears to the total rentable square feet of the
Premises. Landlord shall be entitled to receive the entire award made in
connection with any such temporary taking.

 

14.ASSIGNMENT AND SUBLETTING.

 

14.1Transfers. Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee"). If
Tenant desires Landlord's consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the "Transfer Notice") shall include

(i) the proposed effective date of the Transfer, which shall not be less than
thirty (30) days nor more than one hundred eighty (180) days after the date of
delivery of the Transfer Notice, (ii) a description of the portion of the
Premises to be transferred (the "Subject Space"), (iii) all of the terms of the
proposed Transfer and the consideration therefor, including calculation of the
"Transfer Premium", as that term is defined in Section 14.3 below, in connection
with such Transfer, the name and address of the proposed Transferee, and a copy
of all existing executed and/or proposed documentation pertaining to the
proposed Transfer, and (iv) current financial statements of the proposed
Transferee certified by an officer, partner or owner thereof, and any other
information reasonably required by Landlord which will enable Landlord to
determine the financial responsibility, character, and reputation of the
proposed Transferee, nature of such Transferee's business and proposed use of
the Subject Space. Any Transfer made without Landlord's prior written consent
shall, at Landlord's option, be null, void and of no effect, and shall, at
Landlord's option, constitute a default by Tenant under this Lease. Whether or
not Landlord consents to any proposed Transfer, Tenant shall pay Landlord's
reasonable review and processing fees, as well as any reasonable professional
fees (including, without limitation, attorneys', accountants', architects',
engineers' and consultants' fees) incurred by Landlord (not to exceed $3,500 in
the aggregate for any particular Transfer), within thirty (30) days after
written request by Landlord.

 

14.2Landlord's Consent. Landlord shall not unreasonably withhold or delay its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice. Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:

 

14.2.1The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

 

14.2.2The Transferee is either a governmental agency or instrumentality thereof;

28

--------------------------------------------------------------------------------

 

 

14.2.3The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; or

14.2.4The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease.

 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
such that Landlord would initially have been entitled to refuse its consent to
such Transfer under this Section 14.2, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a suit for contract damages
(other than damages for injury to, or interference with, Tenant's business
including, without limitation, loss of profits, however occurring) or
declaratory judgment and an injunction for the relief sought, and Tenant hereby
waives all other remedies, including, without limitation, any right at law or
equity to terminate this Lease, on its own behalf and, to the extent permitted
under all applicable laws, on behalf of the proposed Transferee.

 

14.3Transfer Premium. If Landlord consents to a Transfer, as a condition thereto
which the parties hereby agree is reasonable, Tenant shall pay to Landlord fifty
percent (50%) of any "Transfer Premium," as that term is defined in this Section
14.3, received by Tenant from such Transferee. "Transfer Premium" shall mean all
rent, additional rent or other consideration payable by such Transferee in
connection with the Transfer in excess of the Rent and Additional Rent payable
by Tenant under this Lease (including any Additional Tenant Improvement
Allowance Payment) during the term of the Transfer on a per rentable square foot
basis if less than all of the Premises is transferred, and after deduction of
(i) any costs of improvements made to the Subject Space in connection with such
Transfer (which may include the unamortized cost of the Tenant Improvements to
the extent paid for by Tenant directly rather than through the Additional TI
Allowance), (ii) brokerage commissions paid in connection with such Transfer,
and (iii) reasonable legal fees incurred in connection with such Transfer.
"Transfer Premium" shall also include, but not be limited to, key money, bonus
money or other cash consideration paid by Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer. Notwithstanding the foregoing, the reduction in Base Rent in the first
eight (8) months of the Lease Term under Section 4 of the Summary shall be
disregarded when calculating the Transfer Premium during such period. The
determination of the amount of Landlord's applicable share of the Transfer
Premium shall be made on a monthly basis as rent or other consideration is
received by Tenant under the Transfer.

 

14.4Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer other than to a Permitted Transferee which, together with all prior
Transfers then remaining in effect, would cause fifty percent (50%) or more of
the Premises to be Transferred for more than fifty percent (50%) of the then
remaining Lease Term (taking into account any extension of the Lease Term which
has irrevocably exercised by Tenant), Tenant shall give Landlord notice (the
"Intention to Transfer Notice") of such contemplated Transfer (whether or not
the contemplated Transferee or the terms of such contemplated Transfer have been
determined). The Intention to Transfer Notice shall specify the portion of and
amount of rentable square feet of the Premises which Tenant intends to Transfer
in the subject Transfer (the "Contemplated Transfer Space"), the contemplated
date of commencement of the Contemplated Transfer (the "Contemplated Effective
Date"), and the contemplated length of the term of such contemplated Transfer.
Thereafter, Landlord shall have the option, by giving written notice to Tenant
within thirty (30) days after receipt of any Intention to Transfer Notice, to
recapture the Contemplated Transfer Space. Such recapture shall cancel and
terminate this Lease with respect to such Contemplated Transfer Space as of the
Contemplated Effective Date. In the event of a recapture by Landlord, if this
Lease shall be canceled with respect to less than the entire Premises, the Rent
reserved herein shall be prorated on the basis of the number of rentable square
feet retained by Tenant in proportion to the number of rentable square feet

29

--------------------------------------------------------------------------------

 

contained in the Premises, and this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same. If Landlord declines, or
fails to elect in a timely manner, to recapture such Contemplated Transfer Space
under this Section 14.4, then, subject to the other terms of this Article 14,
for a period of nine (9) months (the "Nine Month Period") commencing on the last
day of such thirty (30) day period, Landlord shall not have any right to
recapture the Contemplated Transfer Space with respect to any Transfer made
during the Nine Month Period, provided that any such Transfer is substantially
on the terms set forth in the Intention to Transfer Notice, and provided further
that any such Transfer shall be subject to the remaining terms of this Article
14. If such a Transfer is not so consummated within the Nine Month Period (or if
a Transfer is so consummated, then upon the expiration of the term of any
Transfer of such Contemplated Transfer Space consummated within such Nine Month
Period), Tenant shall again be required to submit a new Intention to Transfer
Notice to Landlord with respect any contemplated Transfer, as provided above in
this Section 14.4. Tenant shall not be required to provide a separate Intention
to Transfer Notice and Tenant’s request for Landlord’s consent to a Transfer
shall satisfy Tenant’s obligations in this Section 14.4.

 

14.5Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord's request a complete statement, certified by
an independent certified public accountant, or Tenant's chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord's consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space. Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to any Transfer, and shall have the right to make
copies thereof. If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than two percent (2%), Tenant shall pay
Landlord's costs of such audit.

 

14.6Additional Transfers. For purposes of this Lease, the term "Transfer" shall
also include if Tenant is a partnership, the withdrawal or change, voluntary,
involuntary or by operation of law, of fifty percent (50%) or more of the
partners, or transfer of fifty percent (50%) or more of partnership interests,
within a twelve (12)-month period, or the dissolution of the partnership without
immediate reconstitution thereof.

 

14.7Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to:

(i) treat such Transfer as cancelled and repossess the Subject Space by any
lawful means, or (ii) require that such Transferee attorn to and recognize
Landlord as its landlord under any such Transfer. If Tenant shall be in default
under this Lease, Landlord is hereby irrevocably authorized, as Tenant's agent
and attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord's enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord's right to
enforce any term of this Lease against Tenant or any other person. If Tenant's
obligations hereunder have been guaranteed, Landlord's consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.

 

14.8Non-Transfers. Notwithstanding anything to the contrary contained in this
Article 14, (i) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant), (ii) an assignment of the Premises to an
entity which acquires all or substantially all of the assets or interests
(partnership, stock or other) of Tenant, (iii) an assignment of the Premises to
an entity which is the resulting entity of a merger or consolidation of Tenant
with another entity, or (iv) a sale of corporate shares of capital stock in
Tenant in connection with an initial public offering of Tenant's stock on a

30

--------------------------------------------------------------------------------

 

nationally-recognized stock exchange (collectively, a "Permitted Transferee"),
shall not be deemed a Transfer under this Article 14, provided that (A) Tenant
notifies Landlord of any such assignment or sublease and promptly supplies
Landlord with any documents or information requested by Landlord regarding such
assignment or sublease or   such affiliate, (B) such assignment or sublease is
not a subterfuge by Tenant to avoid its obligations under this Lease, (C) such
Permitted  Transferee  shall be of a character  and  reputation consistent  with
the quality of the Building,    and (D) such Permitted Transferee described in
subpart (ii) or (iii) above shall have a tangible net worth (not including
goodwill as an asset) computed in accordance with generally accepted accounting
principles ("Net Worth") at least equal to the Net Worth of Tenant on the day
immediately preceding the effective date of such assignment or sublease. An
assignee of Tenant's entire interest that is also a Permitted Transferee may
also be known as a "Permitted Assignee". "Control," as used in this Section
14.8, shall mean the ownership, directly or indirectly, of at least fifty- one
percent (51%) of the voting securities of, or possession of the right to vote,
in the ordinary direction of its affairs, of at least fifty-one percent (51%) of
the voting interest in, any person or entity. No such permitted assignment or
subletting shall serve to release Tenant from any of its obligations under this
Lease.

 

15.SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES.

 

15.1Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

 

15.2Removal of Tenant Property by Tenant. Upon the expiration of the Lease Term,
or upon any earlier termination of this Lease, Tenant shall, subject to the
provisions of this Article 15, quit and surrender possession of the Premises to
Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear, damage
caused by casualty, repairs required as a result of condemnation, and repairs
which are specifically made the responsibility of Landlord hereunder excepted.
Upon such expiration or termination, Tenant shall, without expense to Landlord,
remove or cause to be removed from the Premises all debris and rubbish, and such
items of furniture, equipment, free-standing cabinet work, movable partitions
(but not demountable walls) and other articles of personal property owned by
Tenant or installed or placed by Tenant at its expense in the Premises, and such
similar articles of any other persons claiming under Tenant, as Landlord may, in
its sole discretion, require to be removed, and Tenant shall repair at its own
expense all damage to the Premises and Building resulting from such removal.

 

15.3Environmental Assessment. In connection with its surrender of the Premises,
Tenant shall submit to Landlord, at least fifteen (15) days prior to the
expiration date of this Lease (or in the event of an earlier termination of this
Lease, as soon as reasonably possible following such termination), an
environmental Assessment of the Premises by a competent and experienced
environmental engineer or engineering firm reasonably satisfactory to Landlord
(pursuant to a contract approved by Landlord and providing that Landlord can
rely on the Environmental Assessment). If such Environmental Assessment reveals
that remediation or Clean-up is required under any Environmental Laws that
Tenant is responsible for under this Lease, Tenant shall submit a remediation
plan prepared by a recognized environmental consultant and shall be responsible
for all costs of remediation and Clean-up, as more particularly provided in
Section 5.3, above.

 

31

--------------------------------------------------------------------------------

 

15.4Condition of the Building and Premises Upon Surrender. In addition to the
above requirements of this Article 15, upon the expiration of the Lease Term, or
upon any earlier termination of this Lease, Tenant shall, surrender the Premises
and Building with Tenant having complied with all of Tenant’s obligations under
this Lease, including those relating to improvement, repair, maintenance,
compliance with law, testing and other related obligations of Tenant set forth
in Article 7 of this Lease. In the event that the Building and Premises shall be
surrendered in a condition which does not comply with the terms of this Section
15.4, because Tenant failed to comply with its obligations set forth in Lease,
then following thirty (30) days' notice to Tenant, during which thirty (30) day
period Tenant shall have the right to cure such noncompliance, Landlord shall be
entitled to expend all reasonable costs in order to cause the same to comply
with the required condition upon surrender and Tenant shall immediately
reimburse Landlord for all such costs upon notice and, commencing on the later
of the termination of this Lease and three (3) business days after Landlord's
delivery of notice of such failure and that it elects to treat such failure as a
holdover, Tenant shall be deemed during the period that Tenant or Landlord, as
the case may be, perform obligations relating to the Surrender Improvements to
be in holdover under Article 16 of this Lease.

 

16.HOLDING OVER. If Tenant holds over after the expiration of the Lease Term or
earlier termination thereof, with the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term. If Tenant holds over after
the expiration of the Lease Term of earlier termination thereof, without the
express or implied consent of Landlord, such tenancy shall be deemed to be a
tenancy by sufferance only, and shall not constitute a renewal hereof or an
extension for any further term. In either case, Base Rent shall be payable at a
monthly rate equal to one hundred fifty percent (150%) of the Base Rent
applicable during the last rental period of the Lease Term under this Lease.
Such month-to-month tenancy or tenancy by sufferance, as the case may be, shall
be subject to every other applicable term, covenant and agreement contained
herein. Nothing contained in this Article 16 shall be construed as consent by
Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or other termination of this Lease.
The provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant fails to surrender the Premises upon the termination or expiration of
this Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys' fees) and liability resulting from
such failure, including, without limiting the generality of the foregoing, any
claims made by any succeeding tenant founded upon such failure to surrender and
any lost profits to Landlord resulting therefrom.

 

17.ESTOPPEL CERTIFICATES. Within ten (10) business days following a request in
writing by Landlord, Tenant shall execute, acknowledge and deliver to Landlord
an estoppel certificate, which, as submitted by Landlord, shall be substantially
in the form of Exhibit D, attached hereto (or such other form as may be
reasonably required by any prospective mortgagee or purchaser of the Project, or
any portion thereof), indicating therein any exceptions thereto that may exist
at that time, and shall also contain any other information reasonably requested
by Landlord or Landlord's mortgagee or prospective mortgagee. Any such
certificate may be relied upon by any prospective mortgagee or purchaser of all
or any portion of the Project. Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes. At any time during the
Lease Term, in connection with a sale or financing of the Building by Landlord,
Landlord may require Tenant to provide Landlord with its most recent annual
financial statement and annual financial statements of the preceding two (2)
years. Such statements shall be prepared in accordance with generally accepted
accounting principles and, if such is the normal practice of Tenant, shall be
audited by an independent certified public accountant. Landlord shall hold such
statements confidential. Failure of Tenant to timely execute, acknowledge and
deliver such estoppel certificate or other instruments shall constitute an
acceptance of the Premises and an acknowledgment by Tenant that statements
included in the estoppel certificate are true and correct, without exception.

 

18.SUBORDINATION. Landlord hereby represents and warrants to Tenant that the
Project is not currently subject to any ground lease, or to the lien of any
mortgage or deed of trust. This Lease shall be subject and subordinate to all
future ground or underlying leases of the Building or Project and to the lien of
any mortgage, trust deed or other encumbrances now or hereafter in force against
the Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be

32

--------------------------------------------------------------------------------

 

superior thereto. The subordination of this Lease to any such future ground or
underlying leases of the Building or Project or to the lien of any mortgage,
trust deed or other encumbrances, shall be subject to Tenant's receipt of a
commercially reasonable subordination, non-disturbance, and attornment agreement
in favor of Tenant. Tenant covenants and agrees in the event any proceedings are
brought for the foreclosure of any such mortgage or deed in lieu thereof (or if
any ground lease is terminated), to attorn, without any deductions or set-offs
whatsoever, to the lienholder or purchaser or any successors thereto upon any
such foreclosure sale or deed in lieu thereof (or to the ground lessor), if so
requested to do so by such purchaser or lienholder or ground lessor, and to
recognize such purchaser or lienholder or ground lessor as the lessor under this
Lease, provided such lienholder or purchaser or ground lessor shall agree to
accept this Lease and not disturb Tenant's occupancy, so long as Tenant timely
pays the rent and observes and performs the terms, covenants and conditions of
this Lease to be observed and performed by Tenant. Landlord's interest herein
may be assigned as security at any time to any lienholder. Tenant shall, within
ten (10) days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases. Tenant waives the provisions of any current
or future statute, rule or law which may give or purport to give Tenant any
right or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

 

19.DEFAULTS; REMEDIES.

 

19.1Events of Default. The occurrence of any of the following shall constitute a
default of this Lease by Tenant:

 

19.1.1Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; or

 

19.1.2Except where a specific time period is otherwise set forth for Tenant's
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

 

19.1.3Abandonment or vacation of all or a substantial portion of the Premises by
Tenant while Tenant is in default under the Lease; or

 

19.1.4The failure by Tenant to observe or perform according to the provisions of
Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than five (5) business days after notice from Landlord.

 

19.2Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

 

19.2.1Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

 

(i)The worth at the time of award of the unpaid rent which has been earned at
the time of such termination; plus

 

(ii)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

33

--------------------------------------------------------------------------------

 

 

(iii)The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

 

(iv)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, in each case to the extent
allocable to the remaining Lease Term, brokerage commissions and advertising
expenses incurred to obtain a new tenant, expenses of remodeling the Premises or
any portion thereof for a new tenant, whether for the same or a different use,
and any special concessions made to obtain a new tenant; and

 

(v)At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

 

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

 

19.2.2Landlord shall have the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

 

19.2.3Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

 

19.3Subleases of Tenant. If Landlord elects to terminate this Lease on account
of any default by Tenant, as set forth in this Article 19, Landlord shall have
the right to terminate any and all subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises or may, in Landlord's sole discretion, succeed to Tenant's interest in
such subleases, licenses, concessions or arrangements. In the event of
Landlord's election to succeed to Tenant's interest in any such subleases,
licenses, concessions or arrangements, Tenant shall, as of the date of notice by
Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder.

 

19.4Efforts to Relet. No re-entry, repairs, maintenance, changes, alterations
and additions, appointment of a receiver to protect Landlord's interests
hereunder, or any other action or omission by Landlord shall be construed as an
election by Landlord to terminate this Lease or Tenant's right to possession, or
to accept a surrender of the Premises, nor shall same operate to release Tenant
in whole or in part from any of Tenant's obligations hereunder, unless express
written notice of such intention is sent by Landlord to Tenant.

 

20.COVENANT OF QUIET ENJOYMENT. Landlord covenants that Tenant, on paying the
Rent, charges for services and other payments herein reserved and on keeping,
observing and performing all the other terms, covenants, conditions, provisions
and agreements herein contained on the part of Tenant to be kept, observed and
performed, shall, during the Lease Term, peaceably and quietly have, hold and
enjoy the Premises subject to the terms, covenants, conditions, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord. The foregoing covenant is in lieu of any other covenant
express or implied.

 

34

--------------------------------------------------------------------------------

 

21.LETTER OF CREDIT.

 

21.1Delivery of Letter of Credit. Tenant shall deliver to Landlord, within five
(5) business days after Tenant's execution of this Lease, an unconditional,
clean, irrevocable letter of credit (the "L-C") in the amount set forth in
Section 8 of the Lease Summary (the "L-C Amount"), which L-C shall be issued by
a money-center, solvent and nationally recognized bank (a bank which accepts
deposits, maintains accounts, has a local San Francisco Bay Area office which
will negotiate a letter of credit, and whose deposits are insured by the FDIC)
reasonably acceptable to Landlord (such approved, issuing bank being referred to
herein as the "Bank"), which Bank must have a rating from Standard and Poors
Corporation of A- or better (or any equivalent rating thereto from any successor
or substitute rating service selected by Lessor) and a letter of credit issuer
rating from Moody’s Investor Service of A3 or better (or any equivalent rating
thereto from any successor rating agency thereto)) (collectively, the "Bank’s
Credit Rating Threshold"), and which L-C shall be in the form of Exhibit H,
attached hereto. Notwithstanding the foregoing, Landlord hereby approves Silicon
Valley Bank as the Bank with respect to the issuance of the initial L-C
hereunder. Tenant shall pay all expenses, points and/or fees incurred by Tenant
in obtaining the L-C. The L-C shall (i) be "callable" at sight, irrevocable and
unconditional, (ii) be maintained in effect, whether through renewal or
extension, for the period commencing on the date of this Lease and continuing
until the date (the "L-C Expiration Date") that is no less than sixty (60) days
after the expiration of the Lease Term as the same may be extended, and Tenant
shall deliver a new L-C or certificate of renewal or extension to Landlord at
least thirty (30) days prior to the expiration of the L-C then held by Landlord,
without any action whatsoever on the part of Landlord, (iii) be fully assignable
by Landlord, its successors and assigns, (iv) permit partial draws and multiple
presentations and drawings, and (v) be otherwise subject to the Uniform Customs
and Practices for Documentary Credits (1993-Rev), International Chamber of
Commerce Publication #500, or the International Standby Practices-ISP 98,
International Chamber of Commerce Publication #590. Landlord, or its then
managing agent, shall have the right to draw down an amount up to the face
amount of the L-C if any of the following shall have occurred or be applicable:
(A) such amount is due to Landlord under the terms and conditions of this Lease,
and has not been paid within applicable notice and cure periods (or, if
Landlord  is prevented  by law from providing notice,  within  the  period  for
payment  set forth  in  the  Lease),   or (B) Tenant has filed a voluntary
petition under the U. S. Bankruptcy Code or any state bankruptcy code
(collectively, "Bankruptcy Code"), or (C) an involuntary petition has been filed
against Tenant under the Bankruptcy Code that is not dismissed within thirty
(30) days, or (D) the Lease has been rejected, or is deemed rejected, under
Section 365 of the U.S. Bankruptcy Code, following the filing of a voluntary
petition by Tenant under the Bankruptcy Code, or the filing of an involuntary
petition against Tenant under the Bankruptcy Code, or (E) the Bank has notified
Landlord that the L-C will not be renewed or extended through the L-C Expiration
Date, and Tenant has not provided a replacement L-C that satisfies the
requirements of this Lease at least thirty (30) days prior to such expiration,
or (F) Tenant is placed into receivership or conservatorship, or becomes subject
to similar proceedings under Federal or State law, or (G) Tenant executes an
assignment for the benefit of creditors, or (H) if (1) any of the Bank's (other
than Silicon Valley Bank) Fitch Ratings (or other comparable ratings to the
extent the Fitch Ratings are no longer available) have been reduced below the
Bank's Credit Rating Threshold, or (2) there is otherwise a material adverse
change in the financial condition of the Bank, and Tenant has failed to provide
Landlord with a replacement letter of credit, conforming in all respects to the
requirements of this Article 21 (including, but not limited to, the requirements
placed on the issuing Bank more particularly set forth in this Section 21.1
above), in the amount of the applicable L-C Amount, within ten (10) days
following Landlord’s written demand therefor (with no other notice or cure or
grace period being applicable thereto, notwithstanding anything in this Lease to
the contrary) (each of the foregoing being an "L-C Draw Event"). The L-C shall
be honored by the Bank regardless of whether Tenant disputes Landlord's right to
draw upon the L-C. In addition, in the event the Bank is placed into
receivership or conservatorship by the Federal Deposit Insurance Corporation or
any successor or similar entity, then, effective as of the date such
receivership or conservatorship occurs, said L-C shall be deemed to fail to meet
the requirements of this Article 21, and, within ten (10) days following
Landlord's notice to Tenant of such receivership or conservatorship (the "L-C
FDIC Replacement Notice"), Tenant shall replace such L-C with a substitute
letter of credit from a different issuer (which issuer shall meet or exceed the
Bank's Credit Rating Threshold and shall otherwise be acceptable to Landlord in
its reasonable discretion) and that complies in all respects with the
requirements of this Article 21. If Tenant fails to replace such L-C with such
conforming, substitute letter of credit pursuant to the terms and conditions of
this Section 21.1, then, notwithstanding anything in this Lease to the contrary,
Landlord shall have the right to declare Tenant in default of this Lease for
which there shall be no notice or grace or cure periods being applicable thereto
(other than the aforesaid ten (10) day period). Tenant shall be responsible for
the payment of any and all Tenant’s and Bank’s costs incurred with the review of
any replacement L-C, which replacement is required pursuant to this Section or
is otherwise requested by Tenant. In the

35

--------------------------------------------------------------------------------

 

event of an assignment by Tenant of its interest in the Lease (and irrespective
of whether Landlord's consent is required for such assignment), the acceptance
of any replacement or substitute letter of credit by Landlord from the assignee
shall be subject to Landlord's prior written approval, in Landlord's reasonable
discretion, and the actual and reasonable attorney's fees incurred by Landlord
in connection with such determination shall be payable by Tenant to Landlord
within ten (10) days of billing.

 

21.2Application of L-C. Tenant hereby acknowledges and agrees that Landlord is
entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L-C upon the occurrence of any L-C Draw Event. In the event of any
L-C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant (except in connection with an L-C Draw Event under Section
21.1(H) above), draw upon the L-C, in part or in whole, in the amount necessary
to cure any such L-C Draw Event and/or to compensate Landlord for any and all
damages of any kind or nature sustained or which Landlord reasonably estimates
that it will sustain resulting from Tenant's breach or default of the Lease or
other L-C Draw Event and/or to compensate Landlord for any and all damages
arising out of, or incurred in connection with, the termination of this Lease,
including, without limitation, those specifically identified in Section 1951.2
of the California Civil Code. The use, application or retention of the L-C, or
any portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by this Lease or by any applicable law, it being
intended that Landlord shall not first be required to proceed against the L-C,
and such L-C shall not operate as a limitation on any recovery to which Landlord
may otherwise be entitled. Tenant agrees and acknowledges that (i) the L-C
constitutes a separate and independent contract between Landlord and the Bank,
(ii) Tenant is not a third party beneficiary of such contract, (iii) Tenant has
no property interest whatsoever in the L-C or the proceeds thereof, and (iv) in
the event Tenant becomes a debtor under any chapter of the Bankruptcy Code,
Tenant is placed into receivership or conservatorship, and/or there is an event
of a receivership, conservatorship or a bankruptcy filing by, or on behalf of,
Tenant, neither Tenant, any trustee, nor Tenant's bankruptcy estate shall have
any right to restrict or limit Landlord's claim and/or rights to the L-C and/or
the proceeds thereof by application of Section 502(b)(6) of the U. S. Bankruptcy
Code or otherwise.

 

21.3Maintenance of L-C by Tenant. If, as a result of any drawing by Landlord of
all or any portion of the L-C, the amount of the L-C shall be less than the L-C
Amount, Tenant shall, within five (5) days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency, and any
such additional letter(s) of credit shall comply with all of the provisions of
this Article 21. Tenant further covenants and warrants that it will neither
assign nor encumber the L-C or any part thereof and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. Without limiting the generality
of the foregoing, if the L-C expires earlier than the L-C Expiration Date,
Landlord will accept a renewal thereof (such renewal letter of credit to be in
effect and delivered to Landlord, as applicable, not later than thirty (30) days
prior to the expiration of the L-C), which shall be irrevocable and
automatically renewable as above provided through the L-C Expiration Date upon
the same terms as the expiring L-C or such other terms as may be acceptable to
Landlord in its sole discretion. If Tenant exercises its option to extend the
Lease Term pursuant to Section 2.2 of this Lease then, not later than thirty
(30) days prior to the commencement of the Option Term, Tenant shall deliver to
Landlord a new L C or certificate of renewal or extension evidencing the L-C
Expiration Date as thirty (30) days after the expiration of the Option Term.
However, if the L-C is not timely renewed, or if Tenant fails to maintain the
L-C in the amount and in accordance with the terms set forth in this Article 21,
Landlord shall have the right to present the L-C to the Bank in accordance with
the terms of this Article 21, and the proceeds of the L-C may be applied by
Landlord against any Rent payable by Tenant under this Lease that is not paid
when due and/or to pay for all losses and damages that Landlord has suffered or
that Landlord reasonably estimates that it will suffer as a result of any breach
or default by Tenant under this Lease.     In the event Landlord elects to
exercise its rights as provided above,

(I)any unused proceeds shall constitute the property of Landlord (and not
Tenant’s property or, in the event of a receivership, conservatorship, or a
bankruptcy filing by, or on behalf of, Tenant, property of such receivership,
conservatorship  or Tenant’s  bankruptcy estate)  and  need  not  be
segregated  from Landlord’s other  assets,     and

(II)Landlord agrees to pay to Tenant within thirty (30) days after the L-C
Expiration Date the amount of any proceeds of the L-C received by Landlord and
not applied against any Rent payable by Tenant under this Lease that was not
paid when due or used to pay for any losses and/or damages suffered by Landlord
(or reasonably estimated by Landlord that it will suffer) as a result of any
breach or default by Tenant under this Lease; provided, however, that if prior
to the L-C Expiration Date a voluntary petition is filed by Tenant, or an
involuntary petition is filed against Tenant by any of Tenant’s creditors, under
the Bankruptcy Code, then Landlord shall not be obligated to make such payment
in the amount of the unused L-C proceeds until either all preference issues
relating to payments under this

36

--------------------------------------------------------------------------------

 

Lease have been resolved in such bankruptcy or reorganization case or such
bankruptcy or reorganization case has been dismissed. If Landlord draws on the
L-C due to Tenant’s failure to timely renew or provide a replacement L-C, such
failure shall not be considered a default under this Lease and Landlord shall
return such cash proceeds upon Tenant’s presentation of a replacement L-C that
satisfies the requirements of this Lease, subject to reasonable satisfaction of
any preference risk to Landlord.

 

21.4Transfer and Encumbrance. The L-C shall also provide that Landlord may, at
any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) all or any portion of its interest
in and to the L-C to another party, person or entity, regardless of whether or
not such transfer is from or as a part of the assignment by Landlord of its
rights and interests in and to this Lease. In the event of a transfer of
Landlord's interest in under this Lease, Landlord shall transfer the L-C, in
whole or in part, to the transferee and thereupon Landlord shall, without any
further agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L- C to a new landlord. In
connection with any such transfer of the L-C by Landlord, Tenant shall, at
Tenant's sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and, Tenant shall be responsible for paying the Bank's transfer and
processing fees in connection therewith; provided that, Landlord shall have the
right (in its sole discretion), but not the obligation, to pay such fees on
behalf of Tenant, in which case Tenant shall reimburse Landlord within ten (10)
days after Tenant's receipt of an invoice from Landlord therefor.

 

21.5L-C Not a Security Deposit. Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the L-C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the "Security Deposit Laws"), (2) acknowledge and agree
that the L-C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and (3)
waive any and all rights, duties and obligations that any such party may now, or
in the future will, have relating to or arising from the Security Deposit Laws.
Tenant hereby irrevocably waives and relinquishes the provisions of Section
1950.7 of the California Civil Code and any successor statute, and all other
provisions of law, now or hereafter in effect, which (x) establish the time
frame by which a landlord must refund a security deposit under a lease, and/or
(y) provide that a landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by a tenant or to clean the premises, it being agreed that Landlord may,
in addition, claim those sums specified in this Article 21 and/or those sums
reasonably necessary to (a) compensate Landlord for any loss or damage caused by
Tenant's breach of this Lease, including any damages Landlord suffers following
termination of this Lease, and/or

(b) compensate Landlord for any and all damages arising out of, or incurred in
connection with, the termination of this Lease, including, without limitation,
those specifically identified in Section 1951.2 of the California Civil Code.
Tenant agrees not to interfere in any way with any payment to Landlord of the
proceeds of the L-C, either prior to or following a "draw" by Landlord of all or
any portion of the L-C, regardless of whether any dispute exists between Tenant
and Landlord as to Landlord's right to draw down all or any portion of the L-C.
No condition or term of this Lease shall be deemed to render the L-C conditional
and thereby afford the Bank a justification for failing to honor a drawing upon
such L-C in a timely manner. Tenant shall not request or instruct the Bank of
any L-C to refrain from paying sight draft(s) drawn under such L-C.

 

21.6Remedy for Improper Drafts. Tenant's sole remedy in connection with the
improper presentment or payment of sight drafts drawn under any L-C shall be the
right to obtain from Landlord a refund of the amount of any sight draft(s) that
were improperly presented or the proceeds of which were misapplied, and
reasonable actual out-of-pocket attorneys' fees, provided that at the time of
such refund, Tenant increases the amount of such L-C to the amount (if any) then
required under the applicable provisions of this Lease. Tenant acknowledges that
the presentment of sight drafts drawn under any L-C, or the Bank's payment of
sight drafts drawn under such L-C, could not under any circumstances cause
Tenant injury that could not be remedied by an award of money damages, and that
the recovery of money damages would be an adequate remedy therefor. In the event
Tenant shall be entitled to a refund as aforesaid and Landlord shall fail to
make such payment within ten (10) business days after demand, Tenant shall have
the right to deduct the amount thereof from the next installment(s) of Base
Rent.

 

37

--------------------------------------------------------------------------------

 

22.COMMUNICATIONS AND COMPUTER LINE. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the "Lines"), provided that Tenant shall obtain
Landlord's prior written consent, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease. Tenant shall pay all costs in connection
therewith. Landlord reserves the right, upon notice to Tenant prior to the
expiration or earlier termination of this Lease, to require that Tenant, at
Tenant's sole cost and expense, remove any Lines located in or serving the
Premises prior to the expiration or earlier termination of this Lease.

23.SIGNS.

 

23.1Exterior Signage. Subject to Landlord's prior written approval, which shall
not be unreasonably withheld, conditioned or delayed, and provided all signs are
in keeping with the quality, design and style of the Building and Project,
Tenant, at its sole cost and expense, may install (i) identification signage on
the monument sign outside the front entrance to the Building (which Landlord
shall install at its sole cost prior to the Lease Commencement Date), (ii)
internal directional and lobby identification signage, and (iii) signage in two
(2) locations on the exterior of the Building in accordance with the Project
master signage program (collectively, "Tenant Signage"); provided, however, (a)
in no event shall Tenant's Signage include an "Objectionable Name," as that term
is defined in Section 23.3, of this Lease, and (b) Landlord shall consult with
Tenant prior to finalizing the master signage program and consider in good faith
Tenant's reasonable comments with respect thereto. All such signage shall be
subject to Tenant's obtaining all required governmental approvals. All permitted
signs shall be maintained by Tenant at its expense in a first-class and safe
condition and appearance. Upon the expiration or earlier termination of this
Lease, Tenant shall remove all of its signs at Tenant's sole cost and expense.
The graphics, materials, color, design, lettering, lighting, size, illumination,
specifications and exact location of Tenant's Signage (collectively, the "Sign
Specifications") shall be subject to the prior written approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, and
shall be consistent and compatible with the quality and nature of the Project.
Tenant hereby acknowledges that, notwithstanding Landlord's approval of Tenant's
Signage, Landlord has made no representation or warranty to Tenant with respect
to the probability of obtaining all necessary governmental approvals and permits
for Tenant's Signage. In the event Tenant does not receive the necessary
governmental approvals and permits for Tenant's Signage, Tenant's and Landlord's
rights and obligations under the remaining terms of this Lease shall be
unaffected. Except as required by applicable law, Landlord shall not install any
other signage on the Building. If Landlord elects to install a multi-tenant
identification sign at the entrance to the Project, Tenant shall be entitled to
install its name on such sign (subject to availability on a pro-rata basis based
on the relative square footages leased by the tenants of the Project), at
Tenant's sole cost and expense.

 

23.2Objectionable Name. Tenant's Signage shall not include a name or logo which
relates to an entity which is of a character or reputation, or is associated
with a political faction or orientation, which is inconsistent with the quality
of the Project, or which would otherwise reasonably offend a landlord of the
Comparable Buildings (an "Objectionable Name").  Landlord agrees that
"MyoKardia, Inc." is not an Objectionable Name.

 

23.3Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Any signs, window coverings, or blinds (even if the same are
located behind the Landlord-approved window coverings for the Building), or
other items visible from the exterior of the Premises or Building, shall be
subject to the prior approval of Landlord, in its sole discretion.

 

38

--------------------------------------------------------------------------------

 

24.COMPLIANCE WITH LAW. Tenant shall not do anything or suffer anything to be
done in or about the Premises or the Project which will in any way conflict with
any law, statute, ordinance or other governmental rule, regulation or
requirement now in force or which may hereafter be enacted or promulgated. At
its sole cost and expense, Tenant shall promptly comply with all such
governmental measures. Should any standard or regulation now or hereafter be
imposed on Landlord or Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant agrees, at its sole cost and expense, to comply promptly with such
standards or regulations. Tenant shall be responsible, at its sole cost and
expense, to make all alterations to the Building and Premises as are required to
comply with the governmental rules, regulations, requirements or standards
described in this Article 24. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant. Tenant's obligations under this Article 24 are subject to the limitation
in Section 10.2, above.

 

25.LATE CHARGES. If any installment of Rent or any other sum due from Tenant
shall not be received by Landlord or Landlord's designee within five (5)
business days after Tenant's receipt of written notice from Landlord that said
amount is delinquent, then Tenant shall pay to Landlord a late charge equal to
five percent (5%) of the overdue amount plus any reasonable attorneys' fees
incurred by Landlord by reason of Tenant's failure to pay Rent and/or other
charges when due hereunder. The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord's other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord's remedies in any manner. In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid within ten (10) days after Tenant's receipt of written notice that said
amount is delinquent shall bear interest from the date when due until paid at a
rate per annum equal to the lesser of (i) the annual "Bank Prime Loan" rate
cited in the Federal Reserve Statistical Release Publication G.13(415),
published on the first Tuesday of each calendar month (or such other comparable
index as Landlord and Tenant shall reasonably agree upon if such rate ceases to
be published) plus four (4) percentage points, and (ii) the highest rate
permitted by applicable law.

 

26.LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT.

 

26.1Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

 

26.2Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) subject to Section 29.21, sums equal to
all expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all reasonable legal fees and other amounts so expended. Tenant's
obligations under this Section 26.2 shall survive the expiration or sooner
termination of the Lease Term.

 

27.ENTRY BY LANDLORD. Landlord reserves the right at all reasonable times and
upon reasonable notice to Tenant (except in the case of an Emergency) to enter
the Premises to (i) inspect them; (ii) show the Premises to prospective
purchasers, or to current or prospective mortgagees, ground or underlying
lessors or insurers or, during the last nine (9) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility (to the extent
applicable pursuant to then applicable law); or (iv) repair the Premises or the
Building, or for structural repairs to the Building or the Building's systems
and equipment as provided under the Lease. Landlord may make any such entries
without the abatement of Rent, except as otherwise provided in this Lease, and
may take such reasonable steps as required to accomplish the stated purposes. In
an Emergency, Landlord shall have the right to use any means that

39

--------------------------------------------------------------------------------

 

Landlord may deem proper to open the doors in and to the Premises. Any entry
into the Premises by Landlord in the manner hereinbefore described shall not be
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an actual or constructive eviction of Tenant from any portion of the
Premises. Landlord shall use commercially reasonable efforts to minimize any
interference with Tenant's use of or access to the Premises in connection with
any such entry, and shall comply with Tenant's reasonable security measures.
Landlord shall hold confidential any information regarding Tenant’s business
that it may learn as a result of such entry.

 

28.TENANT PARKING. Tenant shall have the right, without the payment of any
parking charge or fee (other than as a reimbursement of operating expenses to
the extent allowed pursuant to the terms or Article 4 of this Lease, above),
commencing on the Lease Commencement Date, to use the amount of parking set
forth in Section 9 of the Summary, in the on-site parking lot and garage which
serves the Building. Tenant shall abide by all reasonable rules and regulations
which are prescribed from time to time for the orderly operation and use of the
parking facility where the parking passes are located (including any sticker or
other identification system established by Landlord and the prohibition of
vehicle repair and maintenance activities in the parking facilities), and shall
cooperate in seeing that Tenant's employees and visitors also comply with such
rules and regulations. Tenant's use of the Project parking facility shall be at
Tenant's sole risk and Tenant acknowledges and agrees that Landlord shall have
no liability whatsoever for damage to the vehicles of Tenant, its employees
and/or visitors, or for other personal injury or property damage or theft
relating to or connected with the parking rights granted herein or any of
Tenant's, its employees' and/or visitors' use of the parking facilities.

 

29.MISCELLANEOUS PROVISIONS.

 

29.1Terms; Captions. The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

 

29.2Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

 

29.3No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

 

29.4Modification of Lease. Should any current or prospective mortgagee or ground
lessor for the Building or Project require a modification of this Lease, which
modification will not cause an increased cost or expense to Tenant or in any
other way materially and adversely change the rights and obligations of Tenant
hereunder or interfere with Tenant's use of the Premises, then and in such
event, Tenant agrees that this Lease may be so modified and agrees to execute
whatever documents are reasonably required therefor and to deliver the same to
Landlord within ten (10) business days following a request therefor. At the
request of Landlord or any mortgagee or ground lessor, Tenant agrees to execute
a short form of Lease and deliver the same to Landlord within ten (10) business
days following the request therefor.

 

29.5Transfer of Landlord's Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder accruing after the date of transfer provided
such transferee shall have fully assumed and agreed in writing to be liable for
all obligations of this Lease to be performed by Landlord, including the return
of any security deposit or L-C, and Tenant shall attorn to such transferee.

 

29.6Prohibition Against Recording. Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

40

--------------------------------------------------------------------------------

 

 

29.7Landlord's Title. Landlord's title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

 

29.8Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

 

29.9Payment under Protest. If Tenant in good faith disputes any amounts billed
by Landlord, other than (i) Base Rent, (ii) Tenant's Share of Direct Expenses
(as to which Tenant may exercise its rights under Section 4.6, above), Tenant
may make payment of such amounts under protest, and reserve all of its rights
with respect to such amounts (the "Disputed Amounts"). Landlord and Tenant shall
meet and confer to discuss the Disputed Amounts and attempt, in good faith, to
resolve the particular dispute.  If, despite such good faith efforts, Landlord
and Tenant are unable to reach agreement regarding the Disputed Amounts, either
party may submit the matter to binding arbitration under the JAMS Streamlined
Arbitration Rules & Procedures. The non-prevailing party, as determined by JAMS,
will be responsible to pay all fees and costs incurred in connection with the
JAMS procedure, as well as all other costs and expenses, including reasonable
attorneys' fees, incurred by the prevailing party. This Section 29.9 shall not
apply to claims relating to Landlord's exercise of any unlawful detainer rights
pursuant to California law or rights or remedies used by Landlord to gain
possession of the Premises or terminate Lessee's right of possession to the
Premises.

 

29.10Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

 

29.11Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

29.12No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

 

29.13Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the lesser of (a)
the interest of Landlord in the Project or (b) the equity interest Landlord
would have in the Project if the Project were encumbered by third-party debt in
an amount equal to eighty percent (80%) of the value of the Project (as such
value is determined by Landlord), including any rental, condemnation, sales and
insurance proceeds received by Landlord or the Landlord Parties in connection
with the Project, Building or Premises. No Landlord Parties (other than
Landlord) shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such liability on behalf of itself and all persons
claiming by, through or under Tenant. The limitations of liability contained in
this Section 29.13 shall inure to the benefit of Landlord's and the Landlord
Parties' present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns. Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord's obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant's business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring, or loss to inventory,
scientific research, scientific experiments, laboratory animals, products,
specimens, samples, and/or scientific, business, accounting and other records of
every kind and description kept at the premises and any and all income derived
or derivable therefrom.

41

--------------------------------------------------------------------------------

 

 

29.14Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

 

29.15Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

 

29.16Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, fire or other casualty, and other causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a "Force Majeure"), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by a Force Majeure, provided,
however, the foregoing delays shall not apply to Tenant's termination rights
hereunder.

 

29.17Intentionally Omitted.

 

29.18Notices. All notices, demands, statements, designations, approvals or other
communications (collectively, "Notices") given or required to be given by either
party to the other hereunder or by law shall be in writing, shall be (A) sent by
United States certified or registered mail, postage prepaid, return receipt
requested ("Mail"), (B) delivered by a nationally recognized overnight courier,
or (C) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant. Any Notice will be deemed given (i) three (3) business
days after the date it is posted if sent by Mail, (ii) the date the overnight
courier delivery is made, or (iii) the date personal delivery is made. As of the
date of this Lease, any Notices to Landlord must be sent, transmitted, or
delivered, as the case may be, to the following addresses:

 

HCP, Inc.

1920 Main Street, Suite 1200

Irvine, CA 92614

Attention: Legal Department with a copy to:

HCP Life Science Estates 950 Tower Lane, Suite 1650 Foster City, CA 94404
Attention:  Scott Bohn

 

and

 

Allen Matkins Leck Gamble Mallory & Natsis LLP 1901 Avenue of the Stars, Suite
1800

Los Angeles, California 90067 Attention:  Anton N. Natsis, Esq.

 

29.19Joint and Several. If there is more than one tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

 

42

--------------------------------------------------------------------------------

 

29.20Authority. If Tenant is a corporation, trust or partnership, Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the State of California and that Tenant has full
right and authority to execute and deliver this Lease and that each person
signing on behalf of Tenant is authorized to do so.

 

29.21Attorneys' Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

 

29.22Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the laws of the State of California. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.

 

29.23Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

 

29.24Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. The terms of this Section 29.24 shall survive the
expiration or earlier termination of the Lease Term.

 

29.25Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

 

29.26Project or Building Name, Address and Signage. Landlord shall have the
right at any time to change the name and/or address of the Project or Building
(and Landlord shall reimburse Tenant its actual, reasonable costs incurred as a
result of such change, if any) and, subject to Section 23.1, to install, affix
and maintain any and all signs on the exterior and on the interior of the
Project or Building as Landlord may, in Landlord's sole discretion, desire.
Tenant shall not use the name of the Project or Building or use pictures or
illustrations of the Project or Building in advertising or other publicity or
for any purpose other than as the address of the business to be conducted by
Tenant in the Premises, without the prior written consent of Landlord.

 

43

--------------------------------------------------------------------------------

 

29.27Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

 

29.28Good Faith. Except (i) for matters for which there is a standard of consent
or discretion specifically set forth in this Lease; (ii) matters which could
have an adverse effect on the Building Structure or the Building
Systems,  or  which  could  affect  the  exterior  appearance  of  the  Building,  or  (iii)
matters  covered  by  Article 4(Additional Rent), or Article 19 (Defaults;
Remedies) of this Lease (collectively, the "Excepted Matters"), any time the
consent of Landlord or Tenant is required, such consent shall not be
unreasonably withheld or delayed, and, except with regard to the Excepted
Matters, whenever this Lease grants Landlord or Tenant the right to take action,
exercise discretion, establish rules and regulations or make an allocation or
other determination, Landlord and Tenant shall act reasonably and in good faith.

 

29.29Development of the Project.

 

29.29.1Subdivision. Landlord reserves the right to subdivide all or a portion of
the buildings and Common Areas, so long as the same does not interfere with
Tenant's use of or access to the Premises or Tenant's parking rights. Tenant
agrees to execute and deliver, upon demand by Landlord and in the form requested
by Landlord, any additional documents needed to conform this Lease to the
circumstances resulting from a subdivision and any all maps in connection
therewith, so long as the same does not increase Tenant's obligations or
decrease Tenant's rights under this Lease. Notwithstanding anything to the
contrary set forth in this Lease, the separate ownership of any buildings and/or
Common Areas by an entity other than Landlord shall not affect the calculation
of Direct Expenses or Tenant's payment of Tenant's Share of Direct Expenses.

 

29.29.2Construction of Property and Other Improvements. Tenant acknowledges that
portions of the Project may be under construction following Tenant's occupancy
of the Premises, and that such construction may result in levels of noise, dust,
obstruction of access, etc. which are in excess of that present in a fully
constructed project. Tenant hereby waives any and all rent offsets or claims of
constructive eviction which may arise in connection with such construction, so
long as the same does not interfere with Tenant's use of or access to the
Premises or Tenant's parking rights.

 

29.30No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.

 

29.31Transportation Management. Tenant shall fully comply with all present or
future governmentally mandated programs intended to manage parking,
transportation or traffic in and around the Project and/or the Building, and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
as required by law by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities. Such programs may include, without limitation: (i)
restrictions on the number of peak-hour vehicle trips generated by Tenant; (ii)
increased vehicle occupancy; (iii) implementation of an in-house ridesharing
program and an employee transportation coordinator; (iv) working with employees
and any Project, Building or area-wide ridesharing program manager; (v)
instituting employer-sponsored incentives (financial or in-kind) to encourage
employees to rideshare; and (vi) utilizing flexible work shifts for employees.

 

[Signatures on next page.]

 

44

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant Have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

 

TENANT:

HCP LS BRISBANE, LLC,

A Delaware limited liability company

 

MYOKARDIA, INC.,

A Delaware corporation

 

 

 

 

 

 

 

By:

Scott Bohn

 

By:

Tassos Gianakakos

 

Name:

Scott Bohn

 

 

Name:

Tassos Gianakakos

 

Its:

Vice President

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

-45 -

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

OUTLINE OF PREMISES; PROJECT SITE PLAN

[gamoqd4e55wj000001.jpg]

 

 

EXHIBIT A

-1 -

--------------------------------------------------------------------------------

 

 

 

[gamoqd4e55wj000002.jpg]



[gamoqd4e55wj000003.jpg]

 

 

 

 



 

 

EXHIBIT A

-2 -

--------------------------------------------------------------------------------

 

[gamoqd4e55wj000004.jpg]

 

 

EXHIBIT A

-3 -

--------------------------------------------------------------------------------

 

EXHIBIT B

 

TENANT WORK LETTER

 

1.Defined Terms. As used in this Tenant Work Letter, the following capitalized
terms have the following meanings:

 

(a)Approved TI Plans: Plans and specifications prepared by the applicable
Architect for the Tenant Improvements and approved by Landlord and Tenant in
accordance with Paragraph 2 of this Tenant Work Letter, subject to further
modification from time to time to the extent provided in and in accordance with
such Paragraph 2.

 

(b)Architect: Landlord shall engage DGA with respect to any Tenant Improvements
which Landlord is to cause to be constructed pursuant to this Tenant Work
Letter.

 

(c)Tenant Change Request: See definition in Paragraph 2(c)(ii) hereof.

 

(d)Final TI Working Drawings: See definition in Paragraph 2(a) hereof.

 

(e)General Contractor: The general contractor selected by Landlord and
reasonably approved by Tenant with respect to Landlord's TI Work. Tenant shall
have no right to direct or control such General Contractor.

 

(f)Landlord's TI Work: Any Tenant Improvements which Landlord is to construct or
install pursuant to this Tenant Work Letter or by mutual agreement of Landlord
and Tenant from time to time.

 

(g)Project Manager. Project Management Advisors, Inc., or any other project
manager designated by Landlord in its reasonable discretion from time to time to
act in a supervisory, oversight, project management or other similar capacity on
behalf of Landlord in connection with the design and/or construction of the
Tenant Improvements.

 

(h)Punch List Work: Minor corrections of construction or decoration details, and
minor mechanical adjustments, that are required in order to cause any applicable
portion of the Tenant Improvements or Landlord's Work as constructed to conform
to the Approved TI Plans or this Tenant Work Letter in all material respects and
that do not materially interfere with Tenant's use or occupancy of the Building
and the Premises.

 

(i)Substantial Completion Certificate: See definition in Paragraph 3(a) hereof.

 

(j)Tenant Delay: Any of the following types of delay in the completion of
construction of Landlord's TI Work (but in each instance, only to the extent
that any of the following has actually and proximately caused substantial
completion of Landlord's TI Work to be delayed):

 

(i)Any delay resulting from Tenant's failure to furnish, in a timely manner,
information reasonably requested by Landlord or by Landlord's Project Manager in
connection with the design or construction of Landlord's TI Work, or from
Tenant's failure to approve in a timely manner any matters requiring approval by
Tenant;

 

(ii)Any delay resulting from Tenant Change Requests initiated by Tenant,
including any delay resulting from the need to revise any drawings or obtain
further governmental approvals as a result of any such Tenant Change Request; or

 

(iii)Any delay caused by Tenant (or Tenant's contractors, agents or employees)
materially interfering with the performance of Landlord's TI Work, provided that
Landlord shall have given Tenant prompt notice of such material interference
and, before the first time a Tenant Delay is deemed to have occurred as a result
of such delay, such interference has continued for more than twenty-four(24)
hours after Tenant’s receipt of such notice.

 

 

EXHIBIT B

-1 -

--------------------------------------------------------------------------------

 

(k)Tenant Improvements: The improvements to or within the Building shown on the
Approved TI Plans from time to time and to be constructed by Landlord pursuant
to the Lease and this Tenant Work Letter. The term "Tenant Improvements" does
not include the improvements existing in the Building and Premises on the
Effective Date.

 

(l)Unavoidable Delays: Delays due to acts of God, acts of public agencies, labor
disputes, strikes, fires, freight embargoes, inability (despite the exercise of
due diligence) to obtain supplies, materials, fuels or permits, or other causes
or contingencies (excluding financial inability) beyond the reasonable control
of Landlord or Tenant, as applicable. Landlord shall use commercially reasonable
efforts to provide Tenant with prompt notice of any Unavoidable Delays.

 

(m)Capitalized terms not otherwise defined in this Tenant Work Letter shall have
the definitions set forth in the Lease.

 

2.Plans and Construction. Landlord and Tenant shall comply with the procedures
set forth in this Paragraph 2 in preparing, delivering and approving matters
relating to the Tenant Improvements.

 

(a)Approved Plans and Working Drawings for Tenant Improvements. Tenant shall
promptly and diligently work with the Architect to cause to be prepared and
delivered to Landlord for approval (which approval shall not be unreasonably
withheld, conditioned or delayed by Landlord) proposed schematic plans and
outline specifications for the Tenant Improvements. Landlord shall reimburse the
Architect directly for the cost of the initial test-fit plans and outline
specifications and one revision thereof, and such costs shall not be charged to
the Tenant Improvement Allowance. Following mutual approval of such proposed
schematic plans and outline specifications by Landlord and by Tenant (as so
approved, the “Approved Schematic Plans”), Tenant shall then work with the
Architect to cause to be prepared, promptly and diligently (assuming timely
delivery by Landlord of any information and decisions required to be furnished
or made by Landlord in order to permit preparation of final working drawings,
all of which information and decisions Landlord will deliver promptly and with
reasonable diligence), and delivered to Landlord for approval (which approval
shall not be unreasonably withheld, conditioned or delayed by Landlord) final
detailed working drawings and specifications for the Tenant Improvements,
including (without limitation) any applicable life safety, mechanical,
electrical and plumbing working drawings and final architectural drawings
(collectively, “Final TI Working Drawings”), which Final TI Working Drawings
shall substantially conform to the Approved Schematic Plans. Upon receipt from
Tenant of proposed schematic plans and outline specifications, proposed Final TI
Working Drawings, any other plans and specifications, or any revisions or
resubmittals of any of the foregoing, as applicable, Landlord shall promptly and
diligently (and in all events within 10 business days after receipt in the case
of an initial submittal of schematic plans and outline specifications or
proposed Final TI Working Drawings, and within 5 business days after receipt in
the case of any other plans and specifications or any revisions or resubmittals
of any of the foregoing) either approve such proposed schematic plans and
outline specifications or proposed Final TI Working Drawings, as applicable, or
set forth in writing with particularity any changes necessary to bring the
aspects of such proposed schematic plans and outline specifications or proposed
Final TI Working Drawings into a form which will be reasonably acceptable to
Landlord. Upon approval of the Final TI Working Drawings by Landlord and Tenant,
the Final TI Working Drawings shall constitute the “Approved TI Plans,”
superseding (to the extent of any inconsistencies) any inconsistent features of
the previously existing Approved Schematic Plans. Tenant shall respond to any
request for information or approval of plans or drawings from Landlord or
Architect within five (5) business days. Tenant acknowledges that the Tenant
Improvements will include the items set forth on Schedule 2 to this Exhibit B,
in order to allow the Premises to achieve a LEED "Silver" certification level.

 

(b)Cost of Improvements. “Cost of Improvement” shall mean, with respect to any
item or component for which a cost must be determined in order to allocate such
cost, or an increase in such cost, to Tenant pursuant to this Tenant Work
Letter, the sum of the following (unless otherwise agreed in writing by Landlord
and Tenant with respect to any specific item or component or any category of
items or components): (i) all sums paid to contractors or subcontractors for
labor and materials furnished in connection with construction of such item or
component; (ii) all costs, expenses, payments, fees and charges (other than
penalties) paid to or at the direction of any city, county or other governmental
or quasi-governmental authority or agency which are required to be paid in order

 

 

EXHIBIT B

-2 -

--------------------------------------------------------------------------------

 

to obtain all necessary governmental permits, licenses, inspections and
approvals relating to construction of such item or component; (iii) engineering
and architectural fees for services rendered in connection with the design and
construction of such item or component (including, but not limited to, the
Architect for such item or component and an electrical engineer, mechanical
engineer, structural engineer and civil engineer, if applicable); (iv) sales and
use taxes; (v) testing and inspection costs; (vi) the cost of power, water and
other utility facilities and the cost of collection and removal of debris
required in connection with construction of such item or component; (vii) costs
for builder’s risk insurance; and (viii) all other “hard” and “soft” costs
incurred in the construction of such item or component in accordance with the
Approved TI Plans (if applicable) and this Tenant Work Letter; provided that the
Cost of Improvements shall not include any internal or third-party costs
incurred by Landlord  except  as  provided  in Section 2(e).

 

(c)Construction of Landlord's TI Work. Following completion of the Approved TI
Plans, Landlord shall apply for and use reasonable efforts to obtain the
necessary permits and approvals to allow construction of all Tenant
Improvements. Upon receipt of such permits and approvals, Landlord shall, at
Tenant's expense (subject to Landlord's payment of the Tenant Improvement
Allowance and, to the extent requested by Tenant, the Additional TI Allowance),
construct and complete the Tenant Improvements substantially in accordance with
the Approved TI Plans, subject to Unavoidable Delays and Tenant Delays (if any).
Landlord shall use commercially reasonable efforts to complete the Tenant
Improvements on or before December 31, 2019, subject to Unavoidable Delays and
Tenant Delays (if any). Such construction of the Tenant Improvements and
Landlord’s Work shall be performed in a neat, good and workmanlike manner, free
of defects, using new materials and equipment of good quality, and shall
materially conform to all applicable laws, rules, regulations, codes,
ordinances, requirements, covenants, conditions and restrictions applicable
thereto in force at the time such work is completed. Landlord shall cause
Hathaway Dinwiddie (so long as obtaining such bid does not delay the completion
of Landlord’s TI Work), Landmark Builders and any other potential general
contractors requested by Tenant and reasonably approved by Landlord to bid on
general conditions and fee for construction of the Tenant Improvements. All bids
will be opened together with Tenant selecting the general contractor to
construct the Tenant Improvements, subject to the reasonable approval of
Landlord. Tenant shall have the right to value engineer the proposed Tenant
Improvements before the final bid is selected. Tenant shall also have the right
to approve all subcontractors engaged by the General Contractor, which
subcontractors shall be competitively bid and which approval shall not be
unreasonably withheld, conditioned or delayed. Landlord shall enter into a
stipulated sum or guaranteed maximum price construction contract with the
General Contractor as selected by Tenant and approved by Landlord in the amount
of the construction costs approved by Landlord and  Tenant.

 

(d)Changes.

 

(i)If Landlord determines at any time that changes in the Final TI Working
Drawings or in any other aspect of the Approved TI Plans relating to any item of
Landlord's TI Work are required as a result of applicable law or governmental
requirements, or are required as a result of unanticipated conditions
encountered in the course of construction, then Landlord shall promptly (A)
advise Tenant of such circumstances and (B) at Tenant's sole cost and expense,
subject to Landlord's payment of the Tenant Improvement Allowance and, to the
extent requested by Tenant, the Additional TI Allowance, cause revised Final TI
Working Drawings to be prepared by the Architect and submitted to Tenant, for
Tenant's approval, which shall not be unreasonably withheld. Failure of Tenant
to deliver to Landlord written notice of disapproval and specification of such
required changes on or before any deadline reasonably specified by Landlord
(which shall not be less than three (3) business days after delivery thereof to
Tenant) shall constitute and be deemed to be a Tenant Delay to the extent
Landlord is delayed in completing Landlord’s TI Work.

 

(ii)If Tenant at any time desires any changes, alterations or additions to the
Final TI Working Drawings, Tenant shall submit a detailed written request to
Landlord specifying such changes, alterations or additions (a "Tenant Change
Request"). Upon receipt of any such request, Landlord, within five (5) business
days, shall promptly notify Tenant of (A) whether the matters proposed in the
Tenant Change Request are approved by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed by Landlord), (B) Landlord's
estimate of the number of days of delay, if any, which shall be caused in the
construction of the Tenant Improvements by such Tenant Change Request if
implemented (including, without limitation, delays due to the need to obtain any
revised plans or drawings and any governmental approvals), and (C) Landlord's
estimate of the increase, if any, which shall occur in the cost of design,

 

 

EXHIBIT B

-3 -

--------------------------------------------------------------------------------

 

permitting, project management and construction of the Tenant Improvements
affected by such Tenant Change Request if such Tenant Change Request is
implemented (including, but not limited to, any costs of compliance with laws or
governmental regulations that become applicable because of the implementation of
the Tenant Change Request). If Landlord approves the Tenant Change Request and
Tenant notifies Landlord in writing, within three (3) business days after
receipt of such notice from Landlord, of Tenant's approval of the Tenant Change
Request (including the estimated delays and cost increases, if any, described in
Landlord's notice), then Landlord shall cause such Tenant Change Request to be
implemented and Tenant shall be responsible for all actual costs or cost
increases resulting from or attributable to the implementation of the Tenant
Change Request, and any delays resulting therefrom shall be deemed to be a
Tenant Delay (subject to Landlord's payment of the Tenant Improvement Allowance
and, to the extent requested by Tenant, the Additional TI Allowance). If Tenant
fails to notify Landlord in writing of Tenant's approval of such Tenant Change
Request within said three (3) business day period, then such Tenant Change
Request shall be deemed to be withdrawn and shall be of no further effect.

 

(e)Project Management. Unless and until revoked by Landlord by written notice
delivered to Tenant, Landlord hereby (i) delegates to Project Manager the
authority to exercise all approval rights, supervisory rights and other rights
or powers of Landlord under this Tenant Work Letter with respect to the design
and construction of the Tenant Improvements, and (ii) requests that Tenant work
with Project Manager with respect to any logistical or other coordination
matters arising in the course of construction of the Tenant Improvements,
including monitoring Tenant's compliance with its obligations under this Tenant
Work Letter and under the Lease with respect to the design and construction of
the Tenant Improvements. Tenant acknowledges the foregoing delegation and
request, and agrees to cooperate reasonably with Project Manager as Landlord's
representative pursuant to such delegation and request. Fees and charges of
Project Manager for such services shall be at Tenant's sole expense, subject to
Landlord's payment of the Tenant Improvement Allowance and, to the extent
requested by Tenant, the Additional TI Allowance. Such fees shall be equal to
2.65% of all funds the Tenant Improvement Allowance or Additional Tenant
Improvement Allowance used in connection with the construction of the Tenant
Improvements, and 2% of any additional funds provided by Tenant for such
construction.

 

3.Completion.

 

(a)When Landlord receives written certification from Architect that construction
of the Tenant Improvements and Landlord's Work has been completed in accordance
with the Approved TI Plans and Section 3(e) below (except for Punch List Work),
Landlord shall prepare and deliver to Tenant a certificate (or separate
certificates for the Tenant Improvements and Landlord's Work) signed by
Landlord, Architect and General Contractor (the "Substantial Completion
Certificate") (i) certifying that the construction of the Tenant Improvements
and Landlord's Work has been substantially completed in a good and workmanlike
manner in accordance with the Approved TI Plans and Section 3(e) below in all
material respects, subject only to completion of Punch List Work, and specifying
the date of that completion, and (ii) certifying that the Tenant Improvements
and Landlord's Work comply in all material respects with all laws, rules,
regulations, codes, ordinances, requirements, covenants, conditions and
restrictions applicable thereto at the time of such delivery, including the ADA
and all building codes. Upon receipt by Tenant of the Substantial Completion
Certificate and tender of possession of the Premises by Landlord to Tenant, and
receipt of any certificate of occupancy or its legal equivalent, or other
required sign-offs from any applicable governmental authority, allowing the
legal occupancy of the Premises, the Tenant Improvements will be deemed
delivered to Tenant and "Ready for Occupancy" for all purposes of the Lease
(subject to Landlord's continuing obligations with respect to any Punch List
Work, and to any other express obligations of Landlord under the Lease or this
Tenant Work Letter with respect to such Tenant Improvements).

 

(b)Immediately prior to delivery of the Substantial Completion Certificate for
the Tenant Improvements, Project Manager or other representatives of Landlord
shall conduct one or more "walkthroughs" of the Building with Tenant and
Tenant's representatives, to identify any items of Punch List Work that may
require correction and to prepare a joint punch list reflecting any such items,
following which Landlord shall diligently complete the Punch List Work reflected
in such joint punch list. The Punch List Work shall be attached to the
Substantial Completion Certificate, and shall not include damage caused by
Tenant or any of Tenant's agents in connection with any work performed by Tenant
in the Premises, or required as a result of Tenant's move-in to the Premises. At
any time within thirty (30) days after delivery of such Substantial Completion
Certificate, Tenant shall be entitled to submit one or more lists to Landlord
supplementing such joint punch list by specifying any additional

 

 

EXHIBIT B

-4 -

--------------------------------------------------------------------------------

 

items of Punch List Work to be performed on the applicable Tenant Improvements
and Landlord's Work, and upon receipt of such list(s), Landlord shall diligently
complete such additional Punch List Work. Promptly after Landlord provides
Tenant with the Substantial Completion Certificate and completes all applicable
Punch List Work for the Building, Landlord shall cause the recordation of a
Notice of Completion (as defined in the California Civil Code) with respect to
the Tenant Improvements.

 

(c)All construction, product and equipment warranties and guaranties obtained by
Landlord with respect to the Tenant Improvements and Landlord's Work shall, to
the extent reasonably obtainable, include a provision that such warranties and
guaranties shall also run to the benefit of Tenant, and Landlord shall cooperate
with Tenant in a commercially reasonable manner to assist in enforcing all such
warranties and guaranties for the benefit of Tenant.

 

(d)Notwithstanding any other provisions of this Tenant Work Letter or of the
Lease, if Landlord is delayed in substantially completing any of the Tenant
Improvements as a result of any Tenant Delay, and if the Lease Commencement Date
is being determined under clause (i) of Section 3.2 of the Lease Summary, then
notwithstanding any other provision of the Lease to the contrary, then the
Premises shall be deemed to have been Ready for Occupancy on the date the
Premises would have been Ready for Occupancy absent such Tenant Delay.

 

(e)Notwithstanding any other provisions of this Tenant Work Letter or of the
Lease, Landlord shall be responsible, at Landlord's sole cost and expense, and
without deduction from the Tenant Improvement Allowance, to construct and
deliver the Base Building and "Warm Shell" components of the Premises
("Landlord's Work"), which shall consist of the items set forth on Schedule 1 to
this Exhibit B (the "Warm Shell Schedule").

 

(f)Construction of Additional Base Building Items. To the extent that the Final
TI Working Drawings contain any structural items, or items which would not
reasonably be categorized as "normal tenant improvements" under applicable GAAP
standards (the "Additional Base Building Items"), then such Additional Base
Building Items shall not be constructed as a part of the Landlord's TI Work or
the Tenant Improvements, but instead will be constructed by Landlord as a part
of the Landlord's Work. The cost of construction of the Additional Base Building
Items (the "Additional Base Building Costs") shall be borne by Landlord. Before
commencing construction thereof, Landlord shall obtain a reasonable, good faith
bid for the Additional Base Building Items from the General Contractor, which
bid shall take into account all reasonable factors, including, without
limitation, reasonable contingencies in connection therewith, Landlord shall
notify Tenant of the amount of such bid (the “Estimated Base Building Costs”),
and the amount of the Tenant Improvement Allowance shall be reduced by the
amount of the Estimated Base Building Costs. Landlord shall have the right to
disapprove any aspect of the Final TI Working Drawing that would result in
Additional Base Building Costs in excess of the then remaining Tenant
Improvement Allowance, so that, while the Tenant Improvement Allowance may be
reduced, under no circumstances would Tenant be required to pay for any
Additional Base Building Items with its own funds.

 

4.Payment of Costs.

 

(a)Tenant Improvement Allowance. Subject to any restrictions, conditions or
limitations expressly set forth in this Tenant Work Letter or in the Lease or as
otherwise expressly provided by mutual written agreement of Landlord and Tenant,
the cost of construction of the Tenant Improvements shall be paid or reimbursed
by Landlord up to a maximum amount as set forth in Section 5 of the Summary to
the Lease (the "Tenant Improvement Allowance"), which amount is being made
available by Landlord to be applied towards the Cost of Improvements for the
construction of the Tenant Improvements in the Premises. Tenant shall be
responsible, at its sole cost and expense, for payment of the entire Cost of
Improvements of the Tenant Improvements in excess of the Tenant Improvement
Allowance, including (but not limited to) any costs or cost increases incurred
as a result of delays (unless caused by Landlord), governmental requirements or
unanticipated conditions (unless caused by Landlord), and for payment of any and
all costs and expenses relating to any alterations, additions, improvements,
furniture, furnishings, equipment, fixtures and personal property items which
are not eligible for application of Tenant Improvement Allowance funds under the
restrictions expressly set forth below in this paragraph, but Tenant shall be
entitled to use or apply the entire Tenant Improvement Allowance toward the Cost
of Improvements of the Tenant Improvements (subject to any applicable
restrictions, conditions, limitations, reductions or charges set forth in the
Lease or in this Tenant Work Letter) prior to being required to expend any of
Tenant’s own funds for the Tenant Improvements.       The funding of the Tenant
Improvement Allowance shall be made on a monthly basis or at other

 

 

EXHIBIT B

-5 -

--------------------------------------------------------------------------------

 

convenient intervals mutually approved by Landlord and Tenant and in all other
respects shall be based on such commercially reasonable disbursement conditions
and procedures as Landlord, Project Manager and Landlord’s lender (if any) may
reasonably prescribe. Notwithstanding the foregoing provisions, under no
circumstances shall the Tenant Improvement Allowance or any portion thereof be
used or useable by Tenant for any moving or relocation expenses of Tenant, or
for any Cost of Improvement (or any other cost or expense) associated with any
moveable furniture or trade fixtures, personal property or any other item or
element which, under the applicable provisions of the Lease, will not become
Landlord’s property and remain with the Building upon expiration or termination
of the Lease. Notwithstanding anything to the contrary herein, the Tenant
Improvements shall not include (and Landlord shall be solely responsible for and
the Tenant Improvement Allowance shall not be used for) the following: (a) costs
incurred due to the presence of any Hazardous Materials in the Premises, if any;
(b) costs to bring the Project into compliance with Applicable Laws to the
extent required in order to allow Tenant to obtain a certificate of occupancy or
its legal equivalent, for the Premises for the Permitted Use assuming a normal
and customary office occupancy density; (c) construction costs in excess of the
contract amount stated in the contract with the General Contractor, as approved
by Tenant (not to be unreasonably withheld), except for increases set forth in
change orders approved by Tenant; (d) wages, labor and overhead for overtime and
premium time unless approved by Tenant (which approval shall not be unreasonably
withheld, conditioned or delayed); (e) attorneys' fees incurred in connection
with negotiation of construction contracts, and attorneys' fees, experts' fees
and other costs in connection with disputes with third parties; (f) interest and
other costs of financing construction costs; (g) costs incurred as a consequence
construction defects or default by a contractor; (h) costs as a consequence of
casualties; (i) penalties and late charges attributable to Landlord’s failure to
pay construction costs; and (j) costs due to compliance with the soil management
plan for the Project or its appendices.

 

(b)Additional TI Allowance. In addition to the Tenant Improvement Allowance,
Tenant shall have the right, by written notice to Landlord given on or before
the Lease Commencement Date, to use up to

$40.00 per RSF of the Premises (i.e., up to $5,193,840.00) (the "Additional TI
Allowance") towards the payment of the costs of the Tenant Improvement Allowance
Items. In the event Tenant exercises its right to use all or any portion of the
Additional TI Allowance, Tenant shall be required to pay Landlord, commencing on
the date the Tenant Improvements are completed (the "Additional Payment
Commencement Date"), the "Additional TI Allowance Payment," as that term is
defined below, in consideration of Landlord provision of the Additional TI
Allowance. The "Additional TI Allowance Payment" shall be determined as the
missing component of an annuity, which annuity shall have (i) the amount of the
Additional TI Allowance utilized by Tenant as the present value amount, (ii) a
number equal to the number of full calendar months then remaining in the Lease
Term as the number of payments, (iii) a monthly interest factor equal to
seventy-five one-hundredths percent (0.75%), which is equal to nine percent (9%)
divided by twelve (12) months per year, and (iv) the Additional TI Allowance
Payment as the missing component of the annuity, and shall not be subject to
annual escalations. Following the calculation of the Additional TI Allowance
Payment, Landlord and Tenant will enter into a lease amendment in the form of
Exhibit G attached to the Lease, to confirm the amount thereof.

 

(c)Tenant Funds. Any additional funds required to complete the cost of the work,
that are  in excess of or elected by the Tenant to be used in place of the
Tenant Improvement Allowance and the Additional TI Allowance, shall be
considered "Tenant Funds." The total cost to construct the Tenant Improvements
as managed by Landlord and the Project Manager under this Work Letter shall be
the "Project Budget." Landlord understands that at the time of the agreed upon
Guaranteed Maximum Price (GMP), the Tenant Funds amount is an estimate and exact
costs will not be known until project closeout. Tenant is required, at the time
of agreement of the GMP, to provide a purchase order to the Landlord for the
full estimated amount of the Tenant Funds. In the event the Tenant Funds at
project closeout are less than the amount agreed upon within the Project Budget,
Landlord will only bill Tenant for the Tenant Funds that have been utilized. In
the event the Tenant Funds exceed the amount agreed upon within the Project
Budget, through added scope changes, the Tenant shall provide additional
purchases orders to the Landlord, which will be included in the Tenant Change
Request process that the Landlord’s representative administers.

 

5.No Agency. Nothing contained in this Tenant Work Letter shall make or
constitute Tenant as the agent of Landlord.

 

6.Tenant Access. Provided that Tenant and its agents do not interfere with
Contactor’s work in the Building and the Premises (including by the use of
non-union vendors without prior coordination with Landlord), Contractor and
Landlord shall allow Tenant access to the Premises at least thirty (30) days
prior to the Substantial

 

 

EXHIBIT B

-6 -

--------------------------------------------------------------------------------

 

Completion of the Landlord’s TI Work without payment of Rent for the purpose of
Tenant installing equipment or fixtures (including Tenant’s data and telephone
equipment) in the Premises and preparing the Premises for occupancy. Prior to
Tenant’s entry into the Premises as permitted by the terms of this Section 6,
Tenant shall submit a schedule to Landlord and Contractor, for their approval,
which schedule shall detail the timing and purpose of Tenant’s entry. Tenant
shall hold Landlord harmless from and indemnify, protect and defend Landlord
against any loss or damage to the Building or Premises and against injury to any
persons caused by Tenant’s actions pursuant to this Section 6.

 

7.Miscellaneous. All references in this Tenant Work Letter to a number of days
shall be construed to refer to calendar days, unless otherwise specified herein.
In all instances where Landlord's or Tenant's approval is required, if no
written notice of disapproval is given within the applicable time period, at the
end of that period Landlord or Tenant shall be deemed to have given approval
(unless the provision requiring Landlord's or Tenant's approval expressly states
that non-response is deemed to be a disapproval or withdrawal of the pending
action or request, in which event such express statement shall be controlling
over the general statement set forth in this sentence) and the next succeeding
time period shall commence. If any item requiring approval is disapproved by
Landlord or Tenant (as applicable) in a timely manner, the procedure for
preparation of that item and approval shall be repeated. Provided that the
initial Tenant Improvements constructed in the Premises pursuant to the terms of
this Tenant Work Letter are in material compliance with the Approved Schematic
Plans, Tenant shall not be required to remove or restore such initial Tenant
Improvements at the termination of the Lease.

 

8.Time Deadlines. Tenant shall use commercially reasonable, good faith, efforts
and all due diligence to cooperate with the Architect, General Contractor and
Landlord to complete all phases of the construction drawings set forth in this
Tenant Work Letter and the permitting process and to receive the permits as soon
as possible after the execution of the. The applicable dates for approval of
items, plans and drawings as described in this Tenant Work Letter are set forth
and further elaborated upon in Schedule 3 to this Exhibit B attached hereto (the
"Time Deadlines"), attached hereto.  Tenant agrees to utilize commercially
reasonable efforts to comply with the Time Deadlines.

 

9.Rooftop Space. Tenant hereby acknowledges that to the extent either (i) any
portion of the Tenant Improvements, or (ii) any of Tenant's equipment installed
in the Premises, requires a portion of the roof to be utilized by Tenant, that
Tenant shall only be permitted to utilize that certain portion of the roof as
designated on Schedule 4 to this Exhibit B (the "Rooftop Space").

 

10.Standard Tenant Improvement Package Specifications. Tenant hereby
acknowledges that the Tenant Improvements are subject to the specifications set
forth on Schedule 5 to this Exhibit B.

 

 

EXHIBIT B

-7 -

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT B

 

BASE BUILDING "WARM SHELL" DELIVERY CONDITION

 

[gamoqd4e55wj000005.jpg]

[gamoqd4e55wj000006.jpg]

 

The Shore at Sierra Point

Building D

1000 Sierra Point Parkway

Brisbane, CA 94005

Warm Shell Landlord Delivery Condition

 

DESCRIPTION

SITEWORK

1.

Exterior hardscape and landscape ,including site lighting, Perimeter sidewalks,
street curbs, miscellaneous site furnishings, and bio-retention basins

2.

Surface parking lot

3.

Bike storage for pro rata allocation amongst Tenants

4.

Campus electrical vehicle charging stations for pro rata allocation amongst
Tenants

5.

Exterior amenties space including all hardscape and landscape, lighting, and
recreational infrastructure

6.

Service Yard foundation, structure, covered enclosure , and waterproofing for
trash containers and storage area for allocation amongst tenants, subject to
Landlord review and approval

7.

Foundation and enclosure for Landlord provided diesel Powered emergency
generator

8.

Loading dock with at-grade shipping/receiving area with One (1) hydraulic
scissor lift

STRUCTURE

1.

Pile supported structural slab-on-grade foundation system consisting of steel
H-piles, pile caps, and horizontal grade beams

2.

Steel superstructure consisting of steel columns, girders, Beams, and concrete
slab on composite metal deck ,with Live load capacity of 100 psf

3.

Type IB construction, code required primary structural fireproofing

4.

Slab edge fire safing

5.

Lateral seismic system utilizing buckling-restrained braced frames. Importance
factor is 1.0

6.

Roof deck framing with live load capacity of 20 psf

7.

Mechanical platform with live load capacity allowance of 75 psf for equipment
and grating Roof penthouse live Load capacity of 100 psf

8.

Roof screen

 

 

[gamoqd4e55wj000007.jpg]

The shore Sierra point - Warm shell Landlord Delivery Condition: Building D –
July 2,2018

 

 

 

 

 

EXHIBIT B

-8 -

--------------------------------------------------------------------------------

 

 

[gamoqd4e55wj000008.jpg]

[gamoqd4e55wj000009.jpg]

 

 

9.

Floor to floor height of 17’, all floors

10.

Framed openings for Base Building utility risers. Shafts include floor slab
openings and surrounding shaft walls

11.

Stairs and stair enclosures per code requirements, including enclosure doors,
handrails, and guardrails. Roof penthouse access for one (1) set of stairs

12.

Window washing davit bases and arms

13.

Miscellaneous metals items and/or concrete pads for base Building equipment

ROOFING

1.

60 MIL single-ply thermoplastic polyolefin (TPO) roof membrane

2.

Rigid insulation, flashing, and sealants

3.

Roofing penetrations for Base Building equipment/systems

4.

Walkway pads along roof perimeter, outside of screened area

EXTERIOR

1.

Non load-bearing glazed aluminum curtain wall and glass fiber reinforced
concrete (GFRC) panel building enclosure system

2.

Building entrances and openings

3.

Exterior signage connection points

4.

Walkway pads along roof perimeter, outside of screened area

COMMON AREAS

1.

Build-out of Main Lobby

2.

Stair enclosures painted at all building levels

3.

One (1) B-Occupancy Storage Room for pro rata allocation amongst Tenants

4.

Main Electrical Room

5.

Emergency Electrical Room

6.

Domestic Pump Room

7.

Fire Booster Pump Room

8.

Elevator Control Room

9.

Telecommunications Minimum point of Entry (MPOE) Room

10.

Service Yard/Loading Dock Area, including trash enclosure storage and generator
enclosure

11.

Amenities Spaces including food service, fitness center, and recreational area
located on campus

ELEVATORS

1.

Two (2) passenger elevators; 3,500 lbs., 350 fpm

2.

One (1) freight elevator; 5,000 lbs., 200 fpm

3.

Recessed elevator pits for three (3) elevators

4.

Seismic restraints inside freight elevator

5.

EPS (Express Priority Service) at freight elevator

 

 

[gamoqd4e55wj000010.jpg]

The shore Sierra point - Warm shell Landlord Delivery Condition: Building D –
July 2,2018

 

 

 

 

 

EXHIBIT B

-9 -

--------------------------------------------------------------------------------

 

 

[gamoqd4e55wj000011.jpg]

[gamoqd4e55wj000012.jpg]

 

 

TENANT AREAS

1.

Restroom Cores: one (1) set per floor including Men’s and Women’s Restrooms with
tile floors and wet walls, solid surface countertops, floor mounted metal
partitions, hard lid ceiling, down lights and ADA low-flow plumbing fixtures.
Slab depressions provided in elevated floors for future restroom core showers.
ADA Men’s and Women’s showers, lockers, and benches provided as part of Fitness
Center Amenities within Building D

2.

Janitor Closet – one (1) per floor

3.

Stud wall framing at restroom core to underside of slab

4.

Partial fire-rated assembly at restroom core to 6”above ceiling

5.

Electrical Room – one (1) per floor consisting of concrete floor, unfinished
drywall and taped walls, no ceiling

6.

Intermediate Distribution Frame (IDF0 closets – one (1) per floor consisting of
concrete floor, unfinished drywall and taped walls, no ceiling. Shafts include
floor slab openings and surrounding shaft walls

7.

Freight elevator lobby on elevated floors

FIRE PROTECTION

1.

Wet fire protection system: risers, distribution piping, and sprinkler heads for
core areas

2.

Primary distribution and sprinkler heads adequate for “Ordinary Hazard, Group
2”for core and shell coverage

3.

Fire extinguisher cabinets at core areas

4.

Fire safing at Base Building vertical penetrations, including penetrations for
mechanical, electrical, and plumbing systems

5.

Fire service and double-check valve assembly

6.

Fire pump, jockey pump, controller, and test header

 

PLUMBING

1.

Building storm and overflow drainage system, including site underground storm
sewer system and connection to storm sewer mains

2.

Domestic water service with backflow prevention and Base Building risers to
Tenant spaces

3.

Domestic water booster pump

4.

Building lab waste consisting of under slab piping ground floor stub-outs,
risers, and stubs in Tenant space

5.

Lab waste sewer connection to sanitary sewer, lab waste sampling port at
connection

6.

Domestic sanitary waste piping and sewer connection to on-site sanitary sewer
line

7.

Main water meter and irrigation meter

 

 

[gamoqd4e55wj000013.jpg]

The shore Sierra point - Warm shell Landlord Delivery Condition: Building D –
July 2,2018

 

 

 

 

 

EXHIBIT B

-10 -

--------------------------------------------------------------------------------

 

 

[gamoqd4e55wj000014.jpg]

[gamoqd4e55wj000015.jpg]

 

 

NATURAL GAS

1.

Medium pressure natural gas service to Building

2.

Natural gas riser to the roof and service to Base Building boilers

HEATING, VENTILATION, AIR CONDITIONING

1.

Two (2) 72,000 cfm 100% outside air roof mounted air handlers serving Tenant lab
spaces. Allocation to Tenant space: standard 36,000 cfm per floor (connected to
standby power)

2.

Two (2) 40,000 cfm supply/return roof mounted air handlers serving Tenant office
spaces. Allocation to Tenant space: standard 20,000 cfm per floor

3.

Three (3) 4,000 MBH input gas fired hot water boilers

4.

Two (2) 370-ton centrifugal chillers

5.

Chilled Water Pipe Risers, stubbed into Tenant space for future TI build out, if
needed. Chilled water stub outs not meant for 24/7 systems

6.

Two (2) 6,135 MBH cooling towers

7.

Secondary mechanical equipment, including pumps, roof ducting, piping, valves,
manifolds, etc. to support Base Building mechanical systems

8.

Heating hot water risers stubbed into Tenant space

9.

Vertical supply and return air duct risers

10.

Horizontal supply air distribution: ducting, VAV terminals, equipment
connections, insultation, air terminals, dampers, hangers, etc. within building
lobby

11.

Two (2) roof mounted dilution lab exhaust fan systems, with 72,000 cfm capacity
per system, allocated to Tenant space (connected to standby power). Each system
is designed for N+1

12.

Restroom exhaust for base Building restrooms

13.

Ventilation system for Base Building Electrical Room

14.

Exhaust fan, grille supply, and fire smoke dampers for ventilation of base
Building Electrical Rooms on each floor

15.

Building Management System (BMS) for core area and Landlord infrastructure

ELECTRICAL

1.

Site campus 12kV medium voltage distribution system with connection to PG&E grid
via pad mounted utility transformer adjacent to building

2.

4000A 480/277V Base Building Service Switchgear with underground primary feeder
to PG&E campus main switchgear

3.

Normal power 1,200A bus duct riser providing average of 300 amps @480/277V per
floor

4.

One (1) 1500kW diesel standby power generator

 

 

[gamoqd4e55wj000016.jpg]

The shore Sierra point - Warm shell Landlord Delivery Condition: Building D –
July 2,2018

 

 

 

 

 

EXHIBIT B

-11 -

--------------------------------------------------------------------------------

 

 

[gamoqd4e55wj000017.jpg]

[gamoqd4e55wj000018.jpg]

 

 

5.

Standby power 660A bus duct risers providing average of 150 amps @480/277V per
floor

6.

Automatic transfer switch for Tenant load

7.

Ground bar per floor connecting back to the Main Electric Room

8.

Lighting and power distribution provided for core areas separated from Tenant
distribution

9.

Base Building common areas life safety emergency lighting and exit signage
provided throughout

10.

Emergency Responder Radio Coverage System (ERRCS) consisting of head-end system,
roof-mounted antenna, and 2” conduit risers in MPOE and IDF closet. Coverage
within Tenant premises to be included in TI scope.

11.

Two (2) 4” sleeves in IDF closes for future cell network infrastructure

FIRE ALARM

1.

Base Building fire alarm system with devices in core areas connected to standby
power)

2.

Fire Alarm Termination Cabinet (FATC) within each Electrical Room

TELEPHONE/DATA

1.

Underground local fiber optic & telephone conduit only to Minimum Point of Entry
(MPOE) Room

2.

Two (2) 4”conduit risers from MPOE to Intermediate Distribution Frame (IDF)
closet on each floor

3.

Two (2) 4”sleeves for future satellite antenna and ERRS antenna from IDF closets
to the roof; landlord approval required for usage

4.

Underground conduit to be shared with base building uses consisting of four (4)
4”conduits for campus intertie, three (3) 4”conduits for AT&T

SECURITY

1.

Card access at Building entries, passenger elevators, MPOE, and certain
electrical rooms

2.

2. Video surveillance and intercom system at entrance and receiving doors of the
Building. Video surveillance only for general views adjacent to building
exterior

3.

Main lobby desk for future security operations. Security guard scope TBD

4.

Door position switches for monitoring exterior and generator doors

5.

Access control, surveillance, and intercom server infrastructure for the
Landlord’s campus wide security system

 

 

[gamoqd4e55wj000019.jpg]

The shore Sierra point - Warm shell Landlord Delivery Condition: Building D –
July 2,2018

 

 

 

 

 

EXHIBIT B

-12 -

--------------------------------------------------------------------------------

 

 

[gamoqd4e55wj000020.jpg]

[gamoqd4e55wj000021.jpg]

 

 

METHANE MITIGATION

1.

Methane mitigation system including sub-slad piping, risers, one (1) wind
turbine, and one (1) rain cap

2.

First floor Methane sensors connected to building management system (BMS)
control panel and fire alarm system

3.

Sub-slab air sampling system, including PVC pipes and underground vault outside
of the building footprint

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[gamoqd4e55wj000022.jpg]

The shore Sierra point - Warm shell Landlord Delivery Condition: Building D –
July 2,2018

 

 

 

 

 

EXHIBIT B

-13 -

--------------------------------------------------------------------------------

 

SCHEDULE 2 TO EXHIBIT B

 

LEED REQUIREMENTS

 

 

The following is a list of LEED prerequisites and credits that all tenants are
required to meet compliance for their associated tenant-occupied spaces beyond
the current Core & Shell project scope. By signing this lease, tenants are
agreeing to comply with all of the outlined requirements.

 

-Water Efficiency Prerequisite 1 and Credit 3, Water Use Reduction

 

•

All toilets in the core or those that are tenant-installed shall be dual-flush
toilets or “high-efficiency,” using 1.28 gallons per flush (gpf) or less.

 

•

All urinals shall be waterless or ultra low-flow e.g., 0.125gpf or less.

 

•

Bathroom faucets are required to have flow restrictors limiting flow to .5
gallons per minute (gpm). Kitchen and breakroom faucets to allow 2.0 gpm.

 

 

-Energy and Atmosphere Prerequisite 2, Minimum Energy Performance, and Credit 1,
Optimize Energy Performance

 

•

Envelope must meet the following requirements:

 

o

Walls: U = 0.082

 

o

Roof: U = 0.039

 

o

Curtain Glazing: U = 0.27, SHGC = 0.29 (Viracon)

 

•

Mechanical (Based on B3) systems must comply with the following:

 

o

Chiller Efficiency: 0.549 kw/ton

 

o

Boiler Efficiency: 93%

 

•

Plumbing (Based on B3) must comply with the following:

 

o

Water heater efficiency: 96%

 

•

Lighting requirements are as follows:

 

o

Office Spaces > 250 ft2: 0.75 w/sf

 

o

Office Spaces <= 250 ft2: 1.0 w/sf

 

o

Lab Spaces: 1.4 w/sf

-Energy and Atmosphere Credit 4, Enhanced Refrigerant Management

 

•

Tenants should specify HVAC systems that minimize refrigerant impact by avoiding
refrigerants entirely or using systems that reduce their harmful impacts.

 

 

•

Tenants should not install or retain fire suppression systems with CFCs, HCFCs,
or halons.

 

-Energy and Atmosphere Credit 5, Measurement & Verification

 

•

Tenants will be required to submeter

 

-Indoor Environmental Quality Prerequisite 1, Minimum Indoor Air Quality (IAQ)
Performance

•Tenant-installed mechanical ventilation systems must meet the requirements of
ASHRAE 62.1-2007 sections 4-7.

 

-Indoor Environmental Quality Credit 1, Outdoor Air Delivery Monitoring

•For mechanical ventilation systems that predominantly serve densely occupied
spaces (those with a design occupant density greater than or equal to 25 people
per 1000 sq. ft), tenants shall install a CO2 sensor within each densely
occupied space.

•For all other mechanical ventilation systems, provide an outdoor airflow
measurement device capable of measuring the minimum outdoor airflow rate at all
expected system operating conditions within 15 percent of the design minimum
outdoor air rate.

 

 

 

EXHIBIT B

-14 -

--------------------------------------------------------------------------------

 

-Indoor Environmental Quality Credit 5, Indoor Chemical and Pollutant Source
Control

 

•

Walk off mats are installed at all building main entrances as part of the core
and shell scope.

 

•

All rooms that contain chemicals or pollutants (such as copy rooms, photo labs,
laundry, and janitorial rooms) must be built with deck-to-deck full-height walls
and self-closing doors, separate ventilation systems with minimum .50 cfm/sqft
exhaust fans, and containment drains for appropriate disposal of hazardous
liquids

 

 

•

Tenants must also install MERV – 13 filters for all return and outside air
intakes in regularly occupied mechanically ventilated spaces

 

 

-Indoor Environmental Quality Credit 6, Controllability of Systems - Thermal
Comfort

 

•

Tenants shall provide thermal and ventilation controls for:

 

o

At least 50 percent of the occupants that enable adjustment to suit individual
needs and preferences & all shared multi-occupant spaces where transient groups
must share controls.

 

 

-Indoor Environmental Quality Credit 7, Thermal Comfort - Design

 

•

HVAC design must meet requirements of ASHRAE 55-2004, specifically in reference
to air temperature, radiant temperature, humidity, and air speed

 

 

 

 

EXHIBIT B

-15 -

--------------------------------------------------------------------------------

 

SCHEDULE 3 TO EXHIBIT B

 

TIME DEADLINES

 

MyoKardia TI – Building D

1000 Sierra Point Parkway

Brisbane, CA

Updated: 8/9/2018

Tenant Improvement Milestone Schedule

 

10822/2018

TI Design Commencement

11/16/2018

Tenant Approval of Test-fit

12/07/2018

Tenant Selection of General Contractor

12/14/2018

Tenant Submission of Final Equipment List and HMIS (Hazardous Material Inventory
Statement)

12/25/2019

Tenant Approval of 100% Schematic Plans

01/25/2019

Tenant Approval of Preliminary Project Budget

02/01/2019

Tenant Approval of Design Development Drawings

03/11/2019

Anticipated Submittal of Issue for Permit Documents to City

03/18/2009

Tenant Approval of Issue for Permit  Drawings

04/25/2019

Tenant Approval of Final Project Budget*

05/31/2019

Anticipated Construction Commencement

12/31/2019

Anticipated Substantial Completion/Rent Commencement

 

*Final Project Budget s based on Pricing of Issue for Package. Changes to Budget
& Schedule Thereafter Shall be approved via TCR Process.

 

 

EXHIBIT B

-1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE 4 TO EXHIBIT B

 

DESIGNATED ROOF ZONES

 



[gamoqd4e55wj000023.jpg]

 

 

 

 



 

 

EXHIBIT B

-1 -

--------------------------------------------------------------------------------

 

SCHEDULE 5 TO EXHIBIT B

 

TENANT IMPROVEMENT SPECIFICATIONS

 

 

EXHIBIT B

-1 -

--------------------------------------------------------------------------------

 

[gamoqd4e55wj000024.jpg]

TENANT IMPROVEMENT CONSTRUCTION MANUAL

TI CONSTRUCTION RULES, REQUIREMENTS, AND STANDARDS



[gamoqd4e55wj000025.jpg]

 

 

 

 



 

 

THE SHORE AT SIERRA POINT

Building D

 

 

1000 SIERRA POINT PARKWAY

BRISBANE, CALIFORNIA

 

[gamoqd4e55wj000026.jpg]

V1.1  August 9, 2018

[gamoqd4e55wj000027.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Tenant Improvement Construction Manual Overview

 

 

Tenant Improvement Construction Logistics & Coordination

 

 

 

 

 

Design References

 

 

Interior Finishes

 

 

Window Treatments

 

 

Lighting Temperature

 

 

Paint Color

 

 

Emergency Evacuation Signage

 

 

 

 

 

MEP Systems & Design

 

 

Base Building Systems & Conditions

 

 

Base Building Alterations

 

 

Base Building Systems Access

 

 

Tenant Sub-Metering

 

 

Building Management System (BMS)

 

 

Emergency Systems

 

 

Laboratory Waste

 

 

Security Systems

 

 

IDF & Utilities

 

 

Elevator

 

 

Methane Mitigation System

 

 

 

 

 

Leadership in Energy and Environmental Design (LEED)

 

 

Identification Signage

 

 

 

 

 

 

 

 

APPENDIX

 

 

The Shore Master Campus Site Plan

 

Appendix A

The Shore Construction Site Logistics Plan

 

Appendix B

Generator & Automatic Transfer Switch Description

 

Appendix C

Project Directory

 

Appendix D

 

 

 

 

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

TENANT IMPROVEMENT CONSTRUCTION MANUAL OVERVIEW

 

The Tenant Improvement (TI) Construction Manual is intended to provide direction
to Tenants and Tenants’ Agents during TI construction at The Shore. It serves as
an instructive guide on common building systems, procedures, finishes, and
campus design and construction requirements. Landlord delivery conditions will
be outlined in the Warm Shell Delivery Condition matrix, as provided by
Landlord.

 

While every reasonable care has been taken in preparing the information
contained in this guide, neither HCP, Inc., nor its appointed consultants, are
responsible for any inaccuracy or change, or any loss or damage (whether direct
or consequential) arising therefrom. Information in the manual is subject to
change.

 

If there are conflicts between the Lease (including all Lease Exhibits) and the
TI Manual, the Lease supersedes the TI Manual in all cases.
[gamoqd4e55wj000029.jpg]

 

3

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

TENANT IMPROVEMENT CONSTRUCTION LOGISTICS & COORDINATION

 

1.   LABOR REQUIREMENTS

 

All labor working on TI projects at The Shore must be unionized. Contracts with
non-union labor forces will not be permitted during any active Landlord
construction of any portion of the campus.

 

2.   CONSTRUCTION SITE SAFETY

 

Base Building General Contractor will maintain safe campus access for all
parties as well as provide site specific rules to TI construction personnel.
Site safety orientation & training will be the responsibility of the TI
contractors.

 

3.   CONSTRUCTION LOGISTICS

 

If any portion of TI construction coincides with any portion of the Base
Building construction, the TI Contractor shall coordinate with the Base Building
Contractor regarding construction logistics, including but not limited to: site
safety, deliveries, on-site parking (if allowed), removal of debris, use of man
lift and operator during concurrent building construction, use of elevator, and
Tenant Change Requests.

 

Refer to Appendix B for Construction Site Logistics Plan which identifies
specific areas for TI contractor (i.e. laydown, parking). TI contractor staging
and parking are subject to change based on construction activity on site.

 

4.   TI REPORTING AND DOCUMENTATION

 

The Tenant and TI Contractor shall be responsible for providing documentation at
Landlord’s request, including, but not limited to: closeout checklist, and
sustainability checklist. The Landlord may provide a template or instructions
for such reporting during TI design and construction.

 

For TI approval requirements, please refer to lease language.

5.   MANLIFT

Base Building General Contractor can provide extended hours or duration for
manlift operation and an interior elevator operator during construction as
required by TI construction. Costs for manlift or interior elevator operators
during TI construction will be the responsibility of the Tenant and will be
reconciled by means of a Tenant Change Request (TCR).

 

4

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

DESIGN REFERENCES

 

1.   AS-BUILT DRAWINGS AND 3D BIM MODEL

 

Resources:

Construction documents, 3D BIM model of the Base Building and as-builts (as
available) will be provided by the Landlord. In situations where there is a
conflict between 2D Drawings and the 3D model, please contact Landlord for
direction.

 

List of Shell Reference Documents (as available):

 

•

General Information

 

•

Civil Drawings

 

•

Architectural Drawings

 

•

Structural Drawings

 

•

Mechanical Drawings

 

•

Electrical Drawings

 

•

Plumbing Drawings

 

•

Building Maintenance Drawings (BM)

 

•

Cathodic Protection Drawings (CP)

 

•

Landscape Drawings

 

•

Security Drawings (SE)

 

•

Gas Mitigation System (EV)

 

•

Project Manual

 

•

Basis of Design (BOD) for Shell Mechanical, Electrical, Plumbing, and Fire
Protection

 

•

Master Signage Program

 

•

Base Building Fire Alarm System Deferred Submittal

 

•

Base Building Fire Sprinkler & Standpipe System Deferred Submittal

 

•

Base Building Buckling Restrained Braced Frames Deferred Submittal

 

•

Base Building Exterior Skin (Curtainwall, Metal Panel & GFRC) Deferred Submittal

 

•

Base Building Exterior Building Maintenance Deferred Submittal

 

•

Base Building ERRCS Drawings

 

 

 

5

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

2.   ROOF ZONE DESIGNATIONS

 

Refer to the Roof Zone Designation Diagram, as provided by the Landlord, for
locating potential TI equipment. Tenant zones are not drawn to scale and
represent general space areas only; Landlord makes no warranty or guarantee of
the space area, dimensions, or suitability for installation of Tenant equipment.
Required clearances of Base Building equipment and path of travel shall be
maintained.

 

3.   SERVICE YARD STORAGE

 

Any alterations to Storage Room shall be subject to Landlord review and approval
and are at the sole cost and responsibility of the Tenant. If specific Nitrogen
or other utility storage is needed beyond what is provided by Service Yard and
Interior Tenant Spaces, Tenant will coordinate with Landlord on a potential
additional location on site. Design and location is subject to Landlord review
and approval. All costs related to the design and construction of additional
storage areas are the sole responsibility of the Tenant.

 

6

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

INTERIOR FINISHES

 

1.   WINDOW TREATMENTS

 

All perimeter TI installed window shades and film specifications are subject to
review and approval by Landlord and will conform to Base Building standards
provided by Landlord. Window film is required where any casework, fixed
furniture, new walls, or other solid objects will be located against an exterior
Base Building window. TI Contractor to coordinate any attachments to the window
system with building envelope subcontractor.

 

2.   LIGHTING TEMPERATURE

Lighting color temperature shall be either 3500K or 4000K for all interior
Tenant spaces, unless alternate direction is given and/or approved by the
Landlord.

 

3.   PAINT COLOR

All fixed Tenant improvements, including but not limited to braced frames,
columns, partitions, etc., within 2 feet of exterior windows shall be painted to
match Base Building standard, as provided by Landlord.

 

7

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

MEP SYSTEMS & DESIGN

 

1   MEP - GENERAL

 

1.AMEP DESIGN REVIEW

 

Any MEP modifications to the Base Building are a Tenant cost and responsibility.
Tenant to provide all relevant signed and sealed drawings, submittals, and
calculations to Landlord, subject to Landlord’s third-party MEP review, at the
Tenant’s cost.

 

1.BCOORDINATION WITH BUILDING SYSTEMS Tenant shall abide by the following:

Match Building Standard equipment manufacturers to maintain uniformity and
simplicity with operations and maintenance. Maintain uniformity of manufacturers
for equipment used in similar applications and sizes.

 

Submit ¼” scale drawings of Base Building lab equipment, electrical and
mechanical equipment rooms when adding Tenant equipment to these areas. Show
existing equipment in accurate locations along with the proposed added Tenant
equipment.

 

All Tenant piping, ductwork, wiring, and conduit is to be installed a minimum of
10’ above finished floor, or above ceilings. Explicitly annotate on the design
drawings any piping, wiring, conduit, etc. that will be visible, but not shown
on the plans.

 

Prior to submitting drawings for review, the Tenant design team shall visit the
lease space, become familiar with all existing conditions affecting the Tenant
improvement work, and address any and all existing conditions as necessary that
affect the Tenant work.

 

Preserve the continuity of all existing systems and equipment serving the
base-building and other Tenants during TI construction, including, but not
limited to the following: electrical circuits and equipment; Fire Alarm system;
HVAC supply and exhaust; chilled and heating hot water; domestic cold and hot
water; waste and vent piping; and the Fire Protection systems. All shutdown work
shall be scheduled with the Landlord a minimum of ten business days in advance
of the shutdown.

 

No piping or conduit shall penetrate the exterior of the building. If this is
unavoidable, this shall be reviewed with Landlord and their team for approval
and coordination.

 

New piping shall be coordinated with existing conditions and not pass through
electrical or telecom equipment rooms.

 

Ductwork, piping, and conduit that penetrates another Tenant’s space shall be
coordinated with the other Tenant and landlord for both invert elevations and
scheduling of construction.

 

Sprinkler heads shall match existing building sprinkler specification.

 

8

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

2   MECHANICAL

 

 

2.ALOAD CALCULATIONS

 

Tenant shall provide a tabulation of the TI loads compared to the available
base-building loads for the tenancy, similar to the below. See mechanical
drawings for air handler and exhaust fan capacities. Provide a separate table
for each floor of the TI.

 

 

Base Building Available

Capacity for Tenancy

TI Requirement

Lab Exhaust Air (cfm)

1st Floor: 36,000 cfm

2nd Floor: 36,000 cfm

3rd Floor: 36,000 cfm

4th Floor: 36,000 cfm

 

Lab Supply Air (cfm)

1st Floor: 36,000 cfm

2nd Floor: 36,000 cfm

3rd Floor: 36,000 cfm

4th Floor: 36,000 cfm

 

Office Supply Air (cfm)

1st Floor: 20,000 cfm

2nd Floor: 20,000 cfm

3rd Floor: 20,000 cfm

4th Floor: 20,000 cfm

 

Office Return Air (cfm)

1st Floor RA: 13950 cfm

1st Floor OSA: 6050 cfm

2nd Floor RA: 13950 cfm

2nd Floor OSA: 6050 cfm

3rd Floor: RA 13950 cfm

3rd  Floor OSA: 6050 cfm

 

 

9

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

 

4th Floor RA: 13950 cfm

4th Floor OSA: 6050 cfm

 

Heating Hot Water (gpm)

1st Floor: 88 gpm

2nd Floor: 88 gpm

3rd Floor: 88 gpm

4th Floor: 88 gpm

 

Chilled Water (gpm)

1st Floor: 24 gpm

2nd Floor: 24 gpm

3rd Floor: 24 gpm

4th  Floor: 24 gpm

 

 

 

2.B

DUCTWORK

 

Mechanical ductwork shall be subject to Landlord’s approval of TI MEP plans and
specifications. Mechanical ductwork shall comply with all current codes and
standards including but not limited to CBC/CMC, SMACNA, UL, and ASHRAE. Rigid
metal duct shall be used throughout the TI MEP design, except at connections to
air inlets and outlets, where a maximum of 5 feet of insulated flexible duct
(manufactured by Acosta sheet Metal) may be used: Wireflex Pipe UL listed, UMC
Class 1 duct; 7ft. long with collars on both ends; Maximum positive 10” w.g;
Maximum negative 1” w.g; Maximum velocity 4000 fpm; Flame spread < 25; Smoke
spread < 50; Vapor barrier 2.5 mil polyethylene gauge; R-4.2 insulation; Meets
UL 181 class 1 and NFPA 90A, NFPA 90B . The following are not permitted:
corrugated or flexible metal duct (such as ‘Alumaflex’); pleated elbows; and
non-metallic ductwork (e.g. ‘KoolDuct’).

 

Fume exhaust ducts with acidic or alkaline exhaust shall be 316 stainless steel
to the point of connection to the base-building exhaust air on each floor.

 

Ductwork serving glass wash/ autoclaves to be 316 stainless steel 18 GA. (with
gasket tape joint). No duct lining in exhaust duct systems.

Design Velocity requirements:

 

 

•

<= 1500 fpm supply air ductwork

 

•

<= 1800 fpm exhaust air ductwork

 

 

10

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

 

2.C

ZONING AND PRESSURIZATION DIAGRAMS

 

The Supply and return or exhaust for a given space are to connect to the same
riser shaft: it is not permissible, for example, to provide supply air to a
given room from Shaft 1, and exhaust the same room from Shaft 2.

 

Provide a set of zoning diagrams, demarcating each zone with a polygon, and
indicating the tag of the VAV box or air valve serving the zone. Indicate the
relative pressurization between adjacent spaces as “=”, “ –“, “- -“, “+” or
“++”. Zoning plans will be provided by TI contractor.

 

 

2.D

LABORATORY EXHAUST FAN LIFE-SAFETY OPERATION

 

In order to provide for relative pressurization, the laboratory exhaust fans
have been provided with a provision to connect with the Tenant systems. This
hard-wired connection from the fire alarm system to the exhaust fan variable
frequency drives to allow for on/off control. The TI design is to coordinate
with the base-building provisions.

 

 

2.E

WATER METERING

 

2.E.1  BTU METER: ONICON Model F-1200

 

Every floor and/or Tenant is required to install a BTU meter with connection to
the building management system and readable/trended through the front end
graphics for tracking usage of the heating water system.

 

3   ELECTRICAL

 

 

3.ALOAD CALCULATIONS

 

Tenant shall provide a tabulation of the TI loads compared to the available
base-building loads for the tenancy, similar to the below.  Provide a separate
table for each floor of the TI.

 

 

Base      Building      Available

Capacity for Tenancy

TI Requirement

Standby Power (kVA)

600A bus duct risers providing

average of 150 amps

@480/277V per floor

 

Normal Power (kVA)

1,200A bus duct riser providing

average of 300 amps

@ 480/277V per floor

 

 

11

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

3.BWIRING AND CONDUIT

 

All electrical wiring shall be copper only. Aluminum is not allowed, except for
feeders 100 amps or greater. All panelboard equipment bussing and transformers
shall be copper. All busway plug-in units shall be copper.

 

To prevent vibrating equipment from introducing vibration into the structure or
other equipment, provide of two feet of metal flexible conduit or liquid-tight
flexible conduit for the final connection to all hard-wired motors or other
equipment with motors, i.e. compressors, fans or pumps.

3.CVIBRATION ISOLATOR REQUIREMENTS FOR ELECTRICAL EQUIPMENT

Floor-mounted Transformers:

 

a.

Floor mounted bridge bearing neoprene mounts with all directional seismic
capability.

 

b.

Two separated and opposing molded bridge bearing neoprene elements contained in
a ductile iron casting.

 

 

c.

Mason Industries type BR.

 

Suspended Transformers:

 

a.

Hanger rod neoprene isolators.

 

b.

45º slack seismic restraint cables.

 

c.

Neoprene element with a projecting bushing to prevent steel to steel contact.

 

d.

Steel retainer box encasing the neoprene element.

 

e.

Rod shall be able to swing 15º before contacting resilient bushing.

 

f.

Mason Industries type HD neoprene hanger and type SCB seismic cable brace.

 

3.DOTHER ELECTRICAL REQUIREMENTS

 

Conceal raceways in walls and ceilings wherever possible, except at surface
mounted cabinets and freestanding equipment. Install minimum of 6 inches from
flues or other heated lines. Provide flashing and counter-flashing for
waterproofing of raceways which penetrate the roof. Route exposed raceways and
raceways above suspended ceilings parallel or perpendicular to building lines
with right angle turns and symmetrical bends. Provide sleeves in concrete walls,
floor slabs and partitions. Waterproof sleeved raceways where required.

 

All electrical distribution equipment including switchboards, distribution
boards, panelboards, transformers, busway plug-in units and motor disconnect
switches shall be the same equipment manufacturer as the Base Building:  Square
D by Schneider.

 

Base Building panels are provided for Base Building loads only. Tenant shall
provide separate panels and distribution for the Tenant loads. Emergency egress
lighting and exit signs within the Tenant space may be connected to the Base
Building egress lighting panels. Only the code required egress lighting may be
connected to the emergency egress panels. Egress lighting and exit signs shall
be 277 volts.

 

Identify all new electrical equipment including distribution boards,
transformers, panelboards, and busway plug-in devices. All new circuit breakers
within existing switchboards and distribution boards shall also  be labeled.
Permanently  attach black phenolic equipment nameplates with ½”  high    white
engraved lettering. Nameplates connected to the emergency systems equipment
shall be red with white lettering.

 

 

12

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

Label all Tenant receptacles with circuiting by providing adhesive labels to the
receptacle faceplates either on the inside of the face of the coverplate or on
the face of the coverplate.

 

Carefully coordinate all wiring devices located within the floor slabs. All
poke-through electrical and telecom outlets shall be coordinated with the
ceiling space below. Avoid all conflicts with existing structural conditions and
existing equipment. All junction boxes shall be accessible. Any core drilling
shall be approved by the landlord and scheduled in advance of performing work.

 

The Tenant’s lighting control system should tie into the Base Building lighting
control system. The Base Building lighting control system is the Wattstopper DLM
System.

 

The building includes a diesel driven standby emergency generator to support
emergency power, legally required standby and Tenant optional standby loads. The
emergency/standby distribution system is segregated into the three branches
(emergency, legally required standby and optional standby) as  required by the
California Electric Code. Tenant connections to the emergency branch are limited
to 277 volt egress lighting and 120 volt code required fire alarm equipment.
Tenant equipment shall be connected to the optional standby system via the
Tenant optional standby busway located in the electrical riser closet. Tenant
added specialty exhaust fans may be connected to the legally required standby
power distribution system located at the roof with landlord approval.

 

The Fire Management System manufacturer is Edwards System Technology. The Tenant
fire alarm devices shall match building standard and shall be connected to the
building fire alarm system by the Base Building fire alarm contractor at the
Tenant’s cost. The fire alarm notification devices consist of horns only. Refer
to Appendix D for contact information.

 

3.EUNDERGROUND ELECTRICAL

 

Due to the methane mitigation system, the ground floor slab will be installed
completely during shell construction. No floor boxes or in-slab electrical can
be installed as part of TI construction. TI Contractor will not be allowed to
cut into or modify the ground floor slab without express written approval from
Landlord.

 

4   PLUMBING

 

4.ADOMESTIC WATER

 

All water piping shall be copper type L. Cold water shall be sized for a maximum
of 6 feet per second, hot water shall be sized for a maximum of 5 feet per
second and hot water return for a maximum of 4 feet per second. All Tenant hot
water shall be Tenant generated. Shock arrestors shall be provided for
quick-closing fixtures and/or valves.

 

13

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

4.BSANITARY

 

Above ground sanitary piping shall be no-hub cast iron. Above ground lavatory
waste shall be polypropylene (PP) piping with fire retardant additive with
fusion-joint fittings.

4.CUNDERGROUND PIPING

 

Due to the methane mitigation system, the ground floor slab will be installed
complete during shell construction. Connection points through the structural
slab have been provided throughout the ground floor for connection to the
sanitary sewer and lab waste systems. Refer to Architectural and Plumbing
drawings for additional detail. TI Contractor will not be allowed to cut into or
modify the ground floor slab.

4.DALLOWABLE FIXTURES

 

The Base Building plumbing has been designed to accommodate 86 lab sinks at 1.5
DFUs each (this is driven by 4” lab waste main sloped at 1%, capacity is 172
DFUs) for lab waste. For sanitary sewer, the Base Building can accommodate 14
DFUs per floor (driven by 2 water closets at 5 DFUs each, 2 lavatories at 1 DFU
and one kitchen sink at 1.5 DFU).

Each floor is given a 2”cap for future connection inside the janitors closet
with a capacity of 27 WFUs each (2 water closets, 2 lavatories, 10 lab sinks, 2
showers, 1 kitchen sink).

These fixtures shall be allocated equally per floor or as agreed within lease.
Note that for greater flexibility of ground floor TI design, more tie-in
connections have been provided than can be utilized for equal distribution of
fixtures.

 

14

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

BASE BUILDING SYSTEMS & CONDITIONS

 

1.   BASE BUILDING ALTERATIONS

 

1.ALANDLORD APPROVAL

Any Base Building alterations resulting from TI design and construction require
written Landlord approval and are at Tenant’s cost and responsibility.

 

1.BSTRUCTURAL MODIFICATIONS

Any structural modifications to the Base Building are a Tenant cost and
responsibility. Tenant to provide all relevant signed and sealed drawings and
calculations to Landlord, subject to Landlord’s third-party Structural review,
at the Tenant’s cost.

 

1.CROOFING MODIFICATIONS

 

Any and all roofing alterations must be completed by the Base Building Roofing
Subcontractor—refer to Appendix D for contact information.

 

All roof penetrations, equipment, and modifications outside of Tenant’s
designated roof zone are subject to Landlord review and approval.

 

Base Building Roof Zone Diagrams, to be provided by Landlord. The depicted zones
are designated areas for any Tenant-installed equipment serving the respective
Tenant spaces. Spaces designated for Landlord use or a potential vivarium can be
utilized as overflow for Tenant space allocations pending Landlord approval.

 

1.DTEMPORARY OPENING OF BUILDING ENVELOPE

 

The building envelope can be opened to allow for access and material delivery as
described below:

 

Individual glass lites can be removed from the exterior for replacement glass in
the event of breakage or to create a small opening for building access.
Individual curtain wall units and perimeter caulking can be removed and
re-installed if a larger opening is needed for hoist-bay access to deliver
materials into the building, at the Tenant’s cost, pending the Landlord’s
written approval. Any enclosure openings require Landlord approval and
coordination with ongoing construction and campus operations. All building
enclosure work must be performed by the Base Building envelope subcontractor;
refer to Appendix D for contact information.

 

1.EPERIMETER WORK PRIOR TO EDGE OF SLAB FIRE SAFING COMPLETION

In any instance that TI construction begins prior to Base Building edge of slab
fire safing installation is complete, TI contractor shall be required to perform
TI work at minimum 12’ away from perimeter walls.

 

Both Landlord and TI contractors shall coordinate regarding schedule, logistics,
and timing completion of fire safing scope.

 

15

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

1.FCOORDINATION WITH EXTERIOR SKIN COMPLETION

 

TI construction to coordinate with shell completion of exterior skin as
required, notably at manlift area. In addition, due to the methane mitigation
system, Base Building glazing areas will be left out until the gas mitigation
detection system is complete.

 

2.   BASE BUILDING SYSTEMS ACCESS

 

TI design and construction shall provide access to Base Building systems (ex.
fire smoke damper) with Landlord approval for access point locations.

 

3.   TENANT SUB-METERING

 

Tenants shall provide sub-metering for utilities as described below:

 

 

•

BTU Meter: ONICON Model F-1200

 

Every floor and/or Tenant is required to install a BTU meter for tracking usage
of the heating and chilled water system.

 

 

•

Natural Gas Meters:

Water Heater: ¾” AC-250 AM GM (MD-AC-250-34)

Boilers: 3” Elster (MI-RAB9)

 

Gas system has a ¾” low pressure gas (7-14” w.c.) CFF on the Penthouse level
with a capacity of 200 CFH and a ¾”CFF (2 psi) on level 1 with a capacity of 500
CFH. There will be one main meter for the building, one sub-meter prior to the
water heater and one sub-meter prior to the boilers. Every Tenant requiring
specific natural gas must install a meter to track their usage.

 

 

•

Water Meter(s): Model to be determined

Hot Water: Badger ¾” MAG Meter (MWD-BM2000-34-G) and Badger 1½” MAG Meter
(MWD-BM2000-112-G) will be used to monitor the hot water consumption.

 

Every Tenant requiring water (domestic or industrial) must install a meter, per
floor, to track their usage.

 

 

•

Electrical Meter (Standard & Standby Power): Power Logic PM5000 series meter

 

Every Tenant who requires electrical power must install a meter on each floor
where they derive power at or near each buss tap (two (2) per floor for standard
and standby power). Each meter will require an enclosure, CTs per phase, 120V
power, and a network connection back to the head end system. Square D, who is
furnishing the front end panel, will visit the site to program the system and
add the Tenant onto the system. The TI Controls Contractor will be required to
coordinate with the Square D representative to pull their points in and include
them in the graphics. Refer to Appendix D for contact information for the
supplier and for Square D.

 

Tenant sub-metering must tie into the Base Building BMS system. BMS graphics
should show temperature and flow.

 

16

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

4.   BUILDING MANAGEMENT SYSTEM (BMS)

 

Each warm-shell delivered building is equipped with an open protocol, BACnet
Controls Building Management System (BMS). Tenants may have their own systems,
but must also connect to the Base Building system. The BMS system is Alerton
Controls. The TI Contractor must use Alerton Controls on any build outs or
upgrades to maintain proper connection to the system, ensure consistent
programming, and simplify maintenance of the BMS control system. The
communication protocol for the BMS is native BACnet.

 

Alerton utilizes Niagara AX to allow integration with all protocols BACnet, LON,
MODBUS, and SNMP. The Alerton Building Controller - ACM provides a quad-core
processor combined with 1G of

SDRAM. The Alerton Compass software is web based and provides graphical
interface, trending, alarms, alarm notification, and advanced reporting.
Omnigraphics included to graphically display room zone or building-wide
operating conditions at a glance with color coded-shapes.

 

Hardware Standards:

 

 

1.

Supervisor Controller: ACM (Niagara AX)

 

2.

VAV (Variable Air Volume): VLC Controller

 

3.

CV (Constant Volume): VLC VAV Controller

 

4.

EV (Exhaust Valve): VLC VAV Controller

 

5.

Reheat and Central plant Valves: Belimo

 

6.

Thermostats

 

a.

Thermostat with display with programmable LED Status Indicators: Alerton MS4

 

b.

Thermostat with CO2 sensor (for high occupancy rooms)with programmable LED
Status Indicators: Alerton MS4CO2

 

 

c.

Thermostat with motion sensor: Alerton MS4

7.Temperature Sensors: Alerton or equal

Graphics to be Coordinated by TI

Contractor:

1. Graphics Pages: All new equipment to have its own graphics page;
miscellaneous meters to have their own graphics pages; trending and alarming to
have their own graphics pages.

 

Zoning Plan: Each floor to have a color-coded zoning plan showing thermostat
locations, space temperature/set point, zone number, and CO2 read outs.

 

5.   EMERGENCY SYSTEMS

 

5.AFIRE ALARM SYSTEM

 

*See MEP Systems and Design section 3.D, “OTHER ELECTRICAL REQUIREMENTS.” Also
refer to Appendix D for the Base Building emergency system Subcontractor’s
contact information.

 

The Base Building fire alarm system is for code-required life safety use only.
Tenant use of system for non-life safety purposes is not permitted.

 

17

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

5.BSPRINKLER SYSTEM

 

The Base Building includes an interior sprinkler system for shell coverage. The
Base Building sprinkler system shall be signed off by Brisbane Fire Department
prior to TI tie-in.

 

The sprinkler systems shall be monitored by the fire alarm system by both
waterflow switches and tamper switches on the control valves. Prior to
connecting to the Base Building sprinkler system, the Tenant’s Contractor must
notify the fire alarm company that the system will be out of service and back in
service by the end of day. The Tenant’s Contractor must notify the fire alarm
company prior to performing any filling of pipes, whether during the day, night,
or weekend. Sprinkler system appurtenances shall match existing building models
and manufacturers.

 

5.CSTANDBY GENERATOR & POWER

 

Refer to Appendix C for Generator & Automatic Transfer Switch Description.

 

5.DEMERGENCY RESPONDER RADIO COVERAGE SYSTEM (ERRCS)

 

The Emergency Responder Radio Coverage System (ERRCS) is a building wide system,
consisting of dedicated conduit and multiple antennae and repeaters per floor
that serve to provide amplified wireless service for communication amongst
emergency first responders.

 

Please note that this system will NOT be used to amplify personal cellular
services within the building.

 

The Base Building is equipped with an ERRCS as required by the City of Brisbane
for the warm shell only. The Base Building installation consists of the head-end
system, roof mounted antenna, and conduit risers in stair shafts. The Tenant
must design and install the ERRCS within Tenant spaces to accommodate the TI
layout, at Tenant cost. This scope includes but is not limited to: antenna
repeaters, rated conduit, tie-in to Base Building system, programming, and
jurisdictional required system testing. All ERRCS work must be coordinated using
the shell subcontractor.

 

The Base Building ERRCS is for code-required life safety use only. Tenant use or
tie-in are not permitted; refer to Appendix D for contact information.

 

6.   LABORATORY WASTE

 

Labs are required to connect to the lab waste system, separate from the domestic
waste system, to prevent contamination. A sampling manhole is provided on the
lab waste line located in outside the building near gridlines 1/C.6, prior to
the connection of the lab waste line to the sanitary sewer line directed to the
municipal sewer system. Refer to the plumbing drawings for location. Lab waste
and vent piping shall be fire-rated polypropylene (FRPP) with fusion joint
fittings.

7.   SECURITY SYSTEMS

 

The Base Building security program includes the following:

 

1.

Card access control system with card reader locations at all building entry/exit
points and all passenger and freight elevator carriages. See Base Building
security drawings for reference.

 

 

18

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

 

2.

Video surveillance at the entrance and receiving doors of the buildings. See
Base Building security drawings for reference.

 

 

3.

Intercom at the entrance and receiving doors of the buildings. See Base Building
security drawings for reference.

 

 

The Tenant should consider the following security options to incorporate the
Base Building systems into a Tenant security program:

7.AACCESS CONTROL SYSTEM

Base Building Security Information:

 

•

Base Building access card system reads both older proximity cards in 125kHz
format and newer high frequency cards in the HID iClass format.

 

-

Base Building access card reader model: HID RP40 or HID RP15

 

•

Base Building access card format: HID Corporate 1000 Format

 

-

Part Number: 1386LGGMN MC-1000 Format# H2004333 (*Base Building cards are
ordered by property management)

 

 

•

Base Building system is manufactured by Lenel and uses the OnGuard software
application. The Tenant may choose to install a suite-speciﬁc card access
control system at the Tenant’s own responsibility and cost.

 

 

•

If the Tenant installs an internal security system for their floor(s), their
contracted security consultant should provide security access cards that are
compatible with the Base Building readers, outlined above, to the Tenant, and,
subsequently, to property management for programming onto the Base Building
system. If the Tenant does NOT install an internal security system, the Tenant
will need to coordinate with Property Management on procurement of Base Building
security access cards.

 

 

Elevator (both passenger and freight) access can be programmed according to
Tenant preferences during business hours. The Tenant may request programming of
elevators to be open-access to the Tenant floors, allowing deliveries and other
non-Tenant personnel to access the Tenant space, or closed-access to the Tenant
floors, which would require a security card to access the Tenant space and would
require a Tenant representative to escort deliveries up from the first floor in
the elevator. After-hours operation will require a Tenant representative to
escort non-Tenant personnel up from building perimeter areas to Tenant areas.

 

To assist in coordination between Base Building system and any TI security
system, Tenant shall be responsible for:

 

•

Providing the Property Manager with the current Tenant access card format and
facility code along with three (3) numbered sequential test cards in order to
verify compatibility with the Base Building system.

 

 

•

Providing the Property Manager with the name and contact information of the
Administrator for the Tenant Access Control system.

 

 

19

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

 

•

Coordinating with the Property Manager the protocol for adding and deleting
users from the Base Building system cardholder database.

 

 

•

If the Tenant chooses not to provide their existing access card information to
the Landlord, the Tenant must use a Base Building-issued card for parking and
perimeter building access, and use the Tenant’s card for Tenant area access.

 

 

7.BVIDEO SURVEILLANCE SYSTEM

 

The Tenant may choose to install in-suite video surveillance systems at the
Tenant’s own responsibility and cost. The Base Building video surveillance
system is provided at critical common entry areas on the first floor. Forensic
incident information in those areas may be obtained when requested through
Property Management. See Base Building security drawings for reference.
Additional Tenant-installed exterior surveillance is subject to Landlord written
approval.

 

7.CINSTRUSION ALARM SYSTEM

 

The Tenant may choose to install in-suite intrusion alarm system at the Tenant’s
own responsibility and cost. The Tenant shall provide the name and contact
information of the monitoring ﬁrm to the Property Manager in case of alarm
activation. In addition, all licensing and permits are the responsibility of the
Tenant. For integration of a Base Building stairwell access card reader with the
Tenant space intrusion alarm system, the Tenant shall provide a double pole
double throw (DPDT) contact, replacing the existing single pole single throw
(SPST) contact in the door allowing compatibility with the Base Building system
and the Tenant intrusion panel.

 

7.DINTERCOM SYSTEM

 

The Tenant may choose to have the building intercom systems connected to their
suite at the Tenant’s own responsibility and cost. Intercoms can be programmed
to call mobile phone of TI personnel, if necessary.

The Tenant has two options for intercom system connectivity as outlined below.

Intercom System Operation:

 

•

Visitors contact the Tenant’s suite master intercom directly from the perimeter
intercom

locations.

 

•

Direct voice communication and video authentication of the visitor through the
intercom application.

 

 

•

Remote activation to the unlock feature allows the visitor to enter the building
via the Base Building access control system at the Tenant’s discretion. Please
note that a pre-determined schedule with Property Management will limit the
hours that the remote unlock feature will be functional.

 

 

20

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

Option A – Hardwired Intercom System:

If selected, the Tenant shall consider the following information as it relates
to construction and operation of the Tenant space:

 

•

Intercom devices will be hardwire connected to the Base Building network

 

•

Number of devices required per Tenant’s desires and device locations in-suite

 

•

See product data sheets for compatible models of hardwired video intercom
stations, listed below:

 

-Stentofon IP Master station

 

Option B – Wireless Intercom Device:

The Tenant may choose to have a wireless intercom device via a suite speciﬁc
Wireless Access Point (WAP). This will require the installation of a Base
Building network connected (WAP) in the Tenant suite at the cost of the Tenant.
The master intercom station software application shall run on Apple-iPad devices
provided by Property Management at an additional cost to the Tenant. The
wireless intercom device is functional within the constraints of the wireless
communication signal area provided through the WAP. Please note, that due to the
WAP being on the Base Building security network, the iPad device connection
parameters will be configured directly by the Property Management over the
secure WAP. The intercom application will be the only application allowed to run
on the iPad device.

If selected, the Tenant shall consider the following information as it relates
to construction and operation of the Tenant space:

 

•

Devices will be connected to the Base Building network

 

•

Quantity of iPad devices required

 

•

Anticipated locations in suite where intercoms will be used (Required for WAP
installation locations as part of the TI build-out)

 

 

8.   IDF AND UTILITIES

 

8.AIDF CLOSETS

 

IDF closets are vertically stacked above the ground floor main point of utility
entry MPOE Room.

Conduit risers are provided within IDF closets on each floor for Tenants to tie
into the MPOE (two (2) 4” conduits per floor) and are allotted per the lease
agreement. Sleeves are provided between floors and require Landlord approval
prior to Tenant use. Any roof penetrations for conduit is the responsibility of
the TI Contractor. The Tenant is responsible for providing the required
ventilation in IDF closets.

 

8.BCAMPUS INTERCONNECTING CONDUIT

 

A campus interconnecting conduit loop connecting all Shore buildings is
available for Tenant use subject to Landlord approval. Refer to the site utility
drawings for routing layout.

 

21

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

 

8.CCOMMUNICATION UTILITIES PROVIDED

 

 

1.

Telephone/Data/Fiber – AT&T:

Infrastructure provided via two (2) 4” conduits with pull string. Tenant must
coordinate pulling cable with phone/data service provider in order to receive
service. The provided conduits are designed to AT&T requirements. Providers in
area for fiber cable include, AT&T, Level 3 and XO Communications.

 

2.

Internet & Cable – AT&T:

Infrastructure provided via one (1) 4” conduit. Any third-party provider can be
used, but Tenant must coordinate pulling cable with internet and cable service
provider in order to receive service.

 

8.DMPOE ROOM USAGE

 

 

1.

Unless otherwise stipulated within the lease agreement, the IDF closet on the
Tenant floors should act as the landing point for all Tenant related utilities.
The MPOE room is dedicated for Landlord usage and will act only as a pass
through for the utilities to their respective Tenant floors.

 

2.

AT&T fiber and copper distribution panels for internet and phone services,
respectively, to multiple Tenants may be located in the MPOE room. Tenant wiring
from the distribution panels to Tenant IDF closets is the only Tenant equipment
permitted in the MPOE room; all other Tenant equipment including racks, routers,
etc. must be located in Tenant IDF rooms.

 

8.EROOF-MOUNTED EQUIPMENT

 

Any roof-mounted equipment, including WiLine, satellites, etc., furnished and
installed by the Tenant requires written Landlord approval. Specifications and
plans showing proposed location must be submitted to the Landlord’s
representative for review by the Base Building architect and property
management.

 

9.   ELEVATOR

 

Two (2) Passenger and one (1) Freight Elevator are provided as part of the Base
Building shell. The Freight Elevator is provided with an Express Priority
Service (EPS) system and seismic restraints for bottle/cylinders.

 

10.   METHANE MITIGATION SYSTEM

 

The Base Building includes a methane mitigation system as per the requirement of
the Title 27 Landfill Post Closure Development. The system consists of gas
extraction system, gas barrier, and gas monitoring and alarm system. No
modifications shall be performed prior to Landlord review, and special
precautions shall be taken by the Tenant to avoid damage to the components of
the methane mitigation system. Tenant shall be responsible for engaging Reliable
Monitoring Services for review of TI drawings and any impacts on the building
interior monitoring system, as well as implementing changes to system as
required.

 

22

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

LEADERSHIP IN ENERGY AND ENVIRONMENTAL DESIGN (LEED)

 

1.   BASE BUILDING LEED CERTIFICATION

 

The following is a list of LEED pre-requisites and credits that all Tenants are
required to meet for their associated Tenant-occupied spaces beyond the current
Core and Shell project scope, to maintain the Core and Shell LEED Silver
Certification. By signing the Lease, Tenants are agreeing to comply with all of
the outlined requirements.

 

 

•

Location & Transportation Credit, Reduced Parking Footprint

 

-

Projects must achieve a minimum of 40% reduction from the base ratios.

 

•

Location & Transportation Credit, Bicycle Facilities

 

-

Long term bicycle storage facilities shall cater to at least 5% of regular
building occupants, but no fewer than 2 storage spaces. Short term bicycle
storage will include a minimum of 2 bicycle parking spaces for every 5000 sq.ft.

 

 

•

Water Efficiency Credit, Indoor Water Use Reduction

 

-

All toilets in the core or those that are Tenant-installed shall be dual-flush
toilets or “high-

efficiency,” using 1.28 gallons per flush (gpf) or less.

 

-

All urinals shall be waterless or ultra low-flow e.g., 0.125 gpf or less.

 

-

Bathroom faucets are required to have flow restrictors limiting flow to .5
gallons per minute (gpm).

 

 

-

Kitchen and breakroom faucets to allow 1.8 gpm.

 

-

All newly installed toilets, urinals, private lavatory faucets, and showerheads
that are eligible for labeling must be WaterSense labeled

 

 

•

Energy and Atmosphere Prerequisite, Minimum Energy Performance, and Credit,
Optimize Energy Performance

 

 

-

Envelope must meet the following requirements:

 

•

Walls: U = 0.082

 

•

Roof: U = 0.039

 

•

Curtain Glazing: U = 0.27, SHGC = 0.29 (Viracon)

 

-

Mechanical (Based on BD) systems must comply with the following:

 

•

Chiller Efficiency: 0.5246 kw/ton

 

•

Boiler Efficiency: 93%

 

-

Plumbing (Based on BD) must comply with the following:

 

•

Water heater efficiency: 96%

 

-

Lighting requirements are as follows:

 

•

Office Spaces > 250 ft2: 0.75 w/sf

 

•

Office Spaces ≤ 250 ft2: 1.0 w/sf

 

•

Lab Spaces: 1.4 w/sf

 

 

23

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

•

Energy and Atmosphere Credit, Enhanced Refrigerant Management

 

-

Tenants should specify HVAC systems that minimize refrigerant impact by avoiding
refrigerants entirely or using systems that have an ozone depletion potential
(ODP) of zero and a global warming potential (GWP) of less than 50

 

 

•

Energy and Atmosphere Credit, Advanced Energy Metering

 

-

Install new or use existing Tenant-level energy meters to provide Tenant-level
data representing total Tenant energy consumption (electricity, natural gas,
chilled water, steam, fuel oil, propane, biomass, etc.). Utility-owned meters
are acceptable.

 

 

-

Commit to sharing with USGBC the resulting energy consumption data and
electrical demand data (if metered) for a five-year period beginning on the date
the project accepts LEED certification. At a minimum, energy consumption must be
tracked at one-month intervals.

 

 

•

Indoor Environmental Quality Prerequisite, Minimum Indoor Air Quality (IAQ)
Performance

 

-

Tenant-installed mechanical ventilation systems must meet the requirements of
ASHRAE 62.1- 2010 Section 4-7.

 

 

•

Indoor Environmental Quality Credit, Enhanced Indoor Air Quality Strategies

 

-

All rooms that contain chemicals or pollutants (such as copy rooms, photo labs,
laundry, and janitorial rooms) must be built with deck-to-deck full-height walls
and self-closing doors, separate ventilation systems with minimum .50 cfm/sqft
exhaust fans, and containment drains for appropriate disposal of hazardous
liquids

 

 

-

Walk off mats are installed at all building main entrances as part of the core
and shell scope. However, Tenants must install 10’ long (in direction of travel)
roll out mat at any other doors utilized as a building entrance.

 

 

-

744331.07/WLA

 

 

-

375072-00001/12-9-15/gjn/gjn

 

 

-

Tenants must also install MERV – 13 filters for all return and outside air
intakes in regularly occupied mechanically ventilated spaces

 

 

-

For mechanical ventilation systems that predominantly serve densely occupied
spaces (those with a design occupant density greater than or equal to 25 people
per 1000 sq. ft), Tenants shall install a CO2 sensor within each densely
occupied space.

 

 

-

For all other mechanical ventilation systems, provide an outdoor airflow
measurement device capable of measuring the minimum outdoor airflow rate at all
expected system operating conditions within 15 percent of the design minimum
outdoor air rate.

 

 

•

Indoor Environmental Quality Credit, Thermal Comfort

 

-

HVAC design must meet requirements of ASHRAE 55-2010, specifically in reference
to air temperature, radiant temperature, humidity, and air speed

 

 

2.   TENANT IMPROVEMENT LEED CERTIFICATION

 

All TIs are required to achieve and obtain ID+C LEED certification.

 

24

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

IDENTIFICATION SIGNAGE

 

Master Sign Program to be provided by Landlord.

 

If the Tenant has explicit rights to building façade signage per the Lease, the
following sections apply:

 

 

•

Signage:

Tenant must abide by the Master Sign Program, provided by Landlord, for
location, size, and design of signage.

 

 

•

Exterior façade signage installation details to be provided by Landlord.
Building envelop penetrations must be completed by the Base Building envelope
subcontractor, and any exposed raceways and/or sub-frames for the signage shall
be painted to match the background color of the spandrel glazing; refer to
Appendix D for contact information.

 

 

 

•

Façade Signage Illumination:

If illuminated, exterior façade signage must be halo-illuminated or internally
illuminated per the Master Signage Program. There are provisions within the
curtain wall allowing power to reach exterior façade signage, however the Tenant
will be responsible for all costs and responsibilities associated with
implementing exterior signage and any power requirements.

 

 

•

Signage Approval:

Signage design and vendor must be approved in writing by Landlord prior to
installation.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

APPENDIX A

The Shore Master Campus Site Plan

 



[gamoqd4e55wj000053.jpg]

 

 

 

 



 

 

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

APPENDIX B

The Shore Construction Logistics Site Plan



[gamoqd4e55wj000055.jpg]

 

 

 

 



 

 

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

APPENDIX C

Generator & Automatic Transfer Switch Description

 

Generator – stand-by diesel-engine generator with base-mounted diesel fuel tank
sized for 10 hours of continuous operation. Generator supplies power for
life-safety emergency and legally-required mechanical equipment support
situations, as well as optional stand-by situations. The diesel generators are
exercised and tested on a monthly basis to ensure reliability of power
generation when required.

The generator is secure in industry-proven out-door weather-proof enclosure that
also serves as noise- containing vessels to minimize sound disturbances to
building Tenants, customers, and surrounding businesses.

 

Transfer switches – the automatic transfer switch will automatically transfer
the electrical panel it serves off the dead utility source (utility power
outage) and onto the generator source. Transfer switch is in place to energize
the building life-safety emergency service within 10 seconds from power outage.

Loads connected to legally-required mechanical equipment service and optional
stand-by service will also be re-energized shortly following power restoration
to the emergency service. Upon restoration of utility source, a delay of no less
than 5 minutes will be set before loads are transferred back to the utility
source from the diesel generator. Transfer switches will be regularly tested on
a monthly basis – in the case of test failures, the Tenant optional stand-by
transfer switch have the ability to be manually locked into the generator power
source while the switch is serviced and fixed so no loss of power will be
experienced for Tenant electronic equipment (requiring no less than 3-cycle
break) on the optional stand-by power panel.

 

 

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

APPENDIX D

Project Directory

 

 

 

Landlord

HCP, Inc.

HCP LS Brisbane, LLC

950 Tower Lane, Suite 1650
Foster City, CA 94404

Contact: Scott Bohn
(650) 875-1007

 

Project Management

Project Management Advisors, Inc.

1 Tower Place, Suite 200

South San Francisco, CA 94080

Contact: Devin Bertsch
Devinb@pmainc.com

(650) 491-8833

 

Base Building General Contractor

Hathaway Dinwiddie Construction

275 Battery Street, Suite 300
South San Francisco, CA 94111

Contact: Sara Carmody
CarmodyS@HDCCO.com
(415) 986-2718

 

Base Building Architect

DES Architects + Engineers, Inc.

399 Bradford Street
Redwood City, CA 94063

Contact: Kevin Norman
knorman@des-ae.com
(415) 510-2021

 



Base Building Structural Engineer

DES Architects + Engineers, Inc.

399 Bradford Street
Redwood City, CA 94063

Contact: Kevin Norman
knorman@des-ae.com
(415) 510-2021

 

Building Envelope – Curtainwall & Metal Panel

Royal Glass Company, Inc.

3200 De La Cruz Blvd.
Santa Clara, CA 95054

Contact: Steve Gonzales steveg@royalglassco.com
(408) 969-0444

 

Building Envelope – GFRC

Willis Construction Co. Inc.

2261 San Juan Highway
San Juan Bautista, CA 95045

Contact: Bruce Grattan

bgrattan@willisconstruction.com
(831) 623-2900

 

Roof Installer

Alcal Specialty Contracting, Inc.

42950 Osgood Road
Fremont, CA 94539

Contact: Mark McActee Mark.McAtee@alcal.com
(510) 477-9380

 

 

 

--------------------------------------------------------------------------------

[gamoqd4e55wj000028.jpg]

 

 

Electric Meter Supplier

Square D by Schneider Electric

5735 W. Las Positas Rd. Suite 400
Pleasanton, CA 94588

Contact: Adam Jacobs Adam.Jacobs@schneider-electric.com

(925) 463-7100

 

Base Building Fire Alarm

AECO System Inc.

3512 Breakwater Ct.
Hayward, CA 94545

Contact: Brent Hensley

brent_hensley@aeco-systems.com

(510) 342-0008

 

Base Building Emergency DAS

Red Cloud Wireless Voice & Data

2850 Camino Diablo.
Walnut Creek, CA 94597

Contact: Bob Luhrs

bluhrs@redcloudinc.com

(888) 855-5353

 

GENSET/ATS Equipment

PowerGen Sales Engineer

Cummins Sales and Service

14775 Wicks Blvd
San Leandro, CA 94577

Contact: Guy W. Schullerts guy.w.schullerts@cummins.com

(510) 347-6664

 

Methane Monitoring

Reliable Monitoring

Services 21354 Nordhoff Street, Suite 105
Chatsworth, CA 91311

Contact: Ed Crofts

ecrofts@rmslifesafety.com

(310) 560-3078



 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

NOTICE OF LEASE TERM DATES

 

To:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Re:

Lease dated                   , 20       between                               
, a                               

("Landlord"), and                                 ,   a
                               ("Tenant")

concerning Suite                          on floor(s)                         
of the building located at

                                                      , California.

 

 

Gentlemen:

 

In accordance with the Lease (the "Lease"), we wish to advise you and/or confirm
as follows:

 

 

1.

The Lease Term shall commence on or has commenced on
                                     for a term of

                               ending on                                .

 

 

2.

Rent commenced to accrue on                        , in the amount of
                        .

 

 

3.

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 

 

4.

Your rent checks should be made payable to                         at
                          .

 

 

5.

The number of rentable/usable square feet within the Premises is approximately
                       square feet.

 

 

6.

Tenant's Share as adjusted based upon the exact number of usable square feet
within the Premises is         %, subject to Section 6 of the Summary of Basic
Lease Information.

 

 

"Landlord":                                           

 

                                                                 ,

a                                                                

By: Its:                                                      

 

 

 

EXHIBIT C

-1-

--------------------------------------------------------------------------------

 

Agreed to and Accepted as
of , 20_ .

 

"Tenant":                                               

 

                                                                 

a                                                                

By: Its:                                                      

 



 

EXHIBIT C

-2-

--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF TENANT'S ESTOPPEL CERTIFICATE

 

The undersigned as Tenant under that certain Lease (the "Lease") made and
entered into as of                     , 20      by and between
                      as Landlord, and the undersigned as Tenant, for Premises
consisting of a portion of the building located at
                                                          , California,
certifies as follows:

 

1.Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

 

2.The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on                          , and the Lease Term expires on
                      , and the undersigned has no    option to terminate or
cancel the Lease or to purchase all or any part of the Premises, the Building
and/or the Project, except as expressly set forth in the Lease.

 

 

3.

Base Rent became payable on                             .

 

4.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

 

5.Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

 

6.Tenant shall not modify the documents contained in Exhibit A without the prior
written consent of Landlord's mortgagee.

 

7.All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
                        .  The current monthly installment of Base Rent is $
                                     .

 

8.To Tenant's actual knowledge, without inquiry, all conditions of the Lease to
be performed by Landlord necessary to the enforceability of the Lease have been
satisfied and Landlord is not in default thereunder. In addition, the
undersigned has not delivered any notice to Landlord regarding a default by
Landlord thereunder. The Lease does not require Landlord to provide any rental
concessions or to pay any leasing brokerage commissions except as expressly set
forth therein.

 

9.No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease. Neither
Landlord, nor its successors or assigns, shall in any event be liable or
responsible for, or with respect to, the retention, application and/or return to
Tenant of any security deposit paid to any prior landlord of the Premises,
whether or not still held by any such prior landlord, unless and until the party
from whom the security deposit is being sought, whether it be a lender, or any
of its successors or assigns, has actually received for its own account, as
landlord, the full amount of such security deposit.

 

10.To Tenant's actual knowledge, without inquiry, as of the date hereof, there
are no existing defenses or offsets, or, to the undersigned's knowledge, claims
or any basis for a claim, that the undersigned has against Landlord.

 

11.If Tenant is a corporation or partnership, Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.

 

12.There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

 

EXHIBIT D

-1-

--------------------------------------------------------------------------------

 

13.Tenant is in full compliance with all federal, state and local laws,
ordinances, rules and regulations affecting its use of the Premises, including,
but not limited to, those laws, ordinances, rules or regulations relating to
hazardous or toxic materials. Tenant has never permitted its agents, employees
or contractors to engage in the generation, manufacture, treatment, use,
storage, disposal or discharge of any hazardous, toxic or dangerous waste,
substance or material in, on, under or about the Project or the Premises or any
adjacent premises or property in violation of any federal, state or local law,
ordinance, rule or regulation.

 

14.To the undersigned's knowledge, all tenant improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been accepted by the undersigned and all reimbursements and allowances due
to the undersigned under the Lease in connection with any tenant improvement
work have been paid in full. All work (if any) in the common areas required by
the Lease to be completed by Landlord has been completed and all parking spaces
required by the Lease have been furnished and/or all parking ratios required by
the Lease have been met.

 

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

 

Executed at                        on the           day of                     ,
20   .

 

"Tenant":                                               

 

                                                                 ,

a                                                                

By: Its:                                                      

By: Its:                                                      

 

 

 

 

EXHIBIT D

-2-

--------------------------------------------------------------------------------

 

EXHIBIT E

 

ENVIRONMENTAL QUESTIONNAIRE

 

ENVIRONMENTAL QUESTIONNAIRE

FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

 

Property Name:

 

 

 

Property Address:

 

 

Instructions: The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location. Please print clearly and attach additional sheets as
necessary.

 

 

1.0

PROCESS INFORMATION

 

Describe planned use, and include brief description of manufacturing processes
employed.

 

 

 

 

 

2.0

HAZARDOUS MATERIALS

 

Are hazardous materials used or stored?  If so, continue with the next
question.  If not, go to Section 3.0.

 

 

2.1

Are any of the following materials handled on the
Property?                                                    Yes ☐      No ☐

 

(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.) If so, complete this
section. If this question is not applicable, skip this section and go on to
Section 5.0.

 

☐

Explosives

☐

Fuels

☐

Oils

☐

Solvents

☐

Oxidizers

☐

Organics/Inorganics

☐

Acids

☐

Bases

☐

Pesticides

☐

Gases

☐

PCBs

☐

Radioactive Materials

☐

Other (please specify)

 

 

 

 

 

 

2-2.

If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below. If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.

 

 

Material

Physical State (Solid, Liquid, or Gas)

Usage

Container Size

Number of Containers

Total Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-3.

Describe the planned storage area location(s) for these materials.  Please
include site maps and drawings as appropriate.

 

 

 

 

 

 

EXHIBIT E

-1-

--------------------------------------------------------------------------------

 

 

3.0

HAZARDOUS WASTES

 

Are hazardous wastes generated?YesNo

 

If yes, continue with the next question.  If not, skip this section and go to
section 4.0.

 

 

3.1

Are any of the following wastes generated, handled, or disposed of (where
applicable) on the Property?

 

☐

Hazardous wastes

☐

Industrial Wastewater

☐

Waste oils

☐

PCBs

☐

Air emissions

☐

Sludges

☐

Regulated Wastes

☐

Other (please specify)

 

 

3-2.

List and quantify the materials identified in Question 3-1 of this section.

 

WASTE GENERATED

RCRA listed Waste?

SOURCE

APPROXIMATE MONTHLY QUANTITY

WASTE CHARACTERIZATION

DISPOSITION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-3.

Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable).  Attach separate pages as
necessary.

 

Transporter/Disposal Facility Name

Facility Location

Transporter (I) or Disposal (D) Facility

Permit Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6360795220345006726555220345003-4.

Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment?YesNo

 

 

 

3-5.

If so, please describe.

 



 

 

 

 

4.0

USTS/ASTS

 

 

4.1

Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?             Yes           No            

 

If not, continue with section 5.0. If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection/spill
prevention measures. Please attach additional pages if necessary.

 

Capacity

Contents

Year Installed

Type (Steel,

Fiberglass, etc)

Associated Leak Detection / Spill

Prevention Measures*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Note:

The following are examples of leak detection / spill prevention measures:

 

Integrity testing

Inventory reconciliation

Leak detection system

Overfill spill protection

Secondary containment

Cathodic protection

 

EXHIBIT E

-2-

--------------------------------------------------------------------------------

 

 

 

4-2.

Please provide copies of written tank integrity test results and/or monitoring
documentation, if available.

 

 

4-3.

Is the UST/AST registered and permitted with the appropriate regulatory
agencies?         Yes ☐     No ☐

If so, please attach a copy of the required permits.

 

 

4-4.

If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

 

 

 

 

 

 

 

 

4-5.

If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the Property?          Yes ☐     No ☐

 

 

If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

 

 

4-6.

For Lease renewals, are there any above or below ground pipelines on site used
to transfer chemicals or wastes?          Yes ☐     No ☐

 

For new tenants, are installations of this type required for the planned
operations?

 

         Yes ☐     No ☐

 

If yes to either question, please describe.

 

 

 

 

 

5.0

ASBESTOS CONTAINING BUILDING MATERIALS

 

Please be advised that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.

 

 

6.0

REGULATORY

 

 

6-1.

Does the operation have or require a National Pollutant Discharge Elimination
System (NPDES) or equivalent permit?          Yes ☐     No ☐

If so, please attach a copy of this permit.

 

6-2.

Has a Hazardous Materials Business Plan been developed for the site?
         Yes ☐     No ☐

If so, please attach a copy.

 

 

 

EXHIBIT E

-3-

--------------------------------------------------------------------------------

 

CERTIFICATION

 

I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge.      I also understand that
Lessor will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

 

Signature:

 

Name:

 

Title:

 

Date:

 

Telephone:

 

 

 

 

EXHIBIT E

-4-

--------------------------------------------------------------------------------

 

EXHIBIT F

 

TENANT'S PROPERTY

 

The following items, to the extent not purchased with the Tenant Improvement
Allowance or Additional Improvement Allowance, shall be deemed "Tenant's
Property":

 

 

1.

All moveable furniture and equipment that is not "built-in".

 

 

2.

Moveable lab casework (other than "built-in" lab casework), including moveable
lab benches.

 

 

3.

Servers, server racks and back-up batteries.

 

 

4.

Furniture.

 

 

5.

Portable fume hoods.

 

 

6.

Biosafety cabinets.

 

 

EXHIBIT F

-1-

--------------------------------------------------------------------------------

 

EXHIBIT G

 

FORM OF AGREEMENT FOR ADDITIONAL MONTHLY BASE RENT

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE ("Amendment") is made and entered into as of ,
2015, by and between HCP LS BRISBANE, LLC, a Delaware limited partner
("Landlord"), and MYOKARDIA, INC., a Delaware corporation ("Tenant").

 

 

R E C I T A L S :

 

A.Landlord and Tenant are parties to that certain Lease dated                  ,
2018, (the "Lease"), pursuant to which Tenant leases premises on the first
through fourth floors (the "Premises") containing approximately
                         rentable square feet of space in the building located
at 1000 Sierra Point Boulevard, Brisbane, California  (the "Building").

 

B.Landlord and Tenant desire to amend the Lease on the terms and conditions set
forth in this Amendment.

 

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.Terms. All capitalized terms when used herein shall have the same respective
meanings as are given such terms in the Lease unless expressly provided
otherwise in this Amendment.

 

2.Additional TI Allowance. Pursuant to the terms of Section 4 of the Tenant Work
Letter attached to the Lease as Exhibit B, Tenant was entitled to an Additional
TI Allowance of up to $                         (the "Additional TI Allowance").
Notwithstanding any provision to the contrary contained in the Lease, Landlord
and Tenant hereby acknowledge  and  agree  that  Tenant has utilized
                   and      /100 Dollars ($                .       ) of  the
Additional TI Allowance (the "Utilized Additional TI Allowance").

 

4.Additional Monthly Base Rent. As a result of Tenant's use of the Utilized
Additional TI Allowance, Tenant is required to pay Additional Monthly Base Rent
calculated as provided in Section 4 of the Tenant Work Letter, which Additional
Monthly Base Rent shall be equal to $                 per month, payable on or
before the first (1st) day of each month commencing as of                    ,
and continuing through the expiration of the initial Lease Term.

 

5.No Further Modification. Except as specifically set forth in this Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

 

 

EXHIBIT G

-1-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

LANDLORD:

TENANT:

 

 

HCP LS BRISBANE, LLC,

a Delaware limited liability company

MYOKARDIA, INC.,

a Delaware corporation

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

EXHIBIT G

-2-

--------------------------------------------------------------------------------

 

EXHIBIT H

 

FORM OF LETTER OF CREDIT

 

(Letterhead of a money center bank acceptable to the Landlord)

 

FAX NO. [(          )           -           ]

SWIFT:  [Insert No., if any]

[Insert Bank Name And Address]

 

 

 

DATE OF ISSUE:                                         

 

 

BENEFICIARY:

[Insert Beneficiary Name And Address]

APPLICANT:

[Insert Applicant Name And Address]

 

 

 

LETTER OF CREDIT NO.                            

 

 

EXPIRATION DATE:

AMOUNT AVAILABLE:

                                AT OUR COUNTERS

USD[Insert Dollar Amount]

 

(U.S. DOLLARS [Insert Dollar Amount])

 

LADIES AND GENTLEMEN:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. IN YOUR

FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP TO
THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount] U.S.
DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON (Expiration Date) AVAILABLE BY
PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert Bank Name]
WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):

 

1.THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND AMENDMENT(S), IF
ANY.

 

2.BENEFICIARY'S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF [Insert Landlord's Name], A [Insert Entity Type] ("LANDLORD")
STATING THE FOLLOWING:

 

"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE,  HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD                              IN ACCORDANCE
WITH THE TERMS OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS
AMENDED (COLLECTIVELY, THE "LEASE"), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY
THE TENANT TO BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT
THEREUNDER, OR THE TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT
THE TIME OF THIS DRAWING."

 

OR

 

"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT NO.
                         AND HAVE  NOT  RECEIVED A REPLACEMENT  LETTER OF CREDIT
WITHIN AT LEAST THIRTY (30) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."

 

 

 

EXHIBIT H

-1-

--------------------------------------------------------------------------------

 

 

OR

 

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO.                    AS THE RESULT OF THE
FILING OF A VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE
BANKRUPTCY CODE BY THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert
Lease Date], AS AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING."

 

OR

 

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO.                    AS THE RESULT OF AN
INVOLUNTARY PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE
BANKRUPTCY CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert
Lease Date], AS AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING."

 

OR

 

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT  OF LETTER OF     CREDIT NO.                    AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED, UNDER SECTION 365 OF THE U.S. BANKRUPTCY CODE."

 

SPECIAL CONDITIONS:

 

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

 

ALL INFORMATION  REQUIRED  WHETHER
INDICATED  BY  BLANKS,  BRACKETS  OR  OTHERWISE,

MUST BE COMPLETED AT THE TIME OF DRAWING. [Please Provide The Required Forms For
Review, And Attach As Schedules To The Letter Of Credit.]

 

ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS. ALL BANKING CHARGES ARE
FOR THE APPLICANT'S ACCOUNT.

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD. SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE. IN NO EVENT, AND WITHOUT FURTHER
NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL
EXPIRATION DATE OF       (120 days from the

Lease Expiration Date).

 

EXHIBIT H

-2-

--------------------------------------------------------------------------------

 

THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
("TRANSFEREE"), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS. AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR
CUSTOMARY TRANSFER FEES, WHICH FEES SHALL BE PAYABLE BY APPLICANT (PROVIDED THAT
BENEFICIARY MAY, BUT SHALL NOT BE OBLIGATED TO, PAY SUCH FEES TO US ON BEHALF OF
APPLICANT, AND SEEK REIMBURSEMENT THEREOF FROM APPLICANT). IN CASE OF ANY
TRANSFER UNDER THIS LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST
BE EXECUTED BY THE TRANSFEREE AND WHERE THE BENEFICIARY'S NAME APPEARS WITHIN
THIS STANDBY LETTER OF CREDIT, THE TRANSFEREE'S NAME IS AUTOMATICALLY
SUBSTITUTED THEREFOR.

 

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO.                    ."

 

WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO [Insert Bank Name]
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO [Insert Time – (e.g., 11:00 AM)], ON
A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS PRESENTED CONFORM TO THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS
DAY. IF DRAFTS ARE PRESENTED TO [Insert Bank Name] UNDER THIS LETTER OF CREDIT
AFTER [Insert Time – (e.g., 11:00 AM)], ON A BUSINESS DAY, AND PROVIDED THAT
SUCH DRAFTS CONFORM WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
PAYMENT SHALL BE INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF
BUSINESS ON THE SECOND SUCCEEDING BUSINESS DAY. AS USED IN THIS LETTER OF
CREDIT, "BUSINESS DAY" SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY
ON WHICH BANKING INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR
REQUIRED BY LAW TO CLOSE. IF THE EXPIRATION DATE FOR THIS LETTER OF CREDIT SHALL
EVER FALL ON A DAY WHICH IS NOT A BUSINESS DAY THEN SUCH EXPIRATION DATE SHALL
AUTOMATICALLY BE EXTENDED TO THE DATE WHICH IS THE NEXT BUSINESS DAY.

 

PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE. PRESENTATION BY FACSIMILE TRANSMISSION SHALL BE BY
TRANSMISSION OF THE ABOVE REQUIRED SIGHT DRAFT DRAWN ON US TOGETHER WITH THIS
LETTER OF CREDIT TO OUR FACSIMILE NUMBER, [Insert Fax Number – (      )      
-            ], ATTENTION:

[Insert Appropriate Recipient], WITH TELEPHONIC CONFIRMATION OF OUR RECEIPT OF
SUCH FACSIMILE TRANSMISSION AT OUR TELEPHONE NUMBER [Insert Telephone Number –
(     )     -      ]    OR TO SUCH OTHER FACSIMILE OR TELEPHONE NUMBERS, AS TO
WHICH YOU HAVE RECEIVED WRITTEN NOTICE FROM US AS BEING THE APPLICABLE SUCH
NUMBER. WE AGREE TO NOTIFY YOU IN WRITING, BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OF ANY CHANGE IN SUCH DIRECTION. ANY FACSIMILE PRESENTATION
PURSUANT TO THIS PARAGRAPH SHALL ALSO STATE THEREON THAT THE ORIGINAL OF SUCH
SIGHT DRAFT AND LETTER OF CREDIT ARE BEING REMITTED, FOR DELIVERY ON THE NEXT
BUSINESS DAY, TO [Insert Bank Name] AT THE APPLICABLE ADDRESS FOR PRESENTMENT
PURSUANT TO THE PARAGRAPH FOLLOWING THIS ONE.

 

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND

PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert Bank
Address],
ATTN:  [Insert  Appropriate  Recipient],  ON  OR  BEFORE  THE  EXPIRATION  DATE  OF  THIS      CREDIT,

         (Expiration Date)         .

 

 

 

EXHIBIT H

-3-

--------------------------------------------------------------------------------

 

IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF  UPON  RECEIPT  OF  A
WRITTEN  REQUEST  FROM  YOU  AND  A  CERTIFICATION  BY YOU (PURPORTEDLY SIGNED
BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT, MUTILATION, OR OTHER
DESTRUCTION OF THE ORIGINAL HEREOF.

 

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).

 

 

 

Very truly yours,

(Name of Issuing Bank)

By:

 

 

 

EXHIBIT H

-4-

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

LEASE

 

 

 

THE SHORE AT SIERRA POINT

 

 

 

 

 

 

 

 

 

HCP LS BRISBANE, LLC,

 

a Delaware limited liability company as Landlord,

and MYOKARDIA, INC.,

a Delaware corporation, as Tenant.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

 

1.

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

4

2.

LEASE TERM; OPTION TERM

7

3.

BASE RENT

9

4.

ADDITIONAL RENT

9

5.

USE OF PREMISES

15

6.

SERVICES AND UTILITIES

19

7.

REPAIRS

21

8.

ADDITIONS AND ALTERATIONS

22

9.

COVENANT AGAINST LIENS

23

10.

INSURANCE

24

11.

DAMAGE AND DESTRUCTION

26

12.

NONWAIVER

27

13.

CONDEMNATION

28

14.

ASSIGNMENT AND SUBLETTING

28

15.

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

31

16.

HOLDING OVER

32

17.

ESTOPPEL CERTIFICATES

32

18.

SUBORDINATION

32

19.

DEFAULTS; REMEDIES

33

20.

COVENANT OF QUIET ENJOYMENT

34

21.

LETTER OF CREDIT

35

22.

COMMUNICATIONS AND COMPUTER LINE

38

23.

SIGNS

38

24.

COMPLIANCE WITH LAW

39

25.

LATE CHARGES

39

26.

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

39

27.

ENTRY BY LANDLORD

39

28.

TENANT PARKING

40

29.

MISCELLANEOUS PROVISIONS

40

 

 

EXHIBITS

 

 

A

OUTLINE OF PREMISES

B

TENANT WORK LETTER

C

FORM OF NOTICE OF LEASE TERM DATES

D

FORM OF TENANT'S ESTOPPEL CERTIFICATE

E

ENVIRONMENTAL QUESTIONNAIRE

F

TENANT'S PROPERTY

G

FORM OF AMENDMENT RE: ADDITIONAL MONTHLY BASE RENT

H

FORM OF LETTER OF CREDIT

 

 

 

 

 

(i)

--------------------------------------------------------------------------------

 

INDEX

 

 

 

Page(s)

Accountant

14

Additional Base Building Items

25

Additional Rent

9

Advocate Arbitrators

8

Alterations

22

as built

23

Bank

34

Bank’s Credit Rating Threshold

35

Bankruptcy Code

35

Base Building

21

Base Rent

9

BOMA Standard

5

Brokers

43

Builder's All Risk

23

Building

4

Building Systems

21

Chemical Storage Room

20

Clean-up

18

Closure Letter

18

Common Areas

5

Comparable Buildings

8

Comparable Transactions

8

Concessions

8

Construction Period

25

Contemplated Effective Date

29

Contemplated Transfer Space

29

Control

31

Direct Expenses

9,10

Disputed Amounts

40

Emergency

22

Energy Disclosure Information

20

Energy Disclosure Requirements

20

Environmental Assessment

17

Environmental Laws

16

Environmental Questionnaire

15

Environmental Report

18

Estimate

14

Estimate Statement

14

Estimated Direct Expenses

13,14

Excepted Matters

44

Expense Year

10

Fair Rental Value

7

First Class Life Sciences Projects

3

First Offer Notice

5

First Offer Space

5

First Offer Space Expiration Date

6

First Offer Space Lease

6

Force Majeure

42

Force Majeure Costs

26

Fundamental Terms

5

Generator

20

(ii)

--------------------------------------------------------------------------------

 

 

Page(s)

Hazardous Materials

15

Hazardous Materials Claims

16

Intention to Transfer Notice

29

Intervening Leases

5

Landlord

1, 40, 1

Landlord Parties

24, 26

Landlord Repair Obligations

21

Landlord's Project Costs

26

L-C

34

L-C Amount

34

L-C Draw Event

35

L-C Expiration Date

35

L-C FDIC Replacement Notice

35

Lease

1

Lease Commencement Date

7

Lease Expiration Date

7

Lease Term

7

Lease Year

7

Lines

37

Mail

42

Negotiation Period

6

Net Worth

31

Neutral Arbitrator

8

New Building Notice

6

New Buildings

6

Nine Month Period

30

Notices

42

Objectionable Name

38

Operating Expenses

10

Option Conditions

7

Option Rent

7

Option Term

7

Original Tenant

6

Outside Agreement Date

8

PCBs

15

Permitted Assignee

31

Permitted Transferee

30

Premises

4

Project,

4

Release

16

Released

16

Releases

16

rent

34

Rent

9

RSF

1

Security Deposit Laws

37

Sign Specifications

38

Statement

13

Subject Space

28

Summary

1

Superior Right Holders

5

Tax Expenses

10, 12

Tenant

1, 40, 1

(iii)

--------------------------------------------------------------------------------

 

 

Page(s)

Tenant Damage

4

Tenant Energy Use Disclosure

20

Tenant Signage

38

Tenant Work Letter

4

Tenant's Accountant

14

Tenant's Agents

15

Tenant's Property

23

Tenant's Repair Obligations

21

Tenant's Share

9, 13

Transfer

30

Transfer Notice

28

Transfer Premium

28, 29

Transferee

28

Transfers

28

Triple Net

10

Underlying Documents

11

Warranty Period

4

worth at the time of award

34

 

 

(iv)